Exhibit 10

 

EXECUTION VERSION



 

 

GS MORTGAGE SECURITIES CORPORATION II,

PURCHASER

 

and

 

GOLDMAN SACHS MORTGAGE COMPANY,

SELLER

 

MORTGAGE LOAN PURCHASE AGREEMENT

Dated as of September 1, 2016


Series 2016-GS3



 

  





 

 

This Mortgage Loan Purchase Agreement (“Agreement”), dated as of September 1,
2016, is between GS Mortgage Securities Corporation II, a Delaware corporation,
as purchaser (the “Purchaser”), and Goldman Sachs Mortgage Company, a New York
limited partnership, as seller (the “Seller”).

 

Capitalized terms used in this Agreement not defined herein shall have the
meanings ascribed to them in the Pooling and Servicing Agreement, dated as of
September 1, 2016 (the “Pooling and Servicing Agreement”), among the Purchaser,
as depositor (in such capacity, the “Depositor”), Midland Loan Services, a
Division of PNC Bank, National Association, as master servicer (the “Master
Servicer”), Rialto Capital Advisors, LLC, as general special servicer (a
“Special Servicer”), Trimont Real Estate Advisors, LLC, as 540 West Madison
special servicer (a “Special Servicer”), Pentalpha Surveillance LLC, as
operating advisor (in such capacity, the “Operating Advisor”) and asset
representations reviewer (in such capacity, the “Asset Representations
Reviewer”), and Wells Fargo Bank, National Association, as certificate
administrator (in such capacity, the “Certificate Administrator”) and as trustee
(in such capacity, the “Trustee”), pursuant to which the Purchaser will transfer
the Mortgage Loans (as defined herein) to a trust fund and certificates
representing ownership interests in the Mortgage Loans will be issued by a New
York common law trust (the “Trust”). In exchange for the Mortgage Loans, the
Trust will issue to or at the direction of the Depositor certificates to be
known as GS Mortgage Securities Trust 2016-GS3, Commercial Mortgage Pass-Through
Certificates, Series 2016-GS3 (collectively, the “Certificates”). For purposes
of this Agreement, “Mortgage Loans” refers to the mortgage loans listed on
Exhibit A (and for the avoidance of doubt, the term Mortgage Loan shall include
a subordinate interest in one mortgage loan, the “Trust Subordinate Companion
Loan”) and “Mortgaged Properties” refers to the properties securing such
Mortgage Loans.

 

The Purchaser and the Seller wish to prescribe the manner of sale of the
Mortgage Loans from the Seller to the Purchaser and in consideration of the
premises and the mutual agreements hereinafter set forth, agree as follows:

 

SECTION 1          Sale and Conveyance of Mortgages; Possession of Mortgage
File. The Seller does hereby sell, transfer, assign, set over and convey to the
Purchaser, without recourse (except as otherwise specifically set forth herein),
(subject to the rights of the holders of interests in the Companion Loans) all
of its right, title and interest in and to the Mortgage Loans identified on
Exhibit A to this Agreement (the “Mortgage Loan Schedule”) including all
interest and principal received on or with respect to the Mortgage Loans after
the Cut-off Date, (excluding payments of principal, interest and other amounts
due and payable on the Mortgage Loans on or before the Cut-off Date). Upon the
sale of the Mortgage Loans, the ownership of each related Mortgage Note, the
Seller’s interest in the related Mortgage represented by the Mortgage Note and
the other contents of the related Mortgage File (including, in the case of the
540 West Madison Whole Loan, the separate note evidencing the Trust Subordinate
Companion Loan) (subject to the rights of the holders of interests in the
Companion Loans) will be vested in the Purchaser and immediately thereafter the
Trustee, and the ownership of records and documents with respect to each
Mortgage Loan (other than those to be held by the holders of the Companion
Loans) prepared by or which come into the possession of the Seller shall
(subject to the rights of the holders of interests in the Companion Loans)
immediately vest in the Purchaser and immediately thereafter the Trustee. In
connection with the transfer of the Mortgage Loans

 





 

 

related to the Whole Loans pursuant to this Section 1, the Seller does hereby
assign to the Purchaser all of its rights, title and interest (solely in its
capacity as the holder of the Mortgage Loans related to Whole Loans) in, to and
under the related Co-Lender Agreements (it being understood and agreed that the
Seller does not assign any right, title or interest that it or any other party
may have thereunder in its capacity as any Companion Holder). The Purchaser will
sell (i) the Class A-1, Class A-2, Class A-3, Class A-4, Class A-AB, Class X-A,
Class X-B, Class A-S, Class B, Class PEZ and Class C Certificates (the “Public
Certificates”) to the underwriters specified in the underwriting agreement,
dated as of September 22, 2016 (the “Underwriting Agreement”), among the
Depositor, Goldman, Sachs & Co. (“GS&Co.”), Academy Securities, Inc.
(“Academy”), Citigroup Global Markets Inc. (“CGMI”) and Drexel Hamilton, LLC,
(“Drexel” and, together with GS&Co., Academy and CGMI, the “Underwriters”); (ii)
the Class D, Class X-D, Class E, Class F, Class G and Class R Certificates (the
“Private Certificates”) to GS&Co., Academy, CGMI and Drexel as the initial
purchasers (each in such capacity, an “Initial Purchaser” and collectively, the
“Initial Purchasers”) specified in the certificate purchase agreement, dated as
of September 22, 2016 (the “Certificate Purchase Agreement”), among the
Depositor and the Initial Purchasers; and (iii) the Class WM-A, Class X-WM and
Class WM-B Certificates (the “Loan-Specific Certificates”) to GS&Co (the
“Loan-Specific Initial Purchaser”) specified in the loan-specific certificate
purchase agreement, dated as of September 22, 2016 (the “Loan-Specific
Certificate Purchase Agreement”) among the Depositor and the Loan-Specific
Initial Purchaser.

 

The sale and conveyance of the Mortgage Loans is being conducted on an
arms-length basis and upon commercially reasonable terms. As consideration for
the Mortgage Loans, the Purchaser shall pay, by wire transfer of immediately
available funds, to the Seller or at the Seller’s direction $1,170,880,812.05,
plus accrued interest on the Mortgage Loans from and including September 1, 2016
to but excluding the Closing Date (but subject to certain post-settlement
adjustment for expenses incurred by the Underwriters, the Initial Purchasers and
the Loan-Specific Initial Purchaser on behalf of the Depositor and for which the
Seller is specifically responsible). In addition, on the Closing Date, the
Seller shall cause to be delivered to the Purchaser the aggregate Interest
Deposit Amount with respect to each of the Mortgage Loans with an initial Due
Date in November 2016, to be deposited by the Purchaser into the Distribution
Account on behalf of the Seller and for the benefit of the Trust Fund, which
Interest Deposit Amount for each such Mortgage Loan shall represent an amount
equal to 30 days of interest, and with respect to the Shoppes at Rio Grande
Mortgage Loan, with an initial Due Date in October 2016, an amount equal to 1
day of interest at the related Net Mortgage Rate on the related Stated Principal
Balance of such Mortgage Loans as of the Cut-off Date.

 

The purchase and sale of the Mortgage Loans shall take place on the Closing
Date.

 

SECTION 2          Books and Records; Certain Funds Received After the Cut-off
Date. From and after the sale of the Mortgage Loans to the Purchaser, record
title to each Mortgage (other than with respect to any Mortgage Loan that is a
Non-Serviced Mortgage Loan) and each Mortgage Note shall be transferred to the
Trustee subject to and in accordance with this Agreement. Any funds due after
the Cut-off Date in connection with a Mortgage Loan received by the Seller shall
be held in trust on behalf of the Trustee (for the benefit of the
Certificateholders) as the owner of such Mortgage Loan and shall be transferred
promptly to the

 



-2-

 

 

Certificate Administrator. All scheduled payments of principal and interest due
on or before the Cut-off Date but collected after the Cut-off Date, and all
recoveries and payments of principal and interest collected on or before the
Cut-off Date (only in respect of principal and interest on the Mortgage Loans
due on or before the Cut-off Date and principal prepayments thereon), shall
belong to, and shall be promptly remitted to, the Seller.

 

The transfer of each Mortgage Loan shall be reflected on the Seller’s balance
sheets and other financial statements as the sale of such Mortgage Loan by the
Seller to the Purchaser. The Seller intends to treat the transfer of each
Mortgage Loan to the Purchaser as a sale for tax purposes. Following the
transfer of the Mortgage Loans by the Seller to the Purchaser, the Seller shall
not take any actions inconsistent with the ownership of the Mortgage Loans by
the Purchaser and its assignees.

 

The transfer of each Mortgage Loan shall be reflected on the Purchaser’s balance
sheets and other financial statements as the purchase of such Mortgage Loan by
the Purchaser from the Seller. The Purchaser intends to treat the transfer of
each Mortgage Loan from the Seller as a purchase for tax purposes. The Purchaser
shall be responsible for maintaining, and shall maintain, a set of records for
each Mortgage Loan which shall be clearly marked to reflect the transfer of
ownership of each Mortgage Loan by the Seller to the Purchaser pursuant to this
Agreement.

 

SECTION 3     Delivery of Mortgage Loan Documents; Additional Costs and
Expenses. (a)  The Purchaser hereby directs the Seller, and the Seller hereby
agrees, such agreement effective upon the transfer of the Mortgage Loans
contemplated herein, to deliver to or deposit with (or cause to be delivered to
or deposited with) the Custodian (on behalf of the Trustee), with copies to be
delivered to the Master Servicer (other than with respect to any Non-Serviced
Mortgage Loan) and the applicable Special Servicer, respectively, on the dates
set forth in Section 2.01 of the Pooling and Servicing Agreement, all documents,
instruments and agreements required to be delivered by the Purchaser, or
contemplated to be delivered by the Seller (whether at the direction of the
Purchaser or otherwise), to the Custodian, the Master Servicer and the
applicable Special Servicer, as applicable, with respect to the Mortgage Loans
under Section 2.01 of the Pooling and Servicing Agreement, and meeting all the
requirements of such Section 2.01 of the Pooling and Servicing Agreement;
provided that the Seller shall not be required to deliver any draft documents,
privileged or other communications, credit underwriting, due diligence analyses
or data or internal worksheets, memoranda, communications or evaluations.

 

With respect to letters of credit (exclusive of those relating to a Non-Serviced
Mortgage Loan), the Seller shall deliver to the Master Servicer and the Master
Servicer shall hold the original (or copy, if such original has been submitted
by the Seller to the issuing bank to effect an assignment or amendment of such
letter of credit (changing the beneficiary thereof to the Trustee (in care of
the Master Servicer) for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholder, that may be required in
order for the Master Servicer to draw on such letter of credit on behalf of the
Trustee for the benefit of the Certificateholders and, if applicable, the
related Serviced Companion Noteholder, in accordance with the applicable terms
thereof and/or of the related Mortgage Loan documents)) and the Seller shall be
deemed to have satisfied any such delivery requirements by delivering with
respect to

 



-3-

 

 

any letter(s) of credit a copy thereof to the Custodian together with an
Officer’s Certificate of the Seller certifying that such document has been
delivered to the Master Servicer or an Officer’s Certificate from the Master
Servicer certifying that it holds the letter(s) of credit pursuant to Section
2.01(b) of the Pooling and Servicing Agreement. If a letter of credit referred
to in the previous sentence is not in a form that would allow the Master
Servicer to draw on such letter of credit on behalf of the Trustee for the
benefit of the Certificateholders and, if applicable the related Serviced
Companion Noteholder, in accordance with the applicable terms thereof and/or of
the related Mortgage Loan documents, the Seller shall deliver the appropriate
assignment or amendment documents (or copies of such assignment or amendment
documents if the Seller has submitted the originals to the related issuer of
such letter of credit for processing) to the Master Servicer within 90 days of
the Closing Date. The Seller shall pay any costs of assignment or amendment of
such letter(s) of credit required in order for the Master Servicer to draw on
such letter(s) of credit on behalf of the Trustee for the benefit of the
Certificateholders and, if applicable the related Serviced Companion Noteholder,
and shall cooperate with the reasonable requests of the Master Servicer or the
applicable Special Servicer, as applicable, in connection with effectuating a
draw under any such letter of credit prior to the date such letter of credit is
assigned or amended in order that it may be drawn by the Master Servicer on
behalf of the Trustee for the benefit of the Certificateholders and, if
applicable, the related Serviced Companion Noteholders.

 

(b)          In connection with a Servicing Shift Whole Loan, (1) instruments of
assignment to the Trustee may be in blank and need not be recorded pursuant to
the Pooling and Servicing Agreement (other than the endorsements to the Note(s)
evidencing the related Servicing Shift Mortgage Loan) until the earlier of (i)
the related Servicing Shift Securitization Date, in which case such instruments
shall be assigned and recorded in accordance with the related Non-Serviced
Pooling Agreement, (ii) 180 days following the Closing Date, and (iii) such
Servicing Shift Whole Loan becoming a Specially Serviced Mortgage Loan prior to
such Servicing Shift Securitization Date, in which case assignments and
recordations shall be effected in accordance with Section 2.01 of the Pooling
and Servicing Agreement until the occurrence, if any, of such Servicing Shift
Securitization Date, (2) no letter of credit need be amended (including, without
limitation, to change the beneficiary thereon) until the earlier of (i) the
related Servicing Shift Securitization Date, in which case such amendment shall
be in accordance with the related Non-Serviced Pooling Agreement, (ii) 180 days
following the Closing Date, and (iii) such Servicing Shift Whole Loan becoming a
Specially Serviced Mortgage Loan prior to such Servicing Shift Securitization
Date in which case such amendment shall be effected in accordance with the terms
of Section 2.01 of the Pooling and Servicing Agreement, and (3) on and following
such Servicing Shift Securitization Date, the Person selling the related
Servicing Shift Lead Note to the related Non-Serviced Depositor, at its own
expense, shall be (a) entitled to direct in writing, which may be conclusively
relied upon by the Custodian, the Custodian to deliver the originals of all the
Mortgage Loan documents relating to such Servicing Shift Whole Loan in its
possession (other than the original Note(s) evidencing such Servicing Shift
Mortgage Loan) to the related Non-Serviced Trustee or the related Non-Serviced
Custodian, (b) if the right under clause (a) is exercised, required to cause the
retention by or delivery to the Custodian of photocopies of Mortgage Loan
documents related to such Servicing Shift Whole Loan so delivered to such
Non-Serviced Trustee or such Non-Serviced Custodian, (c) entitled to cause the
completion (or, in the event of a recordation as contemplated by clause (1)(ii)
of this paragraph, the preparation, execution and delivery) and recordation of
instruments of assignment in the

 



-4-

 

 

name of the related Other Trustee or related Non-Serviced Custodian, (d) if the
right under clause (c) is exercised, required to deliver to the Trustee or
Custodian photocopies of any instruments of assignment so completed and
recorded, and (e) entitled to require the Master Servicer to transfer, and to
cooperate with all reasonable requests in connection with the transfer of, the
Servicing File, and any Escrow Payments, reserve funds and items specified in
clauses (9), (12) (14) and (18) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement for such Servicing Shift Whole Loan to the
related Other Servicer.

 

(c)          Except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan, the Seller shall deliver to and deposit (or cause to be delivered
to and deposited) with the Master Servicer within five (5) Business Days after
the Closing Date: (i) a copy of the Mortgage File; (ii) all documents and
records not otherwise required to be contained in the Mortgage File that (A)
relate to the origination and/or servicing and administration of the Mortgage
Loans (other than the Non-Serviced Mortgage Loan) or the related Serviced
Companion Loans, (B) are reasonably necessary for the ongoing administration
and/or servicing of the Mortgage Loans (including any asset summaries related to
the Mortgage Loans that were delivered to the Rating Agencies in connection with
the rating of the Certificates) and the Serviced Companion Loans or for
evidencing or enforcing any of the rights of the holder of the Mortgage Loans
and the Serviced Companion Loans or holders of interests therein and (C) are in
the possession or under the control of the Seller; and (iii) all unapplied
Escrow Payments and reserve funds in the possession or under control of the
Seller that relate to the Mortgage Loans or any related Serviced Companion
Loans, together with a statement indicating which Escrow Payments and reserve
funds are allocable to each Mortgage Loan or to the Serviced Companion Loans,
provided that copies of any document in the Mortgage File and any other
document, record or item referred to above in this sentence that constitutes a
Designated Servicing Document shall be delivered to the Master Servicer on or
before the Closing Date; provided that the Seller shall not be required to
deliver any draft documents, privileged or other communications, credit
underwriting, due diligence analyses or data or internal worksheets, memoranda,
communications or evaluations.

 

(d)          With respect to any Mortgage Loan secured by a Mortgaged Property
that is subject to a franchise agreement with a related comfort letter in favor
of the Seller that requires notice to or request of the related franchisor to
transfer or assign any related comfort letter to the Trustee for the benefit of
the Certificateholders or have a new comfort letter (or any such new document or
acknowledgement as may be contemplated under the existing comfort letter) issued
in the name of the Trustee for the benefit of the Certificateholders, the Seller
or its designee shall, within 45 days of the Closing Date (or any shorter period
if required by the applicable comfort letter), provide any such required notice
or make any such required request to the related franchisor for the transfer or
assignment of such comfort letter or issuance of a new comfort letter (or any
such new document or acknowledgement as may be contemplated under the existing
comfort letter), with a copy of such notice or request to the Custodian (who
shall include such document in the related Mortgage File), the Master Servicer
and the applicable Special Servicer, and the Master Servicer shall use
reasonable efforts in accordance with the Servicing Standard to acquire such
replacement comfort letter, if necessary (or to acquire any such new document or
acknowledgement as may be contemplated under the existing comfort letter), and
the Master Servicer shall, as soon as reasonably practicable following receipt
thereof, deliver the

 



-5-

 

 

original of such replacement comfort letter, new document or acknowledgement, as
applicable, to the Custodian for inclusion in the Mortgage File.

 

SECTION 4          Treatment as a Security Agreement. Pursuant to Section 1
hereof, the Seller has conveyed to the Purchaser all of its right, title and
interest in and to the Mortgage Loans. The parties intend that such conveyance
of the Seller’s right, title and interest in and to the Mortgage Loans pursuant
to this Agreement shall constitute a purchase and sale and not a loan. If such
conveyance is deemed to be a pledge and not a sale, then the parties also intend
and agree that the Seller shall be deemed to have granted, and in such event
does hereby grant, to the Purchaser, a first priority security interest in all
of its right, title and interest in, to and under the Mortgage Loans, all
payments of principal or interest on such Mortgage Loans due after the Cut-off
Date, all other payments made in respect of such Mortgage Loans after the
Cut-off Date (and, in any event, excluding scheduled payments of principal and
interest due on or before the Cut-off Date) and all proceeds thereof, and that
this Agreement shall constitute a security agreement under applicable law. If
such conveyance is deemed to be a pledge and not a sale, the Seller consents to
the Purchaser hypothecating and transferring such security interest in favor of
the Trustee and transferring the obligation secured thereby to the Trustee.

 

SECTION 5          Covenants of the Seller. The Seller covenants with the
Purchaser as follows:

 

(a)          except with respect to any Mortgage Loan that is a Non-Serviced
Mortgage Loan it shall cause Anderson McCoy & Orta, P.C. (“AMO”) to record and
file in the appropriate public recording office for real property records or UCC
financing statements, as appropriate (or, with respect to any assignments that
the Custodian has agreed to record or file pursuant to the Pooling and Servicing
Agreement, deliver to the Custodian for such purpose and cause the Custodian to
record and file), each related assignment of Mortgage and assignment of
assignment of leases, rents and profits and each related UCC-3 financing
statement referred to in the definition of Mortgage File from the Seller to the
Trustee as and to the extent contemplated under Section 2.01(c) of the Pooling
and Servicing Agreement. All out of pocket costs and expenses relating to the
recordation or filing of such assignments, assignments of Mortgage and financing
statements shall be paid by the Seller. If any such document or instrument is
lost or returned unrecorded or unfiled, as the case may be, because of a defect
therein, then the Seller shall promptly prepare or cause the preparation of a
substitute therefor or cure such defect or cause such defect to be cured, as the
case may be, and the Seller shall record or file, or cause AMO to record or
file, such substitute or corrected document or instrument or, with respect to
any assignments that the Custodian has agreed to record or file pursuant to the
Pooling and Servicing Agreement, deliver such substitute or corrected document
or instrument to the Custodian (or, if the Mortgage Loan is then no longer
subject to the Pooling and Servicing Agreement, the then holder of such Mortgage
Loan);

 

(b)          as to each Mortgage Loan, except with respect to any Mortgage Loan
that is a Non-Serviced Mortgage Loan, if the Seller cannot deliver or cause to
be delivered the documents and/or instruments referred to in clauses (2), (3)
and (6) (if recorded) and (15) of the definition of “Mortgage File” in the
Pooling and Servicing Agreement solely because of a delay caused by the public
recording or filing office where such document or instrument has been delivered
for recordation or filing, as applicable, it shall forward to the Custodian a
copy of the

 



-6-

 

 

original certified by the Seller to be a true and complete copy of the original
thereof submitted for recording. The Seller shall cause each assignment referred
to in Section (5)(a) above that is recorded and the file copy of each UCC-3
assignment referred to in Section (5)(a) above to reflect that it should be
returned by the public recording or filing office to the Custodian or its agent
following recording (or, alternatively, to the Seller or its designee, in which
case the Seller shall deliver or cause the delivery of the recorded/filed
original to the Custodian promptly following receipt); provided that, in those
instances where the public recording office retains the original assignment of
Mortgage or assignment of Assignment of Leases, the Seller shall obtain
therefrom and deliver to the Custodian a certified copy of the recorded
original. On a monthly basis, at the expense of the Seller, the Custodian shall
forward to the Master Servicer a copy of each of the aforementioned assignments
following the Custodian’s receipt thereof;

 

(c)          it shall take any action reasonably required by the Purchaser, the
Certificate Administrator, the Trustee or the Master Servicer in order to assist
and facilitate the transfer of the servicing of the Mortgage Loans (other than
any Mortgage Loan that is a Non-Serviced Mortgage Loan) to the Master Servicer,
including effectuating the transfer of any letters of credit with respect to any
Mortgage Loan to the Master Servicer on behalf of the Trustee for the benefit of
Certificateholders and/or the Companion Holder. Prior to the date that a letter
of credit with respect to any Mortgage Loan is transferred to the Master
Servicer, the Seller will cooperate with the reasonable requests of the Master
Servicer or the applicable Special Servicer, as applicable, in connection with
effectuating a draw under such letter of credit as required under the terms of
the related Mortgage Loan documents;

 

(d)          the Seller shall provide the Master Servicer the initial data with
respect to each Mortgage Loan for the CREFC® Financial File and the CREFC® Loan
Periodic Update File that are required to be prepared by the Master Servicer
pursuant to the Pooling and Servicing Agreement and the Supplemental Servicer
Schedule;

 

(e)          if (during the period of time that the Underwriters are required,
under applicable law, to deliver a prospectus related to the Public Certificates
in connection with sales of the Public Certificates by an Underwriter or a
dealer) the Seller has obtained actual knowledge of undisclosed or corrected
information related to an event that occurred prior to the Closing Date, which
event causes there to be an untrue statement of a material fact with respect to
the Seller Information in the Prospectus dated September 23, 2016 relating to
the Public Certificates, the annexes and exhibits thereto and the DVD delivered
therewith, the Offering Circular dated September 23, 2016 relating to the
Private Certificates, the annexes and exhibits thereto and the DVD delivered
therewith, or the Loan-Specific Offering Circular dated September 23, 2016
relating to the Loan-Specific Certificates, the annexes and exhibits thereto and
the DVD delivered therewith (collectively, the “Offering Documents”), or causes
there to be an omission to state therein a material fact with respect to the
Seller Information required to be stated therein or necessary to make the
statements therein with respect to the Seller Information, in the light of the
circumstances under which they were made, not misleading, then the Seller shall
promptly notify the Dealers and the Depositor. If as a result of any such event
the Dealers’ legal counsel determines that it is necessary to amend or
supplement the Offering Documents in order to correct the untrue statement, or
to make the statements therein, in the light of the circumstances when the
Offering Documents are delivered to a purchaser, not misleading, or to make the
Offering Documents in compliance with applicable law, the Seller shall (to the
extent that such

 



-7-

 

 

amendment or supplement solely relates to the Seller Information) at the expense
of the Seller, do all things reasonably necessary to assist the Depositor to
prepare and furnish to the Dealers, such amendments or supplements to the
Offering Documents as may be necessary so that the Seller Information in the
Offering Documents, as so amended or supplemented, will not contain an untrue
statement, will not, in the light of the circumstances when the Offering
Documents are delivered to a purchaser, be misleading and will comply with
applicable law. (All terms under this clause (e) and not otherwise defined in
this Agreement shall have the meanings set forth in the Indemnification
Agreement, dated as of September 22, 2016, among the Underwriters, the Initial
Purchasers, the Loan-Specific Initial Purchaser, the Seller and the Purchaser
(the “Indemnification Agreement” and, together with this Agreement, the
“Operative Documents”));

 

(f)          for so long as the Trust (or with respect to the Companion Loans,
if such Companion Loan is deposited into another securitization, the trust fund
under such other securitization) is subject to the reporting requirements of the
Exchange Act, the Seller shall provide the Depositor (or with respect to the
Companion Loans, if such Companion Loan (or a portion thereof) is deposited into
another securitization, the depositor of such securitization) and the
Certificate Administrator with any Additional Form 10-D Disclosure, any
Additional Form 10-K Disclosure and any Form 8-K Disclosure Information
indicated on Exhibit BB, Exhibit CC and Exhibit DD to the Pooling and Servicing
Agreement, to the extent contemplated to be provided by the Seller, within the
time periods set forth in the Pooling and Servicing Agreement; provided that, in
connection with providing Additional Form 10-K Disclosure and the Seller’s
reporting obligations under Item 1119 of Regulation AB, upon reasonable request
by the Seller, the Purchaser shall provide the Seller with a list of all parties
to the Pooling and Servicing Agreement and any other Servicing Function
Participant;

 

(g)          within sixty (60) days after the Closing Date, the Seller shall
deliver or cause to be delivered an electronic copy of the Diligence File for
each Mortgage Loan (other than the Trust Subordinate Companion Loan) to the
Depositor by uploading such Diligence File (including, if applicable, any
additional documents that the Seller believes should be included to enable the
Asset Representations Reviewer to perform an Asset Review on such Mortgage
Loan(other than the Trust Subordinate Companion Loan); provided that such
documents are clearly labeled and identified) to the Intralinks Site, each such
Diligence File being organized and categorized in accordance with the electronic
file structure reasonably requested by the Depositor;

 

(h)          promptly upon completion or such delivery of the Diligence Files,
but in no event later than sixty (60) days after the Closing Date, the Seller
shall provide each of the Depositor, the Master Servicer, the Special Servicers,
the Certificate Administrator, the Trustee, the Custodian, the Directing Holder,
the Asset Representations Reviewer and the Operating Advisor, to the addresses
provided in the notice provision of the Pooling and Servicing Agreement, with a
certification by an authorized officer of the Seller, substantially in the form
of Exhibit E to this agreement, that the electronic copy of the Diligence File
for each Mortgage Loan (other than the Trust Subordinate Companion Loan)
uploaded to the Intralinks Site constitutes all documents required under the
definition of “Diligence File” and such Diligence Files are organized and
categorized in accordance with the electronic file structure reasonably
requested by the Depositor;

 



-8-

 

 

(i)           upon written request of the Asset Representations Reviewer (in the
event that the Asset Representations Reviewer reasonably determines that any
Review Materials made available or delivered to the Asset Representations
Reviewer are missing any documents required to complete any Test for a
Delinquent Mortgage Loan), the Seller shall provide to the Asset Representations
Reviewer promptly, but in no event later than ten (10) Business Days after
receipt of such written request (which time period may be extended upon the
mutual agreement of the Seller and the Asset Representations Reviewer), such
documents requested by the Asset Representations Reviewer relating to each
Delinquent Mortgage Loan to enable the Asset Representations Reviewer to
complete any Test for a Delinquent Mortgage Loan, but only to the extent such
documents are in the possession of the Seller; provided that the Seller shall
not be required to provide any documents that are proprietary to the related
originator or the Seller or any draft documents, privileged or internal
communications, credit underwriting or due diligence analysis;

 

(j)           upon the completion of an Asset Review with respect to each
Delinquent Mortgage Loan and receipt by the Seller of a written request from the
Asset Representations Reviewer, the Seller shall pay a fee of (i) $15,000 plus
$1,000 per additional Mortgaged Property with respect to each Delinquent
Mortgage Loan subject to an Asset Review with a Cut-off Date Balance less than
$20,000,000, (ii) $20,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Balance greater than or equal to $20,000,000, but less than
$40,000,000 or (iii) $25,000 plus $1,000 per additional Mortgaged Property with
respect to each Delinquent Mortgage Loan subject to an Asset Review with a
Cut-off Date Balance greater than or equal to $40,000,000, in each case within
60 days of such written request by the Asset Representations Reviewer;

 

(k)          if the preliminary Asset Review Report indicates that any of the
representations and warranties fails or is deemed to fail any Test, the Seller
shall have 90 days from receipt of the preliminary Asset Review Report to remedy
or otherwise refute the Test failure indicated in the preliminary Asset Review
Report. If the Seller elects to refute the Test failure indicated in the
preliminary Asset Review Report, the Seller shall provide any documents or any
explanations to support (i) a conclusion that a subject representation and
warranty has not failed a Test or (ii) a claim that any missing documents in the
Review Materials are not required to complete a Test, in any such case to the
Asset Representations Reviewer;

 

(l)           the Seller acknowledges and agrees that in the event an Enforcing
Party elects a dispute resolution method pursuant to Section 2.03 of the Pooling
and Servicing Agreement, the Seller shall abide by the selected dispute
resolution method and otherwise comply with the terms and provisions set forth
in the Pooling and Servicing Agreement (including the exhibits thereto) related
to the resolution method;

 

(m)         the Seller shall indemnify and hold harmless the Purchaser against
any and all expenses, losses, claims, damages and other liabilities, including
without limitation the costs of investigation, legal defense and any amounts
paid in settlement of any claim or litigation arising out of or based upon (i)
any failure of the Seller to pay the fees described under Section 5(j) above
within 90 days of written request by the Asset Representations Reviewer or (ii)
any failure by the Seller to provide all documents required to be delivered by
it pursuant to this Agreement and under the definition of “Diligence File” in
the Pooling and Servicing Agreement

 



-9-

 

 

within 60 days of the Closing Date (or such later date specified herein or in
the Pooling and Servicing Agreement);

 

(n)          with respect to any Mortgage Loan that is (or may become pursuant
to the related Co-Lender Agreement) part of an Non-Serviced Whole Loan, (x) in
the event that the Closing Date occurs prior to the closing date of the
Non-Serviced Securitization, the Seller shall provide (or cause to be provided)
to the Depositor and the Trustee (1) written notice in a timely manner of (but
no later than three (3) Business Days prior to) the closing of such Non-Serviced
Securitization, and (2) no later than the closing date of such Non-Serviced
Securitization, a copy of the Non-Serviced Pooling Agreement in an
EDGAR-compatible format, and (y) in the event that the Closing Date occurs after
the closing of the Non-Serviced Securitization, the Seller shall provide, or
cause the Other Depositor to provide, the Depositor (and counsel thereto) with a
copy of the related Non-Serviced Pooling Agreement (together with any amendments
thereto) in an EDGAR-compatible format by the later of (1) two (2) Business Days
prior to the Closing Date and (2) the closing date of such Non-Serviced
Securitization; and

 

(o)          with respect to the Companion Loans, the Seller agrees that if
disclosure related to the description of a party to the Pooling and Servicing
Agreement is requested by the holder of a related Companion Loan for inclusion
in the disclosure materials relating to the securitization of such Companion
Loan, the reasonable costs of such party related to such disclosure and any
opinion(s) of counsel, certifications and/or indemnification agreement(s) shall
be paid or caused to be paid by the Seller.

 

SECTION 6          Representations and Warranties.

 

(a)          The Seller represents and warrants to the Purchaser as of the date
hereof and as of the Closing Date that:

 

(i)           The Seller is a limited partnership, duly organized, validly
existing and in good standing under the laws of the State of New York with full
power and authority to own its assets and conduct its business, is duly
qualified as a foreign organization in good standing in all jurisdictions to the
extent such qualification is necessary to hold and sell the Mortgage Loans or
otherwise comply with its obligations under this Agreement except where the
failure to be so qualified would not have a material adverse effect on its
ability to perform its obligations hereunder, and the Seller has taken all
necessary action to authorize the execution and delivery of, and performance
under, the Operative Documents and has duly executed and delivered each
Operative Document, and has the power and authority to execute, deliver and
perform under each Operative Document and all the transactions contemplated
hereby and thereby, including, but not limited to, the power and authority to
sell, assign, transfer, set over and convey the Mortgage Loans in accordance
with this Agreement;

 

(ii)          Assuming the due authorization, execution and delivery of this
Agreement by the Purchaser, this Agreement will constitute a legal, valid and
binding obligation of the Seller, enforceable against the Seller in accordance
with its terms, except as such enforcement may be limited by (A) bankruptcy,
insolvency, reorganization, moratorium, liquidation or other similar laws
affecting the enforcement of creditors’ rights generally,

 



-10-

 

 

(B) general principles of equity (regardless of whether such enforceability is
considered in a proceeding in equity or at law) and (C) public policy
considerations underlying the securities laws, to the extent that such public
policy considerations limit the enforceability of the provisions of this
Agreement that purport to provide indemnification for securities laws
liabilities;

 

(iii)         The execution and delivery of each Operative Document by the
Seller and the performance of its obligations hereunder and thereunder will not
conflict with any provision of any law or regulation to which the Seller is
subject, or conflict with, result in a breach of, or constitute a default under,
any of the terms, conditions or provisions of any of the Seller’s organizational
documents or any agreement or instrument to which the Seller is a party or by
which it is bound, or any order or decree applicable to the Seller, or result in
the creation or imposition of any lien on any of the Seller’s assets or
property, in each case, which would materially and adversely affect the ability
of the Seller to carry out the transactions contemplated by the Operative
Documents;

 

(iv)         There is no action, suit, proceeding or investigation pending or,
to the Seller’s knowledge, threatened against the Seller in any court or by or
before any other governmental agency or instrumentality which would materially
and adversely affect the validity of the Mortgage Loans or the ability of the
Seller to carry out the transactions contemplated by each Operative Document;

 

(v)         The Seller is not in default with respect to any order or decree of
any court or any order, regulation or demand of any federal, state, municipal or
governmental agency, which default might have consequences that, in the Seller’s
good faith and reasonable judgment, is likely to materially and adversely affect
the condition (financial or other) or operations of the Seller or its properties
or might have consequences that, in the Seller’s good faith and reasonable
judgment, is likely to materially and adversely affect its performance under any
Operative Document;

 

(vi)         No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Seller of, or compliance by the Seller with, each Operative
Document or the consummation of the transactions contemplated hereby or thereby,
other than those which have been obtained by the Seller;

 

(vii)        The transfer, assignment and conveyance of the Mortgage Loans by
the Seller to the Purchaser is not subject to bulk transfer laws or any similar
statutory provisions in effect in any applicable jurisdiction; and

 

(viii)       Except for the agreed-upon procedures report obtained from the
accounting firm engaged to provide procedures involving a comparison of
information in loan files for the Mortgage Loans to information on a data tape
relating to the Mortgage Loans (the “Accountant’s Due Diligence Report”), the
Seller has not obtained (and, through and including the Closing Date, will not
obtain) any “third party due diligence report” (as defined in Rule 15Ga-2 under
the Exchange Act) in connection with the transactions contemplated herein and in
the Offering Documents and, except for the

 



-11-

 

 

accountants with respect to the Accountants’ Due Diligence Report, the Seller
has not employed (and, through and including the Closing Date, will not employ)
any third party to engage in any activity that constitutes “due diligence
services” within the meaning of Rule 17g-10 under the Exchange Act in connection
with the transactions contemplated herein and in the Offering Documents.  The
Seller further represents and warrants that no portion of the Accountant’s Due
Diligence Report contains, with respect to the information contained therein
with respect to the Mortgage Loans, any names, addresses, other personal
identifiers or zip codes with respect to any individuals, or any other
personally identifiable or other information that would be associated with an
individual, including without limitation any “nonpublic personal information”
within the meaning of Title V of the Gramm-Leach-Bliley Financial Services
Modernization Act of 1999. The Underwriters, Initial Purchasers and
Loan-Specific Initial Purchaser are third-party beneficiaries of the provisions
set forth in this Section 6(a)(viii).

 

(b)         The Purchaser represents and warrants to the Seller as of the
Closing Date that:

 

(i)          The Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware, with full corporate
power and authority to own its assets and conduct its business, is duly
qualified as a foreign corporation in good standing in all jurisdictions in
which the ownership or lease of its property or the conduct of its business
requires such qualification, except where the failure to be so qualified would
not have a material adverse effect on the ability of the Purchaser to perform
its obligations hereunder, and the Purchaser has taken all necessary action to
authorize the execution, delivery and performance of this Agreement by it, and
has duly executed and delivered this Agreement, and has the power and authority
to execute, deliver and perform this Agreement and all the transactions
contemplated hereby;

 

(ii)         Assuming the due authorization, execution and delivery of this
Agreement by the Seller, this Agreement will constitute a legal, valid and
binding obligation of the Purchaser, enforceable against the Purchaser in
accordance with its terms, except as such enforcement may be limited by
bankruptcy, insolvency, reorganization, moratorium, liquidation or other similar
laws affecting the enforcement of creditors’ rights generally, and by general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law);

 

(iii)        The execution and delivery of this Agreement by the Purchaser and
the performance of its obligations hereunder will not conflict with any
provision of any law or regulation to which the Purchaser is subject, or
conflict with, result in a breach of, or constitute a default under, any of the
terms, conditions or provisions of any of the Purchaser’s organizational
documents or any agreement or instrument to which the Purchaser is a party or by
which it is bound, or any order or decree applicable to the Purchaser, or result
in the creation or imposition of any lien on any of the Purchaser’s assets or
property, in each case which would materially and adversely affect the ability
of the Purchaser to carry out the transactions contemplated by this Agreement;

 



-12-

 

 

(iv)        There is no action, suit, proceeding or investigation pending or, to
the Purchaser’s knowledge, threatened against the Purchaser in any court or by
or before any other governmental agency or instrumentality which would
materially and adversely affect the validity of this Agreement or any action
taken in connection with the obligations of the Purchaser contemplated herein,
or which would be likely to impair materially the ability of the Purchaser to
perform under the terms of this Agreement;

 

(v)         The Purchaser is not in default with respect to any order or decree
of any court or any order, regulation or demand of any federal, state, municipal
or governmental agency, which default might have consequences that would
materially and adversely affect the condition (financial or other) or operations
of the Purchaser or its properties or might have consequences that would
materially and adversely affect its performance under any Operative Document;

 

(vi)        No consent, approval, authorization or order of any court or
governmental agency or body is required for the execution, delivery and
performance by the Purchaser of or compliance by the Purchaser with this
Agreement or the consummation of the transactions contemplated by this Agreement
other than those that have been obtained by the Purchaser; and

 

(vii)       The Purchaser (A) prepared one or more reports on Form ABS-15G
(each, a “Form 15G”) containing the findings and conclusions of the Accountant’s
Due Diligence Report and meeting the requirements of that Form 15G, Rule 15Ga-2,
any other rules and regulations of the Securities and Exchange Commission and
the Exchange Act; (B) provided a copy of the final draft of each such Form 15G
to the Underwriters, the Initial Purchasers and the Loan-Specific Initial
Purchaser at least 6 Business Days before the first sale in the offering
contemplated by the Offering Documents; and (C) furnished each such Form 15G to
the Securities and Exchange Commission on EDGAR at least 5 Business Days before
the first sale in the offering contemplated by the Offering Documents as
required by Rule 15Ga-2.

 

(c)         The Seller further makes the representations and warranties as to
the Mortgage Loans other than the Trust Subordinate Companion Loan set forth in
Exhibit B to this Agreement as of the Cut-off Date or such other date set forth
in Exhibit B to this Agreement with respect to each Mortgage Loan other than the
Trust Subordinate Companion Loan, which representations and warranties are
subject to the exceptions thereto set forth in Exhibit C to this Agreement, and
with respect to the Trust Subordinate Companion Loan, the representations and
warranties set forth in Exhibit F to this Agreement as of the Cut-off Date or
such other date set forth in Exhibit F to this Agreement.

 

(d)         Pursuant to the Pooling and Servicing Agreement, if the Depositor,
the Master Servicer, the applicable Special Servicer, the Trustee, the
Certificate Administrator or the Operating Advisor (solely in its capacity as
operating advisor) discovers (without implying any duty of such person to make,
or to attempt to make, such a discovery) or receives notice alleging (A) that
any document constituting a part of a Mortgage File has not been properly
executed, is missing, contains information that does not conform in any material
respect with the corresponding information set forth in the Mortgage Loan
Schedule, or does not appear to be

 



-13-

 

 

regular on its face (each, a “Document Defect”), or (B) a breach of any
representation or warranty of the Seller made pursuant to Section 6(c) of this
Agreement with respect to any Mortgage Loan (a “Breach”), then such party is
required to give prompt written notice thereof to the Seller.

 

(e)          Pursuant to the Pooling and Servicing Agreement, the Master
Servicer or the applicable Special Servicer (with respect to Non-Specially
Serviced Mortgage Loans) or the applicable Special Servicer (with respect to
Specially Serviced Mortgage Loans) is required to determine whether any such
Document Defect or Breach with respect to any Mortgage Loan materially and
adversely affects, or such Document Defect is deemed in accordance with
Section 2.03 of the Pooling and Servicing Agreement to materially and adversely
affect, the value of the Mortgage Loan or any related REO Property or the
interests of the Certificateholders therein or causes any Mortgage Loan to fail
to be a Qualified Mortgage (any such Document Defect shall constitute a
“Material Document Defect” and any such Breach shall constitute a “Material
Breach”; and a Material Breach and/or a Material Document Defect, as the case
may be, shall constitute a “Material Defect”). The Master Servicer or the
applicable Special Servicer may (but will not be obligated to) consult with the
Master Servicer or the applicable Special Servicer regarding any determination
of a Material Defect for a Non-Specially Serviced Mortgage Loan. If such
Document Defect or Breach has been determined to be a Material Defect, then the
applicable Special Servicer will be required to give prompt written notice
thereof to the Seller, the other parties to the Pooling and Servicing Agreement
and (for so long as no Consultation Termination Event is continuing) the
Directing Holder. Promptly upon becoming aware of any such Material Defect
(including through a written notice given by any party to the Pooling and
Servicing Agreement, as provided above if the Document Defect or Breach
identified therein is a Material Defect), the Seller shall, not later than 90
days from the earlier of (a) the earlier of the Seller’s discovery or receipt of
notice of, and receipt of a demand to take action with respect to, such Material
Defect or (b) in the case of a Material Defect relating to a Mortgage Loan not
being a Qualified Mortgage, any party’s discovery of such Material Defect (such
90-day period, the “Initial Cure Period”), (i) cure such Material Defect in all
material respects (which cure shall include payment of any losses and Additional
Trust Expenses associated therewith, including the amount of any fees and
reimbursable expenses of the Asset Representations Reviewer attributable to the
Asset Review of such Mortgage Loan), (ii) repurchase the affected Mortgage Loan
or REO Loan (or the Trust’s interest therein with respect to any Mortgage Loan
that is part of a Whole Loan) at the applicable Purchase Price by wire transfer
of immediately available funds to the Collection Account or (iii) substitute a
Qualified Substitute Mortgage Loan (other than with respect to the related Whole
Loans, for which no substitution shall be permitted) for such affected Mortgage
Loan (provided that in no event shall any such substitution occur later than the
second anniversary of the Closing Date) and pay the Master Servicer, for deposit
into the Collection Account, any Substitution Shortfall Amount in connection
therewith; provided, that the Seller may not repurchase the Trust Subordinate
Companion Loan without repurchasing the related 540 West Madison Mortgage Loan;
provided, however, that if (i) such Material Defect is capable of being cured
but not within such Initial Cure Period, (ii) such Material Defect is not
related to any Mortgage Loan’s not being a Qualified Mortgage and (iii) the
Seller has commenced and is diligently proceeding with the cure of such Material
Defect within such Initial Cure Period, then the Seller shall have an additional
90 days (such additional 90 day period, the “Extended Cure Period”) to complete
such cure, or, in the event of a failure to so cure, to complete such repurchase
of the related Mortgage

 



-14-

 

 

Loan or substitute a Qualified Substitute Mortgage Loan as described above (it
being understood and agreed that, in connection with the Seller’s receiving such
Extended Cure Period, the Seller shall deliver an Officer’s Certificate to the
Trustee, the applicable Special Servicer, the Operating Advisor and the
Certificate Administrator setting forth the reasons such Material Defect was not
cured within the Initial Cure Period and what actions the Seller is pursuing in
connection with the cure of such Material Defect and stating that the Seller
anticipates that such Material Defect will be cured within such Extended Cure
Period); and provided, further, that, if any such Material Defect is still not
cured after the Initial Cure Period and any such Extended Cure Period solely due
to the failure of the Seller to have received the recorded document, then the
Seller shall be entitled to continue to defer its cure, repurchase or
substitution obligations in respect of such Document Defect so long as the
Seller certifies to the Trustee, the applicable Special Servicer, the Operating
Advisor and the Certificate Administrator every 30 days thereafter that the
Document Defect is still in effect solely because of its failure to have
received the recorded document and that the Seller is diligently pursuing the
cure of such defect (specifying the actions being taken), except that no such
deferral of cure, repurchase or substitution may continue beyond the date that
is 18 months following the Closing Date. Any such repurchase or substitution of
a Mortgage Loan shall be on a whole loan, servicing released basis. The Seller
shall have no obligation to monitor the Mortgage Loans regarding the existence
of a Breach or a Document Defect, but if the Seller discovers a Material Defect
with respect to a Mortgage Loan, it will notify the Purchaser. Periodic Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) after the
related Due Date in the month of substitution, and Periodic Payments due with
respect to each Mortgage Loan being repurchased or replaced, and received by the
Master Servicer or the applicable Special Servicer on behalf of the Trust, after
the related Cut-off Date through, but not including, the related date of
repurchase or substitution, shall be part of the Trust Fund. Periodic Payments
due with respect to each Qualified Substitute Mortgage Loan (if any) on or prior
to the related Due Date in the month of substitution, and Periodic Payments due
with respect to each Mortgage Loan being repurchased or replaced and received by
the Master Servicer or the applicable Special Servicer on behalf of the Trust
after the related date of repurchase or substitution, shall not be part of the
Trust Fund and are to be remitted by the Master Servicer to the Seller effecting
the related repurchase or substitution within two Business Days following
receipt of properly identified and available funds constituting such Periodic
Payment. From and after the date of substitution, each Qualified Substitute
Mortgage Loan, if any, that has been substituted shall be deemed to constitute a
“Mortgage Loan” hereunder for all purposes.

 

No delay in either the discovery of a Material Defect or Material Breach on the
part of any party to the Pooling and Servicing Agreement or in providing notice
of such Material Defect or Material Breach shall relieve the Mortgage Loan
Seller of its obligation to repurchase the related Mortgage Loan (if it is
otherwise required to do so under this Agreement) unless (i) the Mortgage Loan
Seller did not otherwise discover or have knowledge of such Material Defect or
Material Breach, (ii) such delay is the result of the failure by a party to the
Pooling and Servicing Agreement to provide prompt notice as required by the
terms of the Pooling and Servicing Agreement after such party has actual
knowledge of such Material Defect or Material Breach (knowledge shall not be
deemed to exist by reason of the custodian’s exception report) and such delay
precludes the Mortgage Loan Seller from curing such Material Defect or Material
Breach and (iii) provided that the Mortgage Loan Seller is afforded a cure
period of 90 days from the Mortgage Loan Seller’s receipt of notice thereof,
such Material Defect or Material Breach

 



-15-

 

 

did not relate to a Mortgage Loan not being a “qualified mortgage” as described
in this section. Notwithstanding the foregoing, if a Mortgage Loan is not
secured by a Mortgaged Property that is, in whole or in part, a hotel,
restaurant (operated by a Mortgagor), healthcare facility, nursing home,
assisted living facility, self-storage facility, theatre or fitness center
(operated by a Mortgagor), then the failure to deliver to the Custodian copies
of the UCC financing statements with respect to such Mortgage Loan shall not be
a Material Defect.

 

If (i) any Mortgage Loan is required to be repurchased or substituted for in the
manner described in the first paragraph of this Section 6(e), (ii) such Mortgage
Loan is a Crossed Underlying Loan, and (iii) the applicable Material Defect does
not constitute a Material Defect as to any other Crossed Underlying Loan in the
related Crossed Mortgage Loan Group (without regard to this paragraph), then the
applicable Material Defect shall be deemed to constitute a Material Defect as to
each other Crossed Underlying Loan in the related Crossed Mortgage Loan Group
for purposes of this paragraph, and the Seller will be required to repurchase or
substitute for all of the remaining Crossed Underlying Loans in the related
Crossed Mortgage Loan Group as provided in the first paragraph of this Section
6(e) unless such other Crossed Underlying Loans in such Crossed Mortgage Loan
Group satisfy the Crossed Underlying Loan Repurchase Criteria. In the event that
the remaining Crossed Underlying Loans satisfy the aforementioned criteria, the
Seller may elect either to repurchase or substitute for only the affected
Crossed Underlying Loan as to which the related Material Defect exists or to
repurchase or substitute for all of the Crossed Underlying Loans in the related
Crossed Mortgage Loan Group. The Seller shall be responsible for the cost of any
Appraisal required to be obtained to determine if the Crossed Underlying Loan
Repurchase Criteria have been satisfied, so long as the scope and cost of such
Appraisal has been approved by the Seller (such approval not to be unreasonably
withheld).

 

To the extent that the Seller is required to repurchase or substitute for a
Crossed Underlying Loan hereunder in the manner prescribed above while the
Trustee continues to hold any other Crossed Underlying Loans in the related
Crossed Mortgage Loan Group, neither the Seller nor the Purchaser shall enforce
any remedies against the other’s Primary Collateral, but each is permitted to
exercise remedies against the Primary Collateral securing its respective related
Mortgage Loans, including with respect to the Trustee, the Primary Collateral
securing the Mortgage Loans still held by the Trustee.

 

If the exercise of remedies by one party would materially impair the ability of
the other party to exercise its remedies with respect to the Primary Collateral
securing the Crossed Underlying Loans held by such party, then the Seller and
the Purchaser shall forbear from exercising such remedies until the Mortgage
Loan documents evidencing and securing the relevant Mortgage Loans can be
modified in a manner that complies with this Agreement to remove the threat of
material impairment as a result of the exercise of remedies or some other
accommodation can be reached. Any reserve or other cash collateral or letters of
credit securing the Crossed Underlying Loans shall be allocated between such
Crossed Underlying Loans in accordance with the related Mortgage Loan documents,
or otherwise on a pro rata basis based upon their outstanding Stated Principal
Balances. Notwithstanding the foregoing, if a Crossed Underlying Loan included
in the Trust Fund is modified to terminate the related cross-collateralization
and/or cross-default provisions, as a condition to such modification, the Seller
shall furnish to the Trustee and the Certificate Administrator an Opinion of
Counsel that any

 



-16-

 

 

modification shall not cause an Adverse REMIC Event. Any expenses incurred by
the Purchaser in connection with such modification or accommodation (including
but not limited to recoverable attorney fees) shall be paid by the Seller.

 

Subject to the Seller’s right to cure set forth above in this Section 6(e), and
further subject to Sections 2.01(b) and 2.01(c) of the Pooling and Servicing
Agreement, failure of the Seller to deliver the documents referred to in clauses
(1), (2), (7), (8), (18) and (19) in the definition of “Mortgage File” in the
Pooling and Servicing Agreement in accordance with this Agreement and the
Pooling and Servicing Agreement for any Mortgage Loan shall be deemed a Material
Document Defect; provided, however, that no Document Defect (except such deemed
Material Document Defect described above) shall be considered to be a Material
Document Defect unless the document with respect to which the Document Defect
exists is required in connection with an imminent enforcement of the lender’s
rights or remedies under the related Mortgage Loan, defending any claim asserted
by any Mortgagor or third party with respect to the Mortgage Loan, establishing
the validity or priority of any lien on any collateral securing the Mortgage
Loan or for any immediate significant servicing obligation.

 

Notwithstanding the foregoing provisions of this Section 6(e), in lieu of the
Seller performing its repurchase or substitution obligations with respect to any
Material Defect provided in this Section 6(e), to the extent that the Seller and
the Purchaser (or, following the assignment of the Mortgage Loans to the Trust,
the applicable Special Servicer on behalf of the Trust, and, if no Control
Termination Event or 540 West Madison Control Termination Event, as applicable,
has occurred and is continuing, with the consent of the Directing Holder (or the
540 West Madison Controlling Class Representative in respect of the Trust
Subordinate Companion Loan)) are able to agree upon the Loss of Value Payment
for a Material Defect, the Seller may elect, in its sole discretion, to pay such
Loss of Value Payment to the Purchaser (or its assignee); provided that a
Material Defect as a result of a Mortgage Loan not constituting a “qualified
mortgage” within the meaning of Code Section 860G(a)(3) may not be cured by a
Loss of Value Payment. Upon its making such payment, the Seller shall be deemed
to have cured such Material Defect in all respects. Provided such payment is
made, this paragraph describes the sole remedy available to the Purchaser and
its assignees regarding any such Material Defect, and the Seller shall not be
obligated to repurchase or replace the related Mortgage Loan or otherwise cure
such Material Defect.

 

With respect to any Non-Serviced Mortgage Loan, the Seller agrees that if a
“material document defect” (as such term or any analogous term is defined in the
related Non-Serviced Pooling Agreement) exists under the related Non-Serviced
Pooling Agreement with respect to the related Non-Serviced Companion Loan
included in the related Non-Serviced Securitization, and such Non-Serviced
Companion Loan is repurchased by or on behalf of such Seller (or other
responsible repurchasing entity) from the related Non-Serviced Securitization as
a result of such “material document defect” (as such term or any analogous term
is defined in such Non-Serviced Pooling Agreement), then the Seller shall
repurchase such Non-Serviced Mortgage Loan; provided, however, that such
repurchase obligation does not apply to any “material document defect” (as such
term or any analogous term is defined in the related Non-Serviced Pooling
Agreement) related solely to the promissory note for such Non-Serviced Companion
Loan.

 



-17-

 

 

(f)          In connection with any repurchase or substitution of one or more
Mortgage Loans pursuant to this Section 6, the Pooling and Servicing Agreement
shall provide that the Trustee, the Certificate Administrator, the Custodian,
the Master Servicer and the applicable Special Servicer shall each tender to the
repurchasing entity, upon delivery to each of them of a receipt executed by the
repurchasing entity evidencing such repurchase or substitution, all portions of
the Mortgage File (including, without limitation, the Servicing File) and other
documents and all escrows and reserve funds pertaining to such Mortgage Loan
possessed by it, and each document that constitutes a part of the Mortgage File
shall be endorsed or assigned to the extent necessary or appropriate to the
repurchasing entity or its designee in the same manner, but only if the
respective documents have been previously assigned or endorsed to the Trustee,
and pursuant to appropriate forms of assignment, substantially similar to the
manner and forms pursuant to which such documents were previously assigned to
the Trustee or as otherwise reasonably requested to effect the retransfer and
reconveyance of the Mortgage Loan and the security therefor to the Seller or its
designee; provided that such tender by the Trustee and the Custodian shall be
conditioned upon its receipt from the Master Servicer of a Request for Release
and an Officer’s Certificate to the effect that the requirements for repurchase
or substitution have been satisfied. In the event a Qualified Substitute
Mortgage Loan is substituted for a Mortgage Loan by the Seller as contemplated
by this Section 6, the Seller shall deliver to the Custodian the related
Mortgage File and to the Master Servicer all Escrow Payments and reserve funds
pertaining to such Qualified Substitute Mortgage Loan possessed by it and a
certification to the effect that such Qualified Substitute Mortgage Loan
satisfies all of the requirements of the definition of “Qualified Substitute
Mortgage Loan” in the Pooling and Servicing Agreement.

 

(g)          The representations and warranties of the parties hereto shall
survive the execution and delivery and any termination of this Agreement and
shall inure to the benefit of the respective parties, notwithstanding any
restrictive or qualified endorsement on the Mortgage Notes or Assignment of
Mortgage or the examination of the Mortgage Files.

 

(h)          Each party hereto agrees to promptly notify the other party of any
breach of a representation or warranty contained in Section 6(c) of this
Agreement. The Seller’s obligation to cure any Material Defect, repurchase, or
substitute for, any affected Mortgage Loan or pay the Loss of Value Payment or
other required payment pursuant to this Section 6 shall constitute the sole
remedy available to the Purchaser in connection with a breach of any of the
Seller’s representations or warranties contained in Section 6(c) of this
Agreement or a Document Defect with respect to any Mortgage Loan.

 

(i)          The Seller shall promptly notify the Depositor if (i) the Seller
receives a Repurchase Communication of a 15Ga-1 Repurchase Request (other than
from the Depositor), (ii) the Seller repurchases or replaces a Mortgage Loan,
(iii) the Seller receives a Repurchase Communication of a Repurchase Request
Withdrawal (other than from the Depositor) or (iv) the Seller rejects or
disputes any 15Ga-1 Repurchase Request. Each such notice shall be given no later
than the tenth (10th) Business Day after (A) with respect to clauses (i) and
(iii) of the preceding sentence, receipt of a Repurchase Communication of a
15Ga-1 Repurchase Request or a Repurchase Request Withdrawal, as applicable, and
(B) with respect to clauses (ii) and (iv) of the preceding sentence, the
occurrence of the event giving rise to the requirement for such notice, and
shall include (1) the identity of the related Mortgage Loan, (2) the date (x)
such Repurchase

 



-18-

 

 

Communication of such 15Ga-1 Repurchase Request or Repurchase Request Withdrawal
was received, (y) the related Mortgage Loan was repurchased or replaced or (z)
the 15Ga-1 Repurchase Request was rejected or disputed, as applicable, and (3)
if known, the basis for (x) the 15Ga-1 Repurchase Request (as asserted in the
15Ga-1 Repurchase Request) or (y) any rejection or dispute of a 15Ga-1
Repurchase Request, as applicable.

 

The Seller shall provide to the Depositor and the Certificate Administrator the
Seller’s “Central Index Key” number assigned by the Securities and Exchange
Commission and a true, correct and complete copy of the relevant portions of any
Form ABS-15G that the Seller is required to file with the Securities and
Exchange Commission pursuant to Rule 15Ga-1 under the Exchange Act with respect
to the Mortgage Loans on or before the date that is five (5) Business Days
before the date such Form ABS-15G is required to be filed with the Securities
and Exchange Commission.

 

In addition, the Seller shall provide the Depositor, upon request, such other
information in its possession as would permit the Depositor to comply with its
obligations under Rule 15Ga-1 under the Exchange Act to disclose fulfilled and
unfulfilled repurchase requests. Any such information requested shall be
provided as promptly as practicable after such request is made.

 

The Seller agrees that no 15Ga-1 Notice Provider will be required to provide
information in a 15Ga-1 Notice that is protected by the attorney-client
privilege or attorney work product doctrines. In addition, the Seller hereby
acknowledges that (i) any 15Ga-1 Notice provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement is so provided only to assist the Seller,
the Depositor and their respective Affiliates to comply with Rule 15Ga-1 under
the Exchange Act, Items 1104 and 1121 of Regulation AB and any other requirement
of law or regulation and (ii)(A) no action taken by, or inaction of, a 15Ga-1
Notice Provider and (B) no information provided pursuant to Section 2.03(a) of
the Pooling and Servicing Agreement by a 15Ga-1 Notice Provider in a 15Ga-1
Notice shall be deemed to constitute a waiver or defense to the exercise of any
legal right the 15Ga-1 Notice Provider may have with respect to this Agreement,
including with respect to any 15Ga-1 Repurchase Request that is the subject of a
15Ga-1 Notice.

 

Each party hereto agrees that the receipt of a 15Ga-1 Notice or the delivery of
any notice required to be delivered pursuant to this Section 6(i) shall not, in
and of itself, constitute delivery of notice of, receipt of notice of, or
knowledge of the Seller of, any Material Defect.

 

Each party hereto agrees and acknowledges that, as of the date of this
Agreement, the “Central Index Key” number of the Trust is 0001682405.

 

“Repurchase Communication” means, for purposes of this Section 6(i) only, any
communication, whether oral or written, which need not be in any specific form.

 

SECTION 7          Review of Mortgage File. The Purchaser shall require the
Certificate Administrator pursuant to the Pooling and Servicing Agreement to
review the Mortgage Files pursuant to Section 2.02 of the Pooling and Servicing
Agreement and if it finds any document or documents not to have been properly
executed, or to be missing or to be

 



-19-

 

 

defective on its face in any material respect, to notify the Purchaser, which
shall promptly notify the Seller.

 

SECTION 8          Conditions to Closing. The obligation of the Seller to sell
the Mortgage Loans shall be subject to the Seller having received the
consideration for the Mortgage Loans as contemplated by Section 1 of this
Agreement. The obligations of the Purchaser to purchase the Mortgage Loans shall
be subject to the satisfaction, on or prior to the Closing Date, of the
following conditions:

 

(a)          Each of the obligations of the Seller required to be performed by
it at or prior to the Closing Date pursuant to the terms of this Agreement shall
have been duly performed and complied with and all of the representations and
warranties of the Seller under this Agreement shall, subject to any applicable
exceptions set forth on Exhibit C to this Agreement, be true and correct in all
material respects as of the Closing Date or as of such other date as of which
such representation is made under the terms of Exhibit B to this Agreement, and
no event shall have occurred as of the Closing Date which would constitute a
default on the part of the Seller under this Agreement, and the Purchaser shall
have received a certificate to the foregoing effect signed by an authorized
officer of the Seller substantially in the form of Exhibit D to this Agreement.

 

(b)          The Pooling and Servicing Agreement (to the extent it affects the
obligations of the Seller hereunder), in such form as is agreed upon and
acceptable to the Purchaser, the Seller, the Underwriters, the Initial
Purchasers, the Loan-Specific Initial Purchaser and their respective counsel in
their reasonable discretion, shall be duly executed and delivered by all
signatories as required pursuant to the terms thereof.

 

(c)          The Purchaser shall have received the following additional closing
documents:

 

(i)           copies of the Seller’s Articles of Association, charter, by-laws
or other organizational documents and all amendments, revisions, restatements
and supplements thereof, certified as of a recent date by the Secretary of the
Seller;

 

(ii)          a certificate as of a recent date of the Secretary of State of the
State of New York to the effect that the Seller is duly organized, existing and
in good standing in the State of New York;

 

(iii)         an officer’s certificate of the Seller in form reasonably
acceptable to the Underwriters, the Initial Purchasers, the Loan-Specific
Initial Purchaser and each Rating Agency;

 

(iv)         an opinion of counsel of the Seller, subject to customary
exceptions and carve-outs, in form reasonably acceptable to the Underwriters,
the Initial Purchasers, the Loan-Specific Initial Purchaser and each Rating
Agency; and

 

(v)          a letter from counsel of the Seller substantially to the effect
that (a) nothing has come to such counsel’s attention that would lead such
counsel to believe that the agreed upon sections of the Preliminary Prospectus,
the Prospectus, the Preliminary

 



-20-

 

 

Offering Circular, the Final Offering Circular, the Preliminary Loan-Specific
Offering Circular or the Final Loan-Specific Offering Circular (each as defined
in the Indemnification Agreement), as of the date thereof or as of the Closing
Date (or, in the case of the Preliminary Prospectus, the Preliminary Offering
Circular or the Preliminary Loan-Specific Offering Circular, solely as of the
time of sale) contained or contain, as applicable, with respect to the Seller or
the Mortgage Loans, any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements therein relating to the
Seller or the Mortgage Loans, in the light of the circumstances under which they
were made, not misleading and (b) the Seller Information (as defined in the
Indemnification Agreement) in the Prospectus appears to be appropriately
responsive in all material respects to the applicable requirements of Regulation
AB.

 

(d)          The Public Certificates shall have been concurrently issued and
sold pursuant to the terms of the Underwriting Agreement. The Private
Certificates shall have been concurrently issued and sold pursuant to the terms
of the Certificate Purchase Agreement. The Loan-Specific Certificates shall have
been concurrently issued and sold pursuant to the terms of the Loan-Specific
Certificate Purchase Agreement.

 

(e)          The Seller shall have executed and delivered concurrently herewith
the Indemnification Agreement.

 

(f)           The Seller shall furnish the Purchaser, the Underwriters, the
Initial Purchasers and the Loan-Specific Initial Purchaser with such other
certificates of its officers or others and such other documents and opinions to
evidence fulfillment of the conditions set forth in this Agreement as the
Purchaser and its counsel may reasonably request.

 

SECTION 9          Closing. The closing for the purchase and sale of the
Mortgage Loans shall take place at the office of Cadwalader, Wickersham & Taft
LLP, New York, New York, at 10:00 a.m., on the Closing Date or such other place
and time as the parties shall agree.

 

SECTION 10          Expenses. The Seller will pay its pro rata share (the
Seller’s pro rata portion to be determined according to the percentage that the
aggregate principal balance as of the Cut-off Date of all the Mortgage Loans
represents as to the aggregate principal balance as of the Cut-off Date of all
the mortgage loans to be included in the Trust) of all costs and expenses of the
Purchaser in connection with the transactions contemplated herein, including,
but not limited to: (i) the costs and expenses of the Purchaser in connection
with the purchase of the Mortgage Loans; (ii) the costs and expenses of
reproducing and delivering the Pooling and Servicing Agreement and this
Agreement and printing (or otherwise reproducing) and delivering the
Certificates; (iii) the reasonable and documented fees, costs and expenses of
the Trustee, the Certificate Administrator and their respective counsel;
(iv) the fees and disbursements of a firm of certified public accountants
selected by the Purchaser and the Seller with respect to numerical information
in respect of the Mortgage Loans and the Certificates included in the
Preliminary Prospectus, the Prospectus, the Preliminary Offering Circular, the
Final Offering Circular, the Preliminary Loan-Specific Offering Circular, the
Final Loan-Specific Offering Circular and any related disclosure for the initial
Form 8-K, including the cost of obtaining any “comfort letters” with respect to
such items; (v) the costs and expenses in connection with the qualification or
exemption of the Certificates under state securities or blue sky laws, including
filing fees and

 



-21-

 

 

reasonable fees and disbursements of counsel in connection therewith; (vi) the
costs and expenses in connection with any determination of the eligibility of
the Certificates for investment by institutional investors in any jurisdiction
and the preparation of any legal investment survey, including reasonable fees
and disbursements of counsel in connection therewith; (vii) the costs and
expenses in connection with printing (or otherwise reproducing) and delivering
the Registration Statement, Preliminary Prospectus, Prospectus, Preliminary
Offering Circular, Final Offering Circular, Preliminary Loan-Specific Offering
Circular and Final Loan-Specific Offering Circular and the reproducing and
delivery of this Agreement and the furnishing to the Underwriters of such copies
of the Registration Statement, Preliminary Prospectus, Prospectus, Preliminary
Offering Circular, Final Offering Circular, Preliminary Loan-Specific Offering
Circular, Final Loan-Specific Offering Circular and this Agreement as the
Underwriters may reasonably request; (viii) the fees of the rating agency or
agencies requested to rate the Certificates; (ix) the reasonable fees and
expenses of Cadwalader, Wickersham & Taft LLP, as counsel to the Purchaser; and
(x) the reasonable fees and expenses of Sidley Austin LLP, as counsel to the
Underwriters, the Initial Purchasers and the Loan-Specific Initial Purchaser.

 

If the Seller elects to exercise its rights under Section 11.15 of the Pooling
and Servicing Agreement, then the Seller shall pay the reasonable costs and
expenses (if any) of the Depositor, Master Servicer, Special Servicers and
Trustee resulting from such parties’ obligations to cooperate with the Seller
under Section 11.15 of the Pooling and Servicing Agreement.

 

SECTION 11          Severability of Provisions. If any one or more of the
covenants, agreements, provisions or terms of this Agreement shall be for any
reason whatsoever held invalid, then such covenants, agreements, provisions or
terms shall be deemed severable from the remaining covenants, agreements,
provisions or terms of this Agreement and shall in no way affect the validity or
enforceability of the other provisions of this Agreement. Furthermore, the
parties shall in good faith endeavor to replace any provision held to be invalid
or unenforceable with a valid and enforceable provision which most closely
resembles, and which has the same economic effect as, the provision held to be
invalid or unenforceable.

 

SECTION 12          Governing Law. THIS AGREEMENT AND ANY CLAIM, CONTROVERSY OR
DISPUTE ARISING UNDER OR RELATED TO THIS AGREEMENT, THE RELATIONSHIP OF THE
PARTIES TO THIS AGREEMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE
RIGHTS AND DUTIES OF THE PARTIES TO THIS AGREEMENT SHALL BE GOVERNED BY AND
CONSTRUED IN ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW
YORK, WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO
INTEND THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS
LAW SHALL APPLY TO THIS AGREEMENT.

 

SECTION 13          Waiver of Jury Trial. THE PARTIES HERETO HEREBY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM, WHETHER IN CONTRACT, TORT OR OTHERWISE, RELATING
DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 



-22-

 

 

SECTION 14          Submission to Jurisdiction. EACH OF THE PARTIES HERETO
IRREVOCABLY (I) SUBMITS TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK LOCATED IN NEW YORK COUNTY AND THE FEDERAL COURTS OF THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK FOR THE PURPOSE OF ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT; (II) WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE DEFENSE OF AN INCONVENIENT FORUM IN ANY SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT; (III) AGREES THAT A FINAL JUDGMENT IN ANY SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT SHALL BE CONCLUSIVE AND MAY BE ENFORCED
IN ANY OTHER JURISDICTION BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW; AND (IV) CONSENTS TO SERVICE OF PROCESS UPON IT BY MAILING A
COPY THEREOF BY CERTIFIED MAIL ADDRESSED TO IT AS PROVIDED FOR NOTICES HEREUNDER
AND AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY MANNER PERMITTED BY LAW.

 

SECTION 15          No Third-Party Beneficiaries. The parties do not intend the
benefits of this Agreement to inure to any third party except as expressly set
forth in Section 6 and Section 16.

 

SECTION 16          Assignment. (a)  The Seller hereby acknowledges that the
Purchaser has, concurrently with the execution hereof, executed and delivered
the Pooling and Servicing Agreement and that, in connection therewith, it has
assigned its rights hereunder to the Trustee for the benefit of the
Certificateholders. The Seller hereby acknowledges its obligations pursuant to
Sections 2.01, 2.02 and 2.03 of the Pooling and Servicing Agreement. This
Agreement shall bind and inure to the benefit of and be enforceable by the
Seller, the Purchaser and their permitted successors and assigns. Any Person
into which the Seller may be merged or consolidated, or any Person resulting
from any merger, conversion or consolidation to which the Seller may become a
party, or any Person succeeding to all or substantially all of the business of
the Seller, shall be the successor to the Seller hereunder without any further
act. The warranties and representations and the agreements made by the Seller
herein shall survive delivery of the Mortgage Loans to the Trustee until the
termination of the Pooling and Servicing Agreement, but shall not be further
assigned by the Trustee to any Person.

 

(b)          The Asset Representations Reviewer shall be an express third party
beneficiary of Sections 5(g), 5(h), 5(i) and 5(j) of this Agreement.

 

SECTION 17          Notices. All communications hereunder shall be in writing
and effective only upon receipt and (i) if sent to the Purchaser, will be
mailed, hand delivered, couriered or sent by facsimile transmission to it at 200
West Street, New York, New York 10282, to the attention of Leah Nivison, fax
number: (212) 428-1439, email: leah.nivison@gs.com, with copies to: Peter
Morreale, fax number: (212) 902-3000, email: peter.morreale@gs.com and Joe
Osborne, fax number: (212) 291-5318, email: joe.osborne@gs.com, (ii) if sent to
the Seller, will be mailed, hand delivered, couriered or sent by facsimile
transmission or electronic mail and confirmed to it at Goldman Sachs Mortgage
Company, 200 West Street, New York, New York 10282, to the attention of Leah
Nivison, fax number: (212) 428-1439, email: leah.nivison@gs.com, with copies to:
Peter Morreale, fax

 



-23-

 

 



number: (212) 902-3000, email: peter.morreale@gs.com and Joe Osborne, fax
number: (212) 291-5318, email: joe.osborne@gs.com, and (iii) in the case of any
of the preceding parties, such other address as may hereafter be furnished to
the other party in writing by such parties.

 

SECTION 18          Amendment. This Agreement may be amended only by a written
instrument which specifically refers to this Agreement and is executed by the
Purchaser and the Seller. This Agreement shall not be deemed to be amended
orally or by virtue of any continuing custom or practice. No amendment to the
Pooling and Servicing Agreement which relates to defined terms contained therein
or to any obligations or rights of the Seller whatsoever shall be effective
against the Seller unless the Seller shall have agreed to such amendment in
writing.

 

SECTION 19          Counterparts. This Agreement may be executed in any number
of counterparts, and by the parties hereto in separate counterparts, each of
which when executed and delivered shall be deemed to be an original and all of
which taken together shall constitute one and the same instrument. Delivery of
an executed counterpart of a signature page of this Agreement in Portable
Document Format (PDF) or by facsimile transmission shall be as effective as
delivery of a manually executed original counterpart of this Agreement.

 

SECTION 20          Exercise of Rights. No failure or delay on the part of any
party to exercise any right, power or privilege under this Agreement and no
course of dealing between the Seller and the Purchaser shall operate as a waiver
thereof, nor shall any single or partial exercise of any right, power or
privilege under this Agreement preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. Except as set forth in
Section 6(h) of this Agreement, the rights and remedies herein expressly
provided are cumulative and not exclusive of any rights or remedies which any
party would otherwise have pursuant to law or equity. No notice to or demand on
any party in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances, or constitute a waiver of the right of
either party to any other or further action in any circumstances without notice
or demand.

 

SECTION 21          No Partnership. Nothing herein contained shall be deemed or
construed to create a partnership or joint venture between the parties hereto.
Nothing herein contained shall be deemed or construed as creating an agency
relationship between the Purchaser and the Seller and neither party shall take
any action which could reasonably lead a third party to assume that it has the
authority to bind the other party or make commitments on such party’s behalf.

 

SECTION 22          Miscellaneous. This Agreement supersedes all prior
agreements and understandings relating to the subject matter hereof. Neither
this Agreement nor any term hereof may be waived, discharged or terminated
orally, but only by an instrument in writing signed by the party against whom
enforcement of the waiver, discharge or termination is sought.

 

SECTION 23          Further Assurances. The Seller and Purchaser each agree to
execute and deliver such instruments and take such further actions as any party
hereto may, from time to time, reasonably request in order to effectuate the
purposes and carry out the terms of this Agreement.

 



-24-

 

 

* * * * * *

 



-25-

 

 

IN WITNESS WHEREOF, the parties hereto have caused their names to be signed
hereto by their respective officers thereunto duly authorized as of the day and
year first above written.



        GS MORTGAGE SECURITIES     CORPORATION II         By:  /s/ Leah Nivison
    Name: Leah Nivison     Title: Chief Executive Officer         GOLDMAN SACHS
MORTGAGE     COMPANY, a New York limited partnership         By:  /s/ Michael
Barbieri     Authorized Representative



 

 

GS 2016-GS3 GSMC MORTGAGE LOAN PURCHASE AGREEMENT





 

 

EXHIBIT A

MORTGAGE LOAN SCHEDULE

 



A-1

 

 

 

 

 

GS3                                     Exhibit A - Mortgage Loan Schedule      
                                                Control Number   Footnotes  
Loan Number   Property Name   Borrower Name   Address   City   State   County  
Zip Code 1   3, 4   65OZ85   10 Hudson Yards   Legacy Yards Tenant LP   10
Hudson Yards   New York   New York   New York   10001 2   5, 6, 7, 8   9049V6  
540 West Madison   540 West Madison Owner LLC   540 West Madison Street  
Chicago   Illinois   Cook   60661 3   8, 9, 10, 11   4F3745   U.S. Industrial
Portfolio   UB (Hannibal), LLC, UB (TA-Sacramento), LLC, UB (TA-Arvada), LLC, UB
(Builders First Source), LLC, UB (TA-Pensacola), LLC, UB (TA-Tallahassee), LLC,
UB (TA-Savannah), LLC, UB (Jade-Illinois), LLC, UB (Set-North Vernon), LLC, UB
(MVP-Mayfield), LLC, UB (Paragon Tech), LLC, UB (Progressive Metal), LLC, UB
(SET-New Boston), LLC, UB (Hover-Davis), LLC, UB (Banner Services), LLC, UB
(Jade-Ohio), LLC, UB (Easley Custom Plastics), LLC, UB (MVP-Charleston), LLC, UB
(TA-Corpus Christi), LLC, UB (Texas Die Casting), LLC, UB II (New WinCup-AZ),
LLC, UB II (Santa Fe), LLC, UB II (Sitel), LLC, UB II (Plaid-Decatur), LLC, UB
II (Plaid-Norcross), LLC, UB II (New WinCup-GA), LLC, UB II (Northwest Mailing),
LLC, UB II (Ainslie), LLC, UB II (UP-166th St), LLC, UB II (UP-Armory), LLC, UB
II (WFC), LLC, UB II (Lyons), LLC, UB II (MP Pumps), LLC, UB II (PTI), LLC, UB
II (Microfinish), LLC, UB II (Oracle), LLC, UB II (Aramsco), LLC, UB II
(Angstrom), LLC and UB II (Fitz), LLC                     3.01       4F3745  
Hannibal       3851 and 3855 Santa Fe Avenue and 2226, 2230, 2240, 2250 and 2332
East 38th Street   Vernon   California   Los Angeles   90058 3.02       4F3745  
Kraco       2411 and 2415 North Santa Fe Avenue, 419, 439, 505, 507, 514, 520,
531 and 537 East Euclid Avenue and 430 East Carlin Avenue   Compton   California
  Los Angeles   90222 3.03       4F3745   New WinCup - Phoenix       7980 West
Buckeye Road   Tolleson   Arizona   Maricopa   85353 3.04       4F3745   Worlds
Finest Chocolates       4825 South Lawndale Avenue   Chicago   Illinois   Cook  
60632 3.05       4F3745   SET - MI       36211 South Huron Road   Huron Township
  Michigan   Wayne   48164 3.06       4F3745   Plaid - Decatur       2331 Mellon
Court   Decatur   Georgia   Dekalb   30035 3.07       4F3745   Oracle Packaging
      220 Polo Road   Winston-Salem   North Carolina   Forsyth   27105 3.08    
  4F3745   TestAmerica - West SAC       880 Riverside Parkway   West Sacramento
  California   Yolo   95605 3.09       4F3745   TestAmerica - Arvada       4955
Yarrow Street   Arvada   Colorado   Jefferson   80002 3.1       4F3745  
Northwest Mailing Service       5401-5501 West Grand Avenue   Chicago   Illinois
  Cook   60639 3.11       4F3745   Lyons       11301-11401 Electron Drive  
Louisville   Kentucky   Jefferson   40299 3.12       4F3745   Wilbert Plastics  
    2930 Greenville Highway   Easley   South Carolina   Pickens   29640 3.13    
  4F3745   Angstrom Graphics       4437 East 49th Street   Cuyahoga Heights  
Ohio   Cuyahoga   44125 3.14       4F3745   New WinCup - Stone Mountain      
4600-4680 Lewis Road   Stone Mountain   Georgia   Dekalb   30083 3.15      
4F3745   Universal Pool - Armory       300 West Armory Drive   South Holland  
Illinois   Cook   60473 3.16       4F3745   Jade-Sterling - IL       5100 West
73rd Street and 7201 South Leamington Avenue   Bedford Park   Illinois   Cook  
60638 3.17       4F3745   Plaid - Norcross       3225 Westech Drive   Norcross  
Georgia   Gwinnett   30092 3.18       4F3745   Phillips and Temro       9700
West 74th Street   Eden Prairie   Minnesota   Hennepin   55344 3.19       4F3745
  TestAmerica - Savannah       5102 LaRoche Avenue   Savannah   Georgia  
Chatham   31404 3.2       4F3745   Hover-Davis       100 Paragon Drive  
Rochester   New York   Monroe   14624 3.21       4F3745   Jade-Sterling - OH    
  200 Francis D Kenneth Drive and 2300 East Aurora Road   Twinsburg and Aurora  
Ohio   Summit and Portage   44087 and 44202 3.22       4F3745   Fitz Aerospace  
    6625 Iron Horse Boulevard   North Richland Hills   Texas   Tarrant   76180
3.23       4F3745   MVP Charleston       1031 LeGrand Boulevard   Charleston  
South Carolina   Berkeley   29492 3.24       4F3745   Paragon Tech       5775
East Ten Mile Road   Warren   Michigan   Macomb   48091 3.25       4F3745  
Aramsco and Bulls Eye       1480 Grandview Avenue   West Deptford Township   New
Jersey   Gloucester   8066 3.26       4F3745   Shale-Inland       9500, 9521,
9545-9555 Ainslie Street and 9550 Kelvin Lane   Schiller Park   Illinois   Cook
  60176 3.27       4F3745   M.P. Pumps       34800 Bennett Drive   Fraser  
Michigan   Macomb   48026 3.28       4F3745   TestAmerica - Pensacola       3355
McLemore Drive   Pensacola   Florida   Escambia   32514 3.29       4F3745  
Microfinish       4001 Gratiot Avenue and 3981 Sarpy Avenue   St. Louis  
Missouri   Saint Louis City   63110 3.3       4F3745   MVP Mayfield       112
Industrial Road   Mayfield   Kentucky   Graves   42066 3.31       4F3745  
Builders FirstSource       1602 Industrial Park Drive   Plant City   Florida  
Hillsborough   33566 3.32       4F3745   Banner       17382 Foltz Parkway  
Strongsville   Ohio   Cuyahoga   44149 3.33       4F3745   SET - IN       1
Steel Way   North Vernon   Indiana   Jennings   47265 3.34       4F3745  
Progressive Metal       1200, 1300 & 1460 Channing Avenue   Ferndale   Michigan
  Oakland   48220 3.35       4F3745   Universal Pool - 166th       2 West 166th
Street   South Holland   Illinois   Cook   60473 3.36       4F3745   SITEL      
1417 North Magnolia Avenue   Ocala   Florida   Marion   34475 3.37       4F3745
  TestAmerica - Tallahassee       2846 Industrial Plaza Drive   Tallahassee  
Florida   Leon   32301 3.38       4F3745   Texas Die Casting       600 South
Loop 485   Gladewater   Texas   Gregg   75647 3.39       4F3745   TestAmerica -
Corpus Christi       1733 North Padre Island Drive   Corpus Christi   Texas  
Nueces   78408 4   8, 12   05A5V0   The Falls   The Falls Shopping Center
Associates LLC   8888 Southwest 136th Street   Miami   Florida   Miami-Dade  
33176 5   13   4W04K9   Hamilton Place   Hamilton Place CMBS, LLC   2100
Hamilton Place Boulevard   Chattanooga   Tennessee   Hamilton   37421 6   14  
4F37K9   Panorama Corporate Center   East Panorama Associates, LLC   7630 and
7670 South Chester Street and 9200, 9401, 9501 and 9601 East Panorama Circle  
Centennial   Colorado   Arapahoe   80112 7   15   4FOAY1   Veritas Multifamily
Pool 1   100 Broderick, LLC, 1020 Post Street, LLC, 106 Sanchez, LLC, 1126 Bush
Street, LLC, 124 Mason Street Property, LLC, 1260 Broadway Street, LLC, 1440
Sutter Street, LLC, 1500-1514 Geneva Avenue, LLC, 1520 Gough Street, LLC, 1547
Clay Street, LLC, 1656 Leavenworth Street, LLC, 1660 Bay Street, LLC, 1690 North
Point, LLC,
1753 Mason Street, LLC, 1801 Gough Street, LLC, 1840 Clay Street, LLC, 1855 10th
Avenue, LLC, 2038 Divisadero Street, LLC, 2238 Hyde Street, LLC, 2363 Van Ness
Avenue, LLC, 2500 Van Ness Avenue, LLC, 2600 Van Ness Avenue, LLC, 2975 Van Ness
Avenue, LLC, 3210 Gough Street, LLC, 325 9th Avenue, LLC, 3264-3274 Mission
Street, LLC,
340 Church Street, LLC, 346 Leavenworth Street, LLC, 355 Fulton Street, LLC,
3715 California Street, LLC, 400 Duboce, LLC, 411 15th Avenue, LLC, 449
O’Farrell Street, LLC, 4540 California Street, LLC, 50 Joice Street, LLC,
500-506 Bartlett Street, LLC, 520 Buchanan Street, LLC, 540 Leavenworth, LLC,
601 O’Farrell, LLC, 621 Stockton, LLC,
655 Stockton Street, LLC, 676 Geary Street, LLC, 691 O’Farrell Street, LLC, 709
Geary Street, LLC, 755 O’Farrell Street, LLC, 840 California Street, LLC, 845
California Street, LLC, 915 Pierce, LLC, 925 Geary, LLC, 950 B14 DE, LLC, FEL
Properties B14 DE, LLC and LSL Properties B14 DE, LLC                          
                                7.01       4FOAY1   645 Stockton Street      
645 Stockton Street   San Francisco   California   San Francisco   94108 7.02  
    4FOAY1   400 Duboce Avenue       400 Duboce Avenue   San Francisco  
California   San Francisco   94117 7.03       4FOAY1   950 Franklin Street      
950 Franklin Street   San Francisco   California   San Francisco   94109 7.04  
    4FOAY1   1340-1390 Taylor Street       1340-1390 Taylor Street   San
Francisco   California   San Francisco   94108 7.05       4FOAY1   601 O’Farrell
Street       601 O’Farrell Street   San Francisco   California   San Francisco  
94109 7.06       4FOAY1   2677 Larkin Street       2677 Larkin Street   San
Francisco   California   San Francisco   94109 7.07       4FOAY1   1801 Gough
Street       1801 Gough Street   San Francisco   California   San Francisco  
94109 7.08       4FOAY1   845 California Street       845 California Street  
San Francisco   California   San Francisco   94108 7.09       4FOAY1   1290 20th
Avenue       1290 20th Avenue   San Francisco   California   San Francisco  
94122 7.1       4FOAY1   78 Buchanan Street       78 Buchanan Street   San
Francisco   California   San Francisco   94102 7.11       4FOAY1   1870 Pacific
Avenue       1870 Pacific Avenue   San Francisco   California   San Francisco  
94109 7.12       4FOAY1   500 Stanyan Street       500 Stanyan Street   San
Francisco   California   San Francisco   94117 7.13       4FOAY1   540
Leavenworth Street       540 Leavenworth Street   San Francisco   California  
San Francisco   94109 7.14       4FOAY1   1401 Jones Street       1401 Jones
Street   San Francisco   California   San Francisco   94109 7.15       4FOAY1  
676 Geary Street       676 Geary Street   San Francisco   California   San
Francisco   94102 7.16       4FOAY1   100 Broderick Street       100 Broderick
Street   San Francisco   California   San Francisco   94115 7.17       4FOAY1  
2075 Market Street       2075 Market Street   San Francisco   California   San
Francisco   94114 7.18       4FOAY1   621 Stockton Street       621 Stockton
Street   San Francisco   California   San Francisco   94108 7.19       4FOAY1  
1660 Bay Street       1660 Bay Street   San Francisco   California   San
Francisco   94123 7.2       4FOAY1   655 Stockton Street       655 Stockton
Street   San Francisco   California   San Francisco   94108 7.21       4FOAY1  
2238 Hyde Street       2238 Hyde Street   San Francisco   California   San
Francisco   94109 7.22       4FOAY1   2600 Van Ness Avenue       2600 Van Ness
Avenue   San Francisco   California   San Francisco   94109 7.23       4FOAY1  
355 Fulton Street       355 Fulton Street   San Francisco   California   San
Francisco   94102 7.24       4FOAY1   1520 Gough Street       1520 Gough Street
  San Francisco   California   San Francisco   94109 7.25       4FOAY1   1126
Bush Street       1126 Bush Street   San Francisco   California   San Francisco
  94109 7.26       4FOAY1   1547 Clay Street       1547 Clay Street   San
Francisco   California   San Francisco   94109 7.27       4FOAY1   840
California Street       840 California Street   San Francisco   California   San
Francisco   94108 7.28       4FOAY1   925 Geary Street       925 Geary Street  
San Francisco   California   San Francisco   94109 7.29       4FOAY1   691
O’Farrell Street       691 O’Farrell Street   San Francisco   California   San
Francisco   94109

 





 



 

GS3                                     Exhibit A - Mortgage Loan Schedule      
                                                Control Number   Footnotes  
Loan Number   Property Name   Borrower Name   Address   City   State   County  
Zip Code 7.3       4FOAY1   2363 Van Ness Avenue       2363 Van Ness Avenue  
San Francisco   California   San Francisco   94109 7.31       4FOAY1   1840 Clay
Street       1840 Clay Street   San Francisco   California   San Francisco  
94109 7.32       4FOAY1   1020 Post Street       1020 Post Street   San
Francisco   California   San Francisco   94109 7.33       4FOAY1   2975 Van Ness
Avenue       2975 Van Ness Avenue   San Francisco   California   San Francisco  
94109 7.34       4FOAY1   755 O’Farrell Street       755 O’Farrell Street   San
Francisco   California   San Francisco   94109 7.35       4FOAY1   106 Sanchez
Street       106 Sanchez Street   San Francisco   California   San Francisco  
94114 7.36       4FOAY1   709 Geary Street       709 Geary Street   San
Francisco   California   San Francisco   94109 7.37       4FOAY1   1440 Sutter
Street       1440 Sutter Street   San Francisco   California   San Francisco  
94109 7.38       4FOAY1   1690 North Point       1690 North Point   San
Francisco   California   San Francisco   94123 7.39       4FOAY1   1753 Mason
Street       1753 Mason Street   San Francisco   California   San Francisco  
94133 7.4       4FOAY1   915 Pierce Street       915 Pierce Street   San
Francisco   California   San Francisco   94115 7.41       4FOAY1   520 Buchanan
Street       520 Buchanan Street   San Francisco   California   San Francisco  
94102 7.42       4FOAY1   3210 Gough Street       3210 Gough Street   San
Francisco   California   San Francisco   94123 7.43       4FOAY1   124 Mason
Street       124 Mason Street   San Francisco   California   San Francisco  
94102 7.44       4FOAY1   50 Joice Street       50 Joice Street   San Francisco
  California   San Francisco   94108 7.45       4FOAY1   2038 Divisadero Street
      2038 Divisadero Street   San Francisco   California   San Francisco  
94115 7.46       4FOAY1   340 Church Street       340 Church Street   San
Francisco   California   San Francisco   94114 7.47       4FOAY1   411 15th
Avenue       411 15th Avenue   San Francisco   California   San Francisco  
94118 7.48       4FOAY1   1855 10th Avenue       1855 10th Avenue   San
Francisco   California   San Francisco   94122 7.49       4FOAY1   1260 Broadway
Street       1260 Broadway Street   San Francisco   California   San Francisco  
94109 7.5       4FOAY1   449 O’Farrell Street       449 O’Farrell Street   San
Francisco   California   San Francisco   94102 7.51       4FOAY1   235 Church
Street       235 Church Street   San Francisco   California   San Francisco  
94114 7.52       4FOAY1   4540 California Street       4540 California Street  
San Francisco   California   San Francisco   94118 7.53       4FOAY1   2500 Van
Ness Avenue       2500 Van Ness Avenue   San Francisco   California   San
Francisco   94109 7.54       4FOAY1   346 Leavenworth Street       346
Leavenworth Street   San Francisco   California   San Francisco   94102 7.55    
  4FOAY1   3264-3274 Mission Street       3264-3274 Mission Street   San
Francisco   California   San Francisco   94110 7.56       4FOAY1   3715
California Street       3715 California Street   San Francisco   California  
San Francisco   94118 7.57       4FOAY1   325 9th Avenue       325 9th Avenue  
San Francisco   California   San Francisco   94118 7.58       4FOAY1   1656
Leavenworth Street       1656 Leavenworth Street   San Francisco   California  
San Francisco   94109 7.59       4FOAY1   252-258 Church Street       252-258
Church Street   San Francisco   California   San Francisco   94114 7.6      
4FOAY1   500-506 Bartlett Street       500-506 Bartlett Street   San Francisco  
California   San Francisco   94110 7.61       4FOAY1   1500-1514 Geneva Avenue  
    1500-1514 Geneva Avenue   San Francisco   California   San Francisco   94112
8   16   05EDQ4   Hilton Irvine   18800 MacArthur HMEJ LLC   18800 MacArthur
Boulevard   Irvine   California   Orange   92612 9       4W1GF5   Laredo
Industrial Portfolio   9575, LLC, Card Border, LLC and Southwest Fidelity, LLC  
                  9.01       4W1GF5   11302 Eastpoint Drive Buildings A-C      
11302 Eastpoint Drive Buildings A-C   Laredo   Texas   Webb   78045 9.02      
4W1GF5   417 Union Pacific Boulevard       417 Union Pacific Boulevard   Laredo
  Texas   Webb   78045 9.03       4W1GF5   11909 Hayter Road       11909 Hayter
Road   Laredo   Texas   Webb   78045 9.04       4W1GF5   505 Union Pacific
Boulevard       505 Union Pacific Boulevard   Laredo   Texas   Webb   78045 9.05
      4W1GF5   418 Union Pacific Boulevard       418 Union Pacific Boulevard  
Laredo   Texas   Webb   78045 9.06       4W1GF5   11921 Hayter Road       11921
Hayter Road   Laredo   Texas   Webb   78045 10       653AG0   Eagle View
Apartments   EAB DMM 2, LLC   84 Silver Maple Ridge   Charleston   West Virginia
  Kanawha   25306 11   17   7QV1W8   Embassy Suites Raleigh-Durham Research
Triangle   Tucson Cary, LLC   201 Harrison Oaks Boulevard   Cary   North
Carolina   Wake   27513 12       4WSSK2   Cool Springs Commons   Cool Springs
Commons Office, LLC   7100 Commerce Way   Brentwood   Tennessee   Williamson  
37027 13   18   TBD   Middletown Commons   Middletown Investment Partners, LLC  
13301 and 13401 Shelbyville Road   Louisville   Kentucky   Jefferson   40223 14
  19, 20   TBD   Shoppes at Rio Grande   Edinburg SRGV, LLC   590 East Trenton
Road   Edinburg   Texas   Hidalgo   78539 15   17, 21, 22   6A1BKB-   Embassy
Suites Portland Airport   Tucson Portland LLC   7900 Northeast 82nd Avenue  
Portland   Oregon   Multnomah   97220 16   23, 24, 25   4F0B20   Residence Inn
and SpringHill Suites North Shore   North Shore Hospitality Associates, LP and
General Robinson Associates, L.P.                     16.01       4F0B20  
SpringHill Suites Pittsburgh North Shore       223 Federal Street   Pittsburgh  
Pennsylvania   Allegheny   15212 16.02       4F0B20   Residence Inn Pittsburgh
North Shore       574 West General Robinson Street   Pittsburgh   Pennsylvania  
Allegheny   15212 17   26   4FOB38   Veritas Multifamily Pool 2   SF 1050 Post
Street, LLC, SF 1301 Leavenworth Street, LLC, SF 267 Green Street, LLC, SF 2898
Jackson Street, LLC, SF 3783 20th Street, LLC, SF 3809 20th Street, LLC,
SF 3820 Scott Street, LLC, SF 434 Leavenworth Street, LLC, SF 600 Oak Street,
LLC, SF 685 Geary Street, LLC, SF 701 Taylor Street, LLC, SF 814 California
Street, LLC, SF 861 Post Street, LLC and SF 947 Bush Street, LLC                
    17.01       4FOB38   701 Taylor Street       701 Taylor Street   San
Francisco   California   San Francisco   94108 17.02       4FOB38   1301
Leavenworth Street       1301 Leavenworth Street   San Francisco   California  
San Francisco   94109 17.03       4FOB38   947 Bush Street       947 Bush Street
  San Francisco   California   San Francisco   94109 17.04       4FOB38   685
Geary Street       685 Geary Street   San Francisco   California   San Francisco
  94102 17.05       4FOB38   3809 20th Street       3809 20th Street   San
Francisco   California   San Francisco   94114 17.06       4FOB38   434
Leavenworth Street       434 Leavenworth Street   San Francisco   California  
San Francisco   94102 17.07       4FOB38   1050 Post Street       1050 Post
Street   San Francisco   California   San Francisco   94109 17.08       4FOB38  
814 California Street       814 California Street   San Francisco   California  
San Francisco   94108 17.09       4FOB38   267-273 Green Street       267-273
Green Street   San Francisco   California   San Francisco   94133 17.1      
4FOB38   2898 Jackson Street       2898 Jackson Street   San Francisco  
California   San Francisco   94115 17.11       4FOB38   3820 Scott Street      
3820 Scott Street   San Francisco   California   San Francisco   94123 17.12    
  4FOB38   600 Oak Street       600 Oak Street   San Francisco   California  
San Francisco   94117 17.13       4FOB38   861 Post Street       861 Post Street
  San Francisco   California   San Francisco   94109 17.14       4FOB38   3783
20th Street       3783 20th Street   San Francisco   California   San Francisco
  94110 18       05EDL5   Luton Ranch   Luton Ranch SC, LP   3850 and 3902 East
US Highway 377   Granbury   Texas   Hood   76049 19       4W34T4   345 West 14th
Street   New 345 LLC   345 West 14th Street   New York   New York   New York  
10014 20       905TJ8   Lincoln Corners   Rancho Harlingen Corners, LLC  
2109-2221 West Lincoln Street   Harlingen   Texas   Cameron   78552 21      
05EE26   South Congress   78704 Partners Ltd.   1400 South Congress Avenue and
1407 Eva Street   Austin   Texas   Travis   78704 22       4W1GN8   South Valley
Plaza   CP6SV, LLC   6900-6986 Chestnut Street   Gilroy   California   Santa
Clara   95020 23   18   TBD   Strong Station   Nance Road Investment Partners,
LLC   7504 Highway 72 West   Huntsville   Alabama   Madison   35758 24       TBD
  Rancho La Costa   Rancho So, LLC   7730, 7740 and 7750 Rancho Santa Fe Road  
Carlsbad   California   San Diego   92009 25       90AUP1   Grand Blanc
Industrial   7075 South Dort Highway LLC   7075 South Dort Highway   Grand Blanc
  Michigan   Genesee   48439 26       7QUX05   Pecos Legacy Center   Legacy
Retail LLC and CK Pecos LLC   2556-2584 Wigwam Parkway   Henderson   Nevada  
Clark   89074 27   18   TBD   Crossings of Hoover   Hoover Investment Partners,
LLC   5180 and 5250 Medford Drive   Hoover   Alabama   Shelby   35244 28   17  
7QV2V9   Capitol Plaza Hotel Topeka   Tucson Topeka LLC   1717 Southwest Topeka
Boulevard   Topeka   Kansas   Shawnee   66612 29       4W5G25   Cumberland
Taylorsville Portfolio   Taylorsville (Taylorsville) WMB, LLC and Cookeville
(Cumberland) WMB, LLC                     29.01       4W5G25   Cumberland
Station       768 South Jefferson Avenue   Cookeville   Tennessee   Putnam  
38501 29.02       4W5G25   Taylorsville Shopping Center       817 NC Highway 16
South   Taylorsville   North Carolina   Alexander   28681 30   18   TBD  
Vestavia Commons   Vestavia Hills Investment Partners, LLC   1031 Montgomery
Highway   Vestavia Hills   Alabama   Jefferson   35216 31       6A1BKB   James
Building   DEW James, LLC   735 Broad Street   Chattanooga   Tennessee  
Hamilton   37402 32       4WK5X6   Ralston Plaza Shopping Center   Ralston Plaza
Shopping Center LLC   6410-6490 Ward and 12325-12399 Ralston Road   Arvada  
Colorado   Jefferson   80004 33       653EC5   River Ridge Shopping Center  
Clemmons River Ridge, LLC   1410-1456 River Ridge Drive   Clemmons   North
Carolina   Forsyth   27012 34       4W3ZV5   Central Parc at Heathrow   Central
Parc at Heathrow, LLC   910-920 International Parkway   Lake Mary   Florida  
Seminole   32746

 





 



 

GS3                                                 Exhibit A - Mortgage Loan
Schedule                                                           Control
Number   Footnotes   Loan Number   Property Name   Mortgage Loan Rate (%)   Net
Mortgage Loan Rate (%)   Original Balance ($)   Cut-Off Date Balance ($)  
Original Term To Maturity (Mos.)   Remaining Term To Maturity (Mos.)   Maturity
Date   Original Amortization Term (Mos.)   Remaining Amortization Term (Mos.) 1
  3, 4   65OZ85   10 Hudson Yards   2.9833%   2.9711%   $87,500,000   87,500,000
  120   119   8/6/2026   0   0 2   5, 6, 7, 8   9049V6   540 West Madison  
3.2266%   3.2131%   $87,000,000   87,000,000   120   120   9/6/2026   0   0 3  
8, 9, 10, 11   4F3745   U.S. Industrial Portfolio   3.9740%   3.9605%  
$85,000,000   85,000,000   120   120   9/4/2026   NAP   NAP 3.01       4F3745  
Hannibal                                     3.02       4F3745   Kraco          
                          3.03       4F3745   New WinCup - Phoenix              
                      3.04       4F3745   Worlds Finest Chocolates              
                      3.05       4F3745   SET - MI                              
      3.06       4F3745   Plaid - Decatur                                    
3.07       4F3745   Oracle Packaging                                     3.08  
    4F3745   TestAmerica - West SAC                                     3.09    
  4F3745   TestAmerica - Arvada                                     3.1      
4F3745   Northwest Mailing Service                                     3.11    
  4F3745   Lyons                                     3.12       4F3745   Wilbert
Plastics                                     3.13       4F3745   Angstrom
Graphics                                     3.14       4F3745   New WinCup -
Stone Mountain                                     3.15       4F3745   Universal
Pool - Armory                                     3.16       4F3745  
Jade-Sterling - IL                                     3.17       4F3745   Plaid
- Norcross                                     3.18       4F3745   Phillips and
Temro                                     3.19       4F3745   TestAmerica -
Savannah                                     3.2       4F3745   Hover-Davis    
                                3.21       4F3745   Jade-Sterling - OH          
                          3.22       4F3745   Fitz Aerospace                    
                3.23       4F3745   MVP Charleston                              
      3.24       4F3745   Paragon Tech                                     3.25
      4F3745   Aramsco and Bulls Eye                                     3.26  
    4F3745   Shale-Inland                                     3.27       4F3745
  M.P. Pumps                                     3.28       4F3745   TestAmerica
- Pensacola                                     3.29       4F3745   Microfinish
                                    3.3       4F3745   MVP Mayfield            
                        3.31       4F3745   Builders FirstSource                
                    3.32       4F3745   Banner                                  
  3.33       4F3745   SET - IN                                     3.34      
4F3745   Progressive Metal                                     3.35       4F3745
  Universal Pool - 166th                                     3.36       4F3745  
SITEL                                     3.37       4F3745   TestAmerica -
Tallahassee                                     3.38       4F3745   Texas Die
Casting                                     3.39       4F3745   TestAmerica -
Corpus Christi                                     4   8, 12   05A5V0   The
Falls   3.4500%   3.4365%   $70,000,000   70,000,000   120   120   9/1/2026   0
  0 5   13   4W04K9   Hamilton Place   4.3610%   4.3475%   $65,000,000  
64,735,708   120   117   6/6/2026   360   357 6   14   4F37K9   Panorama
Corporate Center   4.7815%   4.7580%   $58,500,000   58,500,000   120   113  
2/6/2026   0   0 7   15   4FOAY1   Veritas Multifamily Pool 1   4.0755%  
4.0632%   $55,250,000   55,250,000   60   53   2/6/2021   0   0 7.01      
4FOAY1   645 Stockton Street                                     7.02      
4FOAY1   400 Duboce Avenue                                     7.03       4FOAY1
  950 Franklin Street                                     7.04       4FOAY1  
1340-1390 Taylor Street                                     7.05       4FOAY1  
601 O’Farrell Street                                     7.06       4FOAY1  
2677 Larkin Street                                     7.07       4FOAY1   1801
Gough Street                                     7.08       4FOAY1   845
California Street                                     7.09       4FOAY1   1290
20th Avenue                                     7.1       4FOAY1   78 Buchanan
Street                                     7.11       4FOAY1   1870 Pacific
Avenue                                     7.12       4FOAY1   500 Stanyan
Street                                     7.13       4FOAY1   540 Leavenworth
Street                                     7.14       4FOAY1   1401 Jones Street
                                    7.15       4FOAY1   676 Geary Street        
                            7.16       4FOAY1   100 Broderick Street            
                        7.17       4FOAY1   2075 Market Street                  
                  7.18       4FOAY1   621 Stockton Street                      
              7.19       4FOAY1   1660 Bay Street                              
      7.2       4FOAY1   655 Stockton Street                                    
7.21       4FOAY1   2238 Hyde Street                                     7.22  
    4FOAY1   2600 Van Ness Avenue                                     7.23      
4FOAY1   355 Fulton Street                                     7.24       4FOAY1
  1520 Gough Street                                     7.25       4FOAY1   1126
Bush Street                                     7.26       4FOAY1   1547 Clay
Street                                     7.27       4FOAY1   840 California
Street                                     7.28       4FOAY1   925 Geary Street
                                    7.29       4FOAY1   691 O’Farrell Street    
                               

 





 



 

GS3                                                 Exhibit A - Mortgage Loan
Schedule                                                           Control
Number   Footnotes   Loan Number   Property Name   Mortgage Loan Rate (%)   Net
Mortgage Loan Rate (%)   Original Balance ($)   Cut-Off Date Balance ($)  
Original Term To Maturity (Mos.)   Remaining Term To Maturity (Mos.)   Maturity
Date   Original Amortization Term (Mos.)   Remaining Amortization Term (Mos.)
7.3       4FOAY1   2363 Van Ness Avenue                                     7.31
      4FOAY1   1840 Clay Street                                     7.32      
4FOAY1   1020 Post Street                                     7.33       4FOAY1
  2975 Van Ness Avenue                                     7.34       4FOAY1  
755 O’Farrell Street                                     7.35       4FOAY1   106
Sanchez Street                                     7.36       4FOAY1   709 Geary
Street                                     7.37       4FOAY1   1440 Sutter
Street                                     7.38       4FOAY1   1690 North Point
                                    7.39       4FOAY1   1753 Mason Street      
                              7.4       4FOAY1   915 Pierce Street              
                      7.41       4FOAY1   520 Buchanan Street                  
                  7.42       4FOAY1   3210 Gough Street                        
            7.43       4FOAY1   124 Mason Street                                
    7.44       4FOAY1   50 Joice Street                                     7.45
      4FOAY1   2038 Divisadero Street                                     7.46  
    4FOAY1   340 Church Street                                     7.47      
4FOAY1   411 15th Avenue                                     7.48       4FOAY1  
1855 10th Avenue                                     7.49       4FOAY1   1260
Broadway Street                                     7.5       4FOAY1   449
O’Farrell Street                                     7.51       4FOAY1   235
Church Street                                     7.52       4FOAY1   4540
California Street                                     7.53       4FOAY1   2500
Van Ness Avenue                                     7.54       4FOAY1   346
Leavenworth Street                                     7.55       4FOAY1  
3264-3274 Mission Street                                     7.56       4FOAY1  
3715 California Street                                     7.57       4FOAY1  
325 9th Avenue                                     7.58       4FOAY1   1656
Leavenworth Street                                     7.59       4FOAY1  
252-258 Church Street                                     7.6       4FOAY1  
500-506 Bartlett Street                                     7.61       4FOAY1  
1500-1514 Geneva Avenue                                     8   16   05EDQ4  
Hilton Irvine   4.4885%   4.4650%   $55,000,000   55,000,000   120   120  
9/6/2026   360   360 9       4W1GF5   Laredo Industrial Portfolio   4.1000%  
4.0765%   $50,050,000   50,050,000   120   118   7/6/2026   360   360 9.01      
4W1GF5   11302 Eastpoint Drive Buildings A-C                                    
9.02       4W1GF5   417 Union Pacific Boulevard                                
    9.03       4W1GF5   11909 Hayter Road                                    
9.04       4W1GF5   505 Union Pacific Boulevard                                
    9.05       4W1GF5   418 Union Pacific Boulevard                            
        9.06       4W1GF5   11921 Hayter Road                                  
  10       653AG0   Eagle View Apartments   4.2400%   4.2090%   $50,000,000  
50,000,000   120   120   9/6/2026   360   360 11   17   7QV1W8   Embassy Suites
Raleigh-Durham Research Triangle   4.2255%   4.2120%   $37,520,000   37,520,000
  120   119   8/6/2026   360   360 12       4WSSK2   Cool Springs Commons  
4.1000%   4.0865%   $37,000,000   37,000,000   120   117   6/6/2026   0   0 13  
18   TBD   Middletown Commons   4.2000%   4.1665%   $35,512,500   35,512,500  
121   121   10/6/2026   360   360 14   19, 20   TBD   Shoppes at Rio Grande  
4.6040%   4.5730%   $32,500,000   32,500,000   120   120   9/6/2026   360   360
15   17, 21, 22   6A1BKB-   Embassy Suites Portland Airport   3.9355%   3.9220%
  $30,000,000   30,000,000   120   119   8/6/2026   360   360 16   23, 24, 25  
4F0B20   Residence Inn and SpringHill Suites North Shore   5.3050%   5.2915%  
$22,000,000   21,861,531   120   114   3/6/2026   360   354 16.01       4F0B20  
SpringHill Suites Pittsburgh North Shore                                    
16.02       4F0B20   Residence Inn Pittsburgh North Shore                      
              17   26   4FOB38   Veritas Multifamily Pool 2   3.1458%   3.1323%
  $21,000,000   21,000,000   60   53   2/6/2021   0   0 17.01       4FOB38   701
Taylor Street                                     17.02       4FOB38   1301
Leavenworth Street                                     17.03       4FOB38   947
Bush Street                                     17.04       4FOB38   685 Geary
Street                                     17.05       4FOB38   3809 20th Street
                                    17.06       4FOB38   434 Leavenworth Street
                                    17.07       4FOB38   1050 Post Street      
                              17.08       4FOB38   814 California Street        
                            17.09       4FOB38   267-273 Green Street          
                          17.1       4FOB38   2898 Jackson Street              
                      17.11       4FOB38   3820 Scott Street                    
                17.12       4FOB38   600 Oak Street                            
        17.13       4FOB38   861 Post Street                                    
17.14       4FOB38   3783 20th Street                                     18    
  05EDL5   Luton Ranch   4.1730%   4.1220%   $19,325,000   19,325,000   120  
120   9/6/2026   360   360 19       4W34T4   345 West 14th Street   4.5435%  
4.5000%   $18,500,000   18,500,000   120   116   5/6/2026   0   0 20      
905TJ8   Lincoln Corners   4.0485%   4.0050%   $18,150,000   18,150,000   120  
120   9/6/2026   360   360 21       05EE26   South Congress   3.5700%   3.5265%
  $16,000,000   16,000,000   120   120   9/6/2026   300   300 22       4W1GN8  
South Valley Plaza   4.7495%   4.7360%   $15,950,000   15,913,997   120   118  
7/6/2026   360   358 23   18   TBD   Strong Station   4.2060%   4.1525%  
$13,299,000   13,299,000   121   121   10/6/2026   360   360 24       TBD  
Rancho La Costa   4.2960%   4.2425%   $12,500,000   12,500,000   120   120  
9/6/2026   360   360 25       90AUP1   Grand Blanc Industrial   4.2660%  
4.2125%   $11,600,000   11,600,000   120   120   9/6/2026   300   300 26      
7QUX05   Pecos Legacy Center   4.4725%   4.4590%   $9,500,000   9,488,608   120
  119   8/6/2026   360   359 27   18   TBD   Crossings of Hoover   4.2060%  
4.1525%   $9,023,250   9,023,250   121   121   10/6/2026   360   360 28   17  
7QV2V9   Capitol Plaza Hotel Topeka   4.4255%   4.4120%   $8,800,000   8,800,000
  120   119   8/6/2026   360   360 29       4W5G25   Cumberland Taylorsville
Portfolio   4.6910%   4.6775%   $8,096,300   8,067,399   120   117   6/6/2026  
360   357 29.01       4W5G25   Cumberland Station                              
      29.02       4W5G25   Taylorsville Shopping Center                        
            30   18   TBD   Vestavia Commons   4.2060%   4.1525%   $7,973,250  
7,973,250   121   121   10/6/2026   360   360 31       6A1BKB   James Building  
4.4500%   4.4365%   $7,280,000   7,271,226   120   119   8/6/2026   360   359 32
      4WK5X6   Ralston Plaza Shopping Center   4.3780%   4.3145%   $5,250,000  
5,231,913   120   118   7/6/2026   300   298 33       653EC5   River Ridge
Shopping Center   4.3880%   4.3745%   $5,035,000   5,028,847   120   119  
8/6/2026   360   359 34       4W3ZV5   Central Parc at Heathrow   4.5720%  
4.4910%   $3,750,000   3,736,275   120   117   6/6/2026   360   357

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Monthly Debt Service ($) (1)   Servicing Fee Rate (%)   Subservicing Fee Rate
(%)   Interest Accrual Method   Ownership Interest   Crossed Group   Originator
  Mortgage Loan Seller   Carve-out Guarantor   Letter of Credit 1   3, 4  
65OZ85   10 Hudson Yards   $220,556   0.00250%   0.00125%   Actual/360   Fee
Simple   NAP   GSMC, DBNY   GSMC   None   No 2   5, 6, 7, 8   9049V6   540 West
Madison   $237,178   0.00500%   0.00000%   Actual/360   Fee Simple   NAP   GSMC
  GSMC   Joseph Mizrachi and David Alcalay   No 3   8, 9, 10, 11   4F3745   U.S.
Industrial Portfolio   $319,299   0.00500%   0.00000%   Actual/360       NAP  
GSMC   GSMC   Michael W. Brennan, Robert G. Vanecko, Scott D. McKibben, Samuel
A. Mandarino, Allen Crosswell, Tod Greenwood and Troy MacMane   No 3.01      
4F3745   Hannibal                   Fee Simple                     3.02      
4F3745   Kraco                   Fee Simple                     3.03      
4F3745   New WinCup - Phoenix                   Fee Simple                    
3.04       4F3745   Worlds Finest Chocolates                   Fee Simple      
              3.05       4F3745   SET - MI                   Fee Simple        
            3.06       4F3745   Plaid - Decatur                   Fee Simple    
                3.07       4F3745   Oracle Packaging                   Fee
Simple                     3.08       4F3745   TestAmerica - West SAC          
        Fee Simple                     3.09       4F3745   TestAmerica - Arvada
                  Fee Simple                     3.1       4F3745   Northwest
Mailing Service                   Fee Simple                     3.11      
4F3745   Lyons                   Fee Simple                     3.12      
4F3745   Wilbert Plastics                   Fee Simple                     3.13
      4F3745   Angstrom Graphics                   Fee Simple                  
  3.14       4F3745   New WinCup - Stone Mountain                   Fee Simple  
                  3.15       4F3745   Universal Pool - Armory                  
Fee Simple                     3.16       4F3745   Jade-Sterling - IL          
        Fee Simple                     3.17       4F3745   Plaid - Norcross    
              Fee Simple                     3.18       4F3745   Phillips and
Temro                   Fee Simple                     3.19       4F3745  
TestAmerica - Savannah                   Fee Simple                     3.2    
  4F3745   Hover-Davis                   Fee Simple                     3.21    
  4F3745   Jade-Sterling - OH                   Fee Simple                    
3.22       4F3745   Fitz Aerospace                   Fee Simple                
    3.23       4F3745   MVP Charleston                   Fee Simple            
        3.24       4F3745   Paragon Tech                   Fee Simple          
          3.25       4F3745   Aramsco and Bulls Eye                   Fee Simple
                    3.26       4F3745   Shale-Inland                   Fee
Simple                     3.27       4F3745   M.P. Pumps                   Fee
Simple                     3.28       4F3745   TestAmerica - Pensacola          
        Fee Simple                     3.29       4F3745   Microfinish          
        Fee Simple                     3.3       4F3745   MVP Mayfield          
        Fee Simple                     3.31       4F3745   Builders FirstSource
                  Fee Simple                     3.32       4F3745   Banner    
              Fee Simple                     3.33       4F3745   SET - IN      
            Fee Simple                     3.34       4F3745   Progressive Metal
                  Fee Simple                     3.35       4F3745   Universal
Pool - 166th                   Fee Simple                     3.36       4F3745
  SITEL                   Fee Simple                     3.37       4F3745  
TestAmerica - Tallahassee                   Fee Simple                     3.38
      4F3745   Texas Die Casting                   Fee Simple                  
  3.39       4F3745   TestAmerica - Corpus Christi                   Fee Simple
                    4   8, 12   05A5V0   The Falls   $204,045   0.00250%  
0.00250%   Actual/360   Fee Simple   NAP   GSMC, UBS   GSMC   Simon Property
Group, L.P.   No 5   13   4W04K9   Hamilton Place   $323,999   0.00500%  
0.00000%   30/360   Fee Simple   NAP   GSMC   GSMC   CBL & Associates Limited
Partnership   No 6   14   4F37K9   Panorama Corporate Center   $236,336  
0.00250%   0.01250%   Actual/360   Fee Simple   NAP   GSMC   GSMC   EverWest,
LLC   No 7   15   4FOAY1   Veritas Multifamily Pool 1   $190,248   0.00250%  
0.00125%   Actual/360       NAP   GSCRE   GSMC   Yat-Pang Au   No 7.01      
4FOAY1   645 Stockton Street                   Fee Simple                    
7.02       4FOAY1   400 Duboce Avenue                   Fee Simple              
      7.03       4FOAY1   950 Franklin Street                   Fee Simple      
              7.04       4FOAY1   1340-1390 Taylor Street                   Fee
Simple                     7.05       4FOAY1   601 O’Farrell Street            
      Fee Simple                     7.06       4FOAY1   2677 Larkin Street    
              Fee Simple                     7.07       4FOAY1   1801 Gough
Street                   Fee Simple                     7.08       4FOAY1   845
California Street                   Fee Simple                     7.09      
4FOAY1   1290 20th Avenue                   Fee Simple                     7.1  
    4FOAY1   78 Buchanan Street                   Fee Simple                    
7.11       4FOAY1   1870 Pacific Avenue                   Fee Simple            
        7.12       4FOAY1   500 Stanyan Street                   Fee Simple    
                7.13       4FOAY1   540 Leavenworth Street                   Fee
Simple                     7.14       4FOAY1   1401 Jones Street                
  Fee Simple                     7.15       4FOAY1   676 Geary Street          
        Fee Simple                     7.16       4FOAY1   100 Broderick Street
                  Fee Simple                     7.17       4FOAY1   2075 Market
Street                   Fee Simple                     7.18       4FOAY1   621
Stockton Street                   Fee Simple                     7.19      
4FOAY1   1660 Bay Street                   Fee Simple                     7.2  
    4FOAY1   655 Stockton Street                   Fee Simple                  
  7.21       4FOAY1   2238 Hyde Street                   Fee Simple            
        7.22       4FOAY1   2600 Van Ness Avenue                   Fee Simple  
                  7.23       4FOAY1   355 Fulton Street                   Fee
Simple                     7.24       4FOAY1   1520 Gough Street                
  Fee Simple                     7.25       4FOAY1   1126 Bush Street          
        Fee Simple                     7.26       4FOAY1   1547 Clay Street    
              Fee Simple                     7.27       4FOAY1   840 California
Street                   Fee Simple                     7.28       4FOAY1   925
Geary Street                   Fee Simple                     7.29       4FOAY1
  691 O’Farrell Street                   Fee Simple                    

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Monthly Debt Service ($) (1)   Servicing Fee Rate (%)   Subservicing Fee Rate
(%)   Interest Accrual Method   Ownership Interest   Crossed Group   Originator
  Mortgage Loan Seller   Carve-out Guarantor   Letter of Credit 7.3       4FOAY1
  2363 Van Ness Avenue                   Fee Simple                     7.31    
  4FOAY1   1840 Clay Street                   Fee Simple                    
7.32       4FOAY1   1020 Post Street                   Fee Simple              
      7.33       4FOAY1   2975 Van Ness Avenue                   Fee Simple    
                7.34       4FOAY1   755 O’Farrell Street                   Fee
Simple                     7.35       4FOAY1   106 Sanchez Street              
    Fee Simple                     7.36       4FOAY1   709 Geary Street        
          Fee Simple                     7.37       4FOAY1   1440 Sutter Street
                  Fee Simple                     7.38       4FOAY1   1690 North
Point                   Fee Simple                     7.39       4FOAY1   1753
Mason Street                   Fee Simple                     7.4       4FOAY1  
915 Pierce Street                   Fee Simple                     7.41      
4FOAY1   520 Buchanan Street                   Fee Simple                    
7.42       4FOAY1   3210 Gough Street                   Fee Simple              
      7.43       4FOAY1   124 Mason Street                   Fee Simple        
            7.44       4FOAY1   50 Joice Street                   Fee Simple    
                7.45       4FOAY1   2038 Divisadero Street                   Fee
Simple                     7.46       4FOAY1   340 Church Street                
  Fee Simple                     7.47       4FOAY1   411 15th Avenue            
      Fee Simple                     7.48       4FOAY1   1855 10th Avenue      
            Fee Simple                     7.49       4FOAY1   1260 Broadway
Street                   Fee Simple                     7.5       4FOAY1   449
O’Farrell Street                   Fee Simple                     7.51      
4FOAY1   235 Church Street                   Fee Simple                     7.52
      4FOAY1   4540 California Street                   Fee Simple              
      7.53       4FOAY1   2500 Van Ness Avenue                   Fee Simple    
                7.54       4FOAY1   346 Leavenworth Street                   Fee
Simple                     7.55       4FOAY1   3264-3274 Mission Street        
          Fee Simple                     7.56       4FOAY1   3715 California
Street                   Fee Simple                     7.57       4FOAY1   325
9th Avenue                   Fee Simple                     7.58       4FOAY1  
1656 Leavenworth Street                   Fee Simple                     7.59  
    4FOAY1   252-258 Church Street                   Fee Simple                
    7.6       4FOAY1   500-506 Bartlett Street                   Fee Simple    
                7.61       4FOAY1   1500-1514 Geneva Avenue                  
Fee Simple                     8   16   05EDQ4   Hilton Irvine   $278,301  
0.00500%   0.01000%   Actual/360   Fee Simple   NAP   GSMC   GSMC   Bright
Builder Int’l Inc. and Hengmao USA Inc.   No 9       4W1GF5   Laredo Industrial
Portfolio   $241,841   0.00500%   0.01000%   Actual/360       NAP   GSMC   GSMC
  George Hicker, Robert Wenrich and Bruce E. Tabb   No 9.01       4W1GF5   11302
Eastpoint Drive Buildings A-C                   Fee Simple                    
9.02       4W1GF5   417 Union Pacific Boulevard                   Fee Simple    
                9.03       4W1GF5   11909 Hayter Road                   Fee
Simple                     9.04       4W1GF5   505 Union Pacific Boulevard      
            Fee Simple                     9.05       4W1GF5   418 Union Pacific
Boulevard                   Fee Simple                     9.06       4W1GF5  
11921 Hayter Road                   Fee Simple                     10      
653AG0   Eagle View Apartments   $245,677   0.00250%   0.02000%   Actual/360  
Fee Simple   NAP   GSCRE   GSMC   Edward Allen Bell   No 11   17   7QV1W8  
Embassy Suites Raleigh-Durham Research Triangle   $184,038   0.00500%   0.00000%
  Actual/360   Fee Simple   NAP   GSMC   GSMC   Atrium Leveraged Loan Fund, LLC
  No 12       4WSSK2   Cool Springs Commons   $128,172   0.00500%   0.00000%  
Actual/360   Fee Simple   NAP   GSMC   GSMC   Joshua L. Martin and Jay
Schuminsky   No 13   18   TBD   Middletown Commons   $173,662   0.00500%  
0.02000%   Actual/360   Fee Simple   NAP   GSMC   GSMC   George B. Tomlin   No
14   19, 20   TBD   Shoppes at Rio Grande   $166,687   0.00250%   0.02000%  
Actual/360   Fee Simple   NAP   GSMC   GSMC   First Hartford Corporation and
Neil H. Ellis   No 15   17, 21, 22   6A1BKB-   Embassy Suites Portland Airport  
$142,111   0.00500%   0.00000%   Actual/360   Leasehold   NAP   GSMC   GSMC  
Atrium Leveraged Loan Fund, LLC   No 16   23, 24, 25   4F0B20   Residence Inn
and SpringHill Suites North Shore   $122,235   0.00250%   0.00250%   Actual/360
      NAP   GSMC   GSMC   Shen Xiao   No 16.01       4F0B20   SpringHill Suites
Pittsburgh North Shore                   Fee Simple                     16.02  
    4F0B20   Residence Inn Pittsburgh North Shore                   Fee Simple  
                  17   26   4FOB38   Veritas Multifamily Pool 2   $55,816  
0.00250%   0.00250%   Actual/360       NAP   GSCRE   GSMC   Yat-Pang Au   No
17.01       4FOB38   701 Taylor Street                   Fee Simple            
        17.02       4FOB38   1301 Leavenworth Street                   Fee
Simple                     17.03       4FOB38   947 Bush Street                
  Fee Simple                     17.04       4FOB38   685 Geary Street          
        Fee Simple                     17.05       4FOB38   3809 20th Street    
              Fee Simple                     17.06       4FOB38   434
Leavenworth Street                   Fee Simple                     17.07      
4FOB38   1050 Post Street                   Fee Simple                     17.08
      4FOB38   814 California Street                   Fee Simple              
      17.09       4FOB38   267-273 Green Street                   Fee Simple    
                17.1       4FOB38   2898 Jackson Street                   Fee
Simple                     17.11       4FOB38   3820 Scott Street              
    Fee Simple                     17.12       4FOB38   600 Oak Street          
        Fee Simple                     17.13       4FOB38   861 Post Street    
              Fee Simple                     17.14       4FOB38   3783 20th
Street                   Fee Simple                     18       05EDL5   Luton
Ranch   $94,198   0.00250%   0.04000%   Actual/360   Fee Simple   NAP   GSMC  
GSMC   Sydney J. Hurley, IV   No 19       4W34T4   345 West 14th Street  
$71,018   0.00500%   0.03000%   Actual/360   Fee Simple   NAP   GSMC   GSMC  
West Highland Capital Partners, LLLP   No 20       905TJ8   Lincoln Corners  
$87,159   0.00500%   0.03000%   Actual/360   Fee Simple   NAP   GSMC   GSMC  
Michel Kucinski   No 21       05EE26   South Congress   $80,702   0.00500%  
0.03000%   Actual/360   Fee Simple   NAP   GSMC   GSMC   Stan Biderman, Rob
Lippincott and Abe Zimmerman   No 22       4W1GN8   South Valley Plaza   $83,198
  0.00500%   0.00000%   Actual/360   Fee Simple   NAP   GSMC   GSMC   Jonathan
M. Rayden   No 23   18   TBD   Strong Station   $65,081   0.00500%   0.04000%  
Actual/360   Fee Simple   NAP   GSMC   GSMC   George B. Tomlin   No 24       TBD
  Rancho La Costa   $61,830   0.00500%   0.04000%   Actual/360   Fee Simple  
NAP   GSMC   GSMC   Walt Ordemann and Robert E. Sarafan   No 25       90AUP1  
Grand Blanc Industrial   $62,946   0.00500%   0.04000%   Actual/360   Fee Simple
  NAP   GSMC   GSMC   Kenneth L. Sheer and Michael E. Voelker   No 26      
7QUX05   Pecos Legacy Center   $47,980   0.00500%   0.00000%   Actual/360   Fee
Simple   NAP   GSMC   GSMC   Eric Kurtzman and Jonathan Carson   No 27   18  
TBD   Crossings of Hoover   $44,157   0.00500%   0.04000%   Actual/360   Fee
Simple   NAP   GSMC   GSMC   George B. Tomlin   No 28   17   7QV2V9   Capitol
Plaza Hotel Topeka   $44,200   0.00500%   0.00000%   Actual/360   Fee Simple  
NAP   GSMC   GSMC   Atrium Leveraged Loan Fund, LLC   No 29       4W5G25  
Cumberland Taylorsville Portfolio   $41,947   0.00500%   0.00000%   Actual/360  
    NAP   GSMC   GSMC   Stanley Werb and Jonathan Gaines   No 29.01       4W5G25
  Cumberland Station                   Fee Simple                     29.02    
  4W5G25   Taylorsville Shopping Center                   Fee Simple            
        30   18   TBD   Vestavia Commons   $39,018   0.00500%   0.04000%  
Actual/360   Fee Simple   NAP   GSMC   GSMC   George B. Tomlin   No 31      
6A1BKB   James Building   $36,671   0.00500%   0.00000%   Actual/360   Fee
Simple   NAP   GSMC   GSMC   Amy Enderle, James K. White, III and Hiren S. Desai
  No 32       4WK5X6   Ralston Plaza Shopping Center   $28,819   0.00500%  
0.05000%   Actual/360   Fee Simple   NAP   GSMC   GSMC   Robert D. Nostrand,
James A. Rubin and Steven S. Gittelman   No 33       653EC5   River Ridge
Shopping Center   $25,178   0.00500%   0.00000%   Actual/360   Fee Simple   NAP
  GSMC   GSMC   Vasile D. Ianos, William Johnson and James Branca   No 34      
4W3ZV5   Central Parc at Heathrow   $19,161   0.00250%   0.07000%   Actual/360  
Fee Simple   NAP   GSMC   GSMC   Miguel de Arcos, Gino Della Cava and Linda M.
Nori Revocable Trust UTD Dated March 29, 2011   No

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Upfront RE Tax Reserve ($)   Ongoing RE Tax Reserve ($)   Upfront Insurance
Reserve ($)   Ongoing Insurance Reserve ($)   Upfront Replacement Reserve ($)  
Ongoing Replacement Reserve ($)   Replacement Reserve Caps ($)   Upfront TI/LC
Reserve ($)   Ongoing TI/LC Reserve ($)   TI/LC Caps ($) 1   3, 4   65OZ85   10
Hudson Yards   $0   $0   $0   $0   $0   $0   $0   $34,414,188   $0   $0 2   5,
6, 7, 8   9049V6   540 West Madison   $1,243,392   $888,137   $356,002   $32,364
  $0   $0   $0   $0   $0   $0 3   8, 9, 10, 11   4F3745   U.S. Industrial
Portfolio   $0   $0   $0   $0   $1,259,746   $0   $1,259,746   $3,000,000   $0  
$4,500,000 3.01       4F3745   Hannibal                                        
3.02       4F3745   Kraco                                         3.03      
4F3745   New WinCup - Phoenix                                         3.04      
4F3745   Worlds Finest Chocolates                                         3.05  
    4F3745   SET - MI                                         3.06       4F3745
  Plaid - Decatur                                         3.07       4F3745  
Oracle Packaging                                         3.08       4F3745  
TestAmerica - West SAC                                         3.09       4F3745
  TestAmerica - Arvada                                         3.1       4F3745
  Northwest Mailing Service                                         3.11      
4F3745   Lyons                                         3.12       4F3745  
Wilbert Plastics                                         3.13       4F3745  
Angstrom Graphics                                         3.14       4F3745  
New WinCup - Stone Mountain                                         3.15      
4F3745   Universal Pool - Armory                                         3.16  
    4F3745   Jade-Sterling - IL                                         3.17    
  4F3745   Plaid - Norcross                                         3.18      
4F3745   Phillips and Temro                                         3.19      
4F3745   TestAmerica - Savannah                                         3.2    
  4F3745   Hover-Davis                                         3.21       4F3745
  Jade-Sterling - OH                                         3.22       4F3745  
Fitz Aerospace                                         3.23       4F3745   MVP
Charleston                                         3.24       4F3745   Paragon
Tech                                         3.25       4F3745   Aramsco and
Bulls Eye                                         3.26       4F3745  
Shale-Inland                                         3.27       4F3745   M.P.
Pumps                                         3.28       4F3745   TestAmerica -
Pensacola                                         3.29       4F3745  
Microfinish                                         3.3       4F3745   MVP
Mayfield                                         3.31       4F3745   Builders
FirstSource                                         3.32       4F3745   Banner  
                                      3.33       4F3745   SET - IN              
                          3.34       4F3745   Progressive Metal                
                        3.35       4F3745   Universal Pool - 166th              
                          3.36       4F3745   SITEL                            
            3.37       4F3745   TestAmerica - Tallahassee                      
                  3.38       4F3745   Texas Die Casting                        
                3.39       4F3745   TestAmerica - Corpus Christi                
                        4   8, 12   05A5V0   The Falls   $0   $0   $0   $0   $0
  $0   $335,803   $0   $0   $2,098,768 5   13   4W04K9   Hamilton Place  
$1,130,254   $226,051   $0   $0   $0   $13,686   $328,474   $0   $32,587  
$782,082 6   14   4F37K9   Panorama Corporate Center   $0   $284,585   $0   $0  
$2,499,287   $13,011   $2,967,676   $15,989,354   $0   $0 7   15   4FOAY1  
Veritas Multifamily Pool 1   $1,695,187   $290,399   $0   $0   $19,000,000  
$43,150   $0   $0   $0   $0 7.01       4FOAY1   645 Stockton Street            
                            7.02       4FOAY1   400 Duboce Avenue              
                          7.03       4FOAY1   950 Franklin Street              
                          7.04       4FOAY1   1340-1390 Taylor Street          
                              7.05       4FOAY1   601 O’Farrell Street          
                              7.06       4FOAY1   2677 Larkin Street            
                            7.07       4FOAY1   1801 Gough Street              
                          7.08       4FOAY1   845 California Street            
                            7.09       4FOAY1   1290 20th Avenue                
                        7.1       4FOAY1   78 Buchanan Street                  
                      7.11       4FOAY1   1870 Pacific Avenue                  
                      7.12       4FOAY1   500 Stanyan Street                    
                    7.13       4FOAY1   540 Leavenworth Street                  
                      7.14       4FOAY1   1401 Jones Street                    
                    7.15       4FOAY1   676 Geary Street                        
                7.16       4FOAY1   100 Broderick Street                        
                7.17       4FOAY1   2075 Market Street                          
              7.18       4FOAY1   621 Stockton Street                          
              7.19       4FOAY1   1660 Bay Street                              
          7.2       4FOAY1   655 Stockton Street                                
        7.21       4FOAY1   2238 Hyde Street                                    
    7.22       4FOAY1   2600 Van Ness Avenue                                    
    7.23       4FOAY1   355 Fulton Street                                      
  7.24       4FOAY1   1520 Gough Street                                        
7.25       4FOAY1   1126 Bush Street                                        
7.26       4FOAY1   1547 Clay Street                                        
7.27       4FOAY1   840 California Street                                      
  7.28       4FOAY1   925 Geary Street                                        
7.29       4FOAY1   691 O’Farrell Street                                        

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Upfront RE Tax Reserve ($)   Ongoing RE Tax Reserve ($)   Upfront Insurance
Reserve ($)   Ongoing Insurance Reserve ($)   Upfront Replacement Reserve ($)  
Ongoing Replacement Reserve ($)   Replacement Reserve Caps ($)   Upfront TI/LC
Reserve ($)   Ongoing TI/LC Reserve ($)   TI/LC Caps ($) 7.3       4FOAY1   2363
Van Ness Avenue                                         7.31       4FOAY1   1840
Clay Street                                         7.32       4FOAY1   1020
Post Street                                         7.33       4FOAY1   2975 Van
Ness Avenue                                         7.34       4FOAY1   755
O’Farrell Street                                         7.35       4FOAY1   106
Sanchez Street                                         7.36       4FOAY1   709
Geary Street                                         7.37       4FOAY1   1440
Sutter Street                                         7.38       4FOAY1   1690
North Point                                         7.39       4FOAY1   1753
Mason Street                                         7.4       4FOAY1   915
Pierce Street                                         7.41       4FOAY1   520
Buchanan Street                                         7.42       4FOAY1   3210
Gough Street                                         7.43       4FOAY1   124
Mason Street                                         7.44       4FOAY1   50
Joice Street                                         7.45       4FOAY1   2038
Divisadero Street                                         7.46       4FOAY1  
340 Church Street                                         7.47       4FOAY1  
411 15th Avenue                                         7.48       4FOAY1   1855
10th Avenue                                         7.49       4FOAY1   1260
Broadway Street                                         7.5       4FOAY1   449
O’Farrell Street                                         7.51       4FOAY1   235
Church Street                                         7.52       4FOAY1   4540
California Street                                         7.53       4FOAY1  
2500 Van Ness Avenue                                         7.54       4FOAY1  
346 Leavenworth Street                                         7.55       4FOAY1
  3264-3274 Mission Street                                         7.56      
4FOAY1   3715 California Street                                         7.57    
  4FOAY1   325 9th Avenue                                         7.58      
4FOAY1   1656 Leavenworth Street                                         7.59  
    4FOAY1   252-258 Church Street                                         7.6  
    4FOAY1   500-506 Bartlett Street                                        
7.61       4FOAY1   1500-1514 Geneva Avenue                                    
    8   16   05EDQ4   Hilton Irvine   $426,904   $74,228   $17,554   $17,554  
$0   $31,373   $0   $0   $0   $0 9       4W1GF5   Laredo Industrial Portfolio  
$0   $0   $0   $0   $1,200,000   $13,520   $811,229   $0   $28,168   $1,014,036
9.01       4W1GF5   11302 Eastpoint Drive Buildings A-C                        
                9.02       4W1GF5   417 Union Pacific Boulevard                
                        9.03       4W1GF5   11909 Hayter Road                  
                      9.04       4W1GF5   505 Union Pacific Boulevard          
                              9.05       4W1GF5   418 Union Pacific Boulevard  
                                      9.06       4W1GF5   11921 Hayter Road    
                                    10       653AG0   Eagle View Apartments  
$17,059   $17,059   $135,590   $15,066   $0   $6,980   $0   $0   $0   $0 11   17
  7QV1W8   Embassy Suites Raleigh-Durham Research Triangle   $31,266   $31,266  
$0   $0   $0   $16,351   $0   $0   $0   $0 12       4WSSK2   Cool Springs
Commons   $248,693   $49,739   $9,645   $4,823   $70,400   $5,783   $208,171  
$0   $50,283   $2,111,879 13   18   TBD   Middletown Commons   $140,998  
$11,171   $0   $0   $0   $2,954   $177,256   $0   $8,333   $300,000 14   19, 20
  TBD   Shoppes at Rio Grande   $267,660   $24,982   $0   $0   $0   $5,923   $0
  $0   $8,333   $500,000 15   17, 21, 22   6A1BKB-   Embassy Suites Portland
Airport   $389,616   $43,291   $0   $0   $0   $26,056   $0   $0   $0   $0 16  
23, 24, 25   4F0B20   Residence Inn and SpringHill Suites North Shore   $0  
$76,003   $0   $0   $0   $63,396   $0   $0   $0   $0 16.01       4F0B20  
SpringHill Suites Pittsburgh North Shore                                        
16.02       4F0B20   Residence Inn Pittsburgh North Shore                      
                  17   26   4FOB38   Veritas Multifamily Pool 2   $530,783  
$91,118   $0   $0   $3,000,000   $10,750   $0   $0   $0   $0 17.01       4FOB38
  701 Taylor Street                                         17.02       4FOB38  
1301 Leavenworth Street                                         17.03      
4FOB38   947 Bush Street                                         17.04      
4FOB38   685 Geary Street                                         17.05      
4FOB38   3809 20th Street                                         17.06      
4FOB38   434 Leavenworth Street                                         17.07  
    4FOB38   1050 Post Street                                         17.08    
  4FOB38   814 California Street                                         17.09  
    4FOB38   267-273 Green Street                                         17.1  
    4FOB38   2898 Jackson Street                                         17.11  
    4FOB38   3820 Scott Street                                         17.12    
  4FOB38   600 Oak Street                                         17.13      
4FOB38   861 Post Street                                         17.14      
4FOB38   3783 20th Street                                         18      
05EDL5   Luton Ranch   $105,419   $11,713   $0   $0   $0   $1,518   $0   $0  
$8,094   $364,215 19       4W34T4   345 West 14th Street   $0   $9,161   $27,458
  $3,051   $0   $175   $0   $0   $0   $0 20       905TJ8   Lincoln Corners  
$249,133   $25,450   $0   $0   $0   $2,769   $100,000   $0   $8,333   $300,000
21       05EE26   South Congress   $178,170   $19,161   $8,828   $2,207   $0  
$454   $0   $0   $0   $0 22       4W1GN8   South Valley Plaza   $104,440  
$26,110   $0   $0   $0   $3,485   $0   $0   $8,411   $302,799 23   18   TBD  
Strong Station   $7,285   $7,285   $0   $0   $0   $1,199   $71,955   $0   $0  
$0 24       TBD   Rancho La Costa   $48,485   $8,211   $0   $0   $0   $571   $0
  $0   $2,282   $82,152 25       90AUP1   Grand Blanc Industrial   $22,773  
$22,773   $0   $0   $0   $11,127   $0   $0   $13,908   $830,000 26       7QUX05
  Pecos Legacy Center   $21,519   $7,173   $977   $977   $0   $2,337   $0   $0  
$5,701   $330,000 27   18   TBD   Crossings of Hoover   $7,136   $7,136   $0  
$0   $0   $472   $28,324   $0   $3,147   $151,060 28   17   7QV2V9   Capitol
Plaza Hotel Topeka   $202,840   $50,710   $0   $0   $0   $5,661   $0   $0   $0  
$0 29       4W5G25   Cumberland Taylorsville Portfolio   $32,527   $6,133   $0  
$0   $0   $1,547   $0   $250,000   $0   $250,000 29.01       4W5G25   Cumberland
Station                                         29.02       4W5G25  
Taylorsville Shopping Center                                         30   18  
TBD   Vestavia Commons   $4,834   $4,834   $0   $0   $0   $426   $25,560   $0  
$2,840   $136,320 31       6A1BKB   James Building   $78,463   $11,209   $0   $0
  $0   $3,182   $0   $250,000   $10,417   $375,000 32       4WK5X6   Ralston
Plaza Shopping Center   $21,405   $10,702   $0   $0   $0   $1,160   $60,000  
$75,000   $2,500   $200,000 33       653EC5   River Ridge Shopping Center  
$35,012   $4,377   $1,822   $607   $0   $1,882   $0   $100,000   $2,917  
$250,000 34       4W3ZV5   Central Parc at Heathrow   $27,451   $5,490   $7,163
  $796   $0   $235   $0   $100,000   $0   $100,000

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Upfront Debt Service Reserve ($)   Ongoing Debt Service Reserve ($)   Upfront
Deferred Maintenance Reserve ($)   Ongoing Deferred Maintenance Reserve ($)  
Upfront Environmental Reserve ($)   Ongoing Environmental Reserve ($)   Upfront
Other Reserve ($)   Ongoing Other Reserve ($)   Other Reserve Description  
Grace Period- Default 1   3, 4   65OZ85   10 Hudson Yards   $0   $0   $0   $0  
$0   $0   $125,129,752   $0   Remaining Construction Work Reserve ($90,969,679),
Free Rent Reserve ($34,160,073)   0 2   5, 6, 7, 8   9049V6   540 West Madison  
$0   $0   $0   $0   $0   $0   $40,566,832   $0   Unfunded Obligations Reserve
($23,258,542), Free Rent Reserve ($17,308,290)   0 3   8, 9, 10, 11   4F3745  
U.S. Industrial Portfolio   $0   $0   $0   $0   $0   $0   $5,816,966   $0  
Plaid Expansion Construction Reserve   0 3.01       4F3745   Hannibal          
                              3.02       4F3745   Kraco                        
                3.03       4F3745   New WinCup - Phoenix                        
                3.04       4F3745   Worlds Finest Chocolates                    
                    3.05       4F3745   SET - MI                                
        3.06       4F3745   Plaid - Decatur                                    
    3.07       4F3745   Oracle Packaging                                        
3.08       4F3745   TestAmerica - West SAC                                      
  3.09       4F3745   TestAmerica - Arvada                                      
  3.1       4F3745   Northwest Mailing Service                                  
      3.11       4F3745   Lyons                                         3.12    
  4F3745   Wilbert Plastics                                         3.13      
4F3745   Angstrom Graphics                                         3.14      
4F3745   New WinCup - Stone Mountain                                        
3.15       4F3745   Universal Pool - Armory                                    
    3.16       4F3745   Jade-Sterling - IL                                      
  3.17       4F3745   Plaid - Norcross                                        
3.18       4F3745   Phillips and Temro                                        
3.19       4F3745   TestAmerica - Savannah                                      
  3.2       4F3745   Hover-Davis                                         3.21  
    4F3745   Jade-Sterling - OH                                         3.22    
  4F3745   Fitz Aerospace                                         3.23      
4F3745   MVP Charleston                                         3.24      
4F3745   Paragon Tech                                         3.25       4F3745
  Aramsco and Bulls Eye                                         3.26      
4F3745   Shale-Inland                                         3.27       4F3745
  M.P. Pumps                                         3.28       4F3745  
TestAmerica - Pensacola                                         3.29      
4F3745   Microfinish                                         3.3       4F3745  
MVP Mayfield                                         3.31       4F3745  
Builders FirstSource                                         3.32       4F3745  
Banner                                         3.33       4F3745   SET - IN    
                                    3.34       4F3745   Progressive Metal      
                                  3.35       4F3745   Universal Pool - 166th    
                                    3.36       4F3745   SITEL                  
                      3.37       4F3745   TestAmerica - Tallahassee            
                            3.38       4F3745   Texas Die Casting              
                          3.39       4F3745   TestAmerica - Corpus Christi      
                                  4   8, 12   05A5V0   The Falls   $0   $0   $0
  $0   $0   $0   $0   $0       5 5   13   4W04K9   Hamilton Place   $0   $0   $0
  $0   $0   $0   $0   $0       0 6   14   4F37K9   Panorama Corporate Center  
$0   $0   $0   $0   $0   $0   $9,780,120   $0   Rent Gap/Free Rent Reserve
($8,382,085.45), RTD Escrow Refurbishment Credit ($1,152,158), Capital Projects
Reserve ($245,876.36)   0 7   15   4FOAY1   Veritas Multifamily Pool 1   $0   $0
  $658,722   $0   $0   $0   $0   $0       0 7.01       4FOAY1   645 Stockton
Street                                         7.02       4FOAY1   400 Duboce
Avenue                                         7.03       4FOAY1   950 Franklin
Street                                         7.04       4FOAY1   1340-1390
Taylor Street                                         7.05       4FOAY1   601
O’Farrell Street                                         7.06       4FOAY1  
2677 Larkin Street                                         7.07       4FOAY1  
1801 Gough Street                                         7.08       4FOAY1  
845 California Street                                         7.09       4FOAY1
  1290 20th Avenue                                         7.1       4FOAY1   78
Buchanan Street                                         7.11       4FOAY1   1870
Pacific Avenue                                         7.12       4FOAY1   500
Stanyan Street                                         7.13       4FOAY1   540
Leavenworth Street                                         7.14       4FOAY1  
1401 Jones Street                                         7.15       4FOAY1  
676 Geary Street                                         7.16       4FOAY1   100
Broderick Street                                         7.17       4FOAY1  
2075 Market Street                                         7.18       4FOAY1  
621 Stockton Street                                         7.19       4FOAY1  
1660 Bay Street                                         7.2       4FOAY1   655
Stockton Street                                         7.21       4FOAY1   2238
Hyde Street                                         7.22       4FOAY1   2600 Van
Ness Avenue                                         7.23       4FOAY1   355
Fulton Street                                         7.24       4FOAY1   1520
Gough Street                                         7.25       4FOAY1   1126
Bush Street                                         7.26       4FOAY1   1547
Clay Street                                         7.27       4FOAY1   840
California Street                                         7.28       4FOAY1  
925 Geary Street                                         7.29       4FOAY1   691
O’Farrell Street                                        

 





 



 

GS3                                                     Exhibit A - Mortgage
Loan Schedule                                                                  
                    Control Number   Footnotes   Loan Number   Property Name  
Upfront Debt Service Reserve ($)   Ongoing Debt Service Reserve ($)   Upfront
Deferred Maintenance Reserve ($)   Ongoing Deferred Maintenance Reserve ($)  
Upfront Environmental Reserve ($)   Ongoing Environmental Reserve ($)   Upfront
Other Reserve ($)   Ongoing Other Reserve ($)   Other Reserve Description  
Grace Period- Default 7.3       4FOAY1   2363 Van Ness Avenue                  
                      7.31       4FOAY1   1840 Clay Street                      
                  7.32       4FOAY1   1020 Post Street                          
              7.33       4FOAY1   2975 Van Ness Avenue                          
              7.34       4FOAY1   755 O’Farrell Street                          
              7.35       4FOAY1   106 Sanchez Street                            
            7.36       4FOAY1   709 Geary Street                                
        7.37       4FOAY1   1440 Sutter Street                                  
      7.38       4FOAY1   1690 North Point                                      
  7.39       4FOAY1   1753 Mason Street                                        
7.4       4FOAY1   915 Pierce Street                                        
7.41       4FOAY1   520 Buchanan Street                                        
7.42       4FOAY1   3210 Gough Street                                        
7.43       4FOAY1   124 Mason Street                                        
7.44       4FOAY1   50 Joice Street                                         7.45
      4FOAY1   2038 Divisadero Street                                        
7.46       4FOAY1   340 Church Street                                        
7.47       4FOAY1   411 15th Avenue                                         7.48
      4FOAY1   1855 10th Avenue                                         7.49    
  4FOAY1   1260 Broadway Street                                         7.5    
  4FOAY1   449 O’Farrell Street                                         7.51    
  4FOAY1   235 Church Street                                         7.52      
4FOAY1   4540 California Street                                         7.53    
  4FOAY1   2500 Van Ness Avenue                                         7.54    
  4FOAY1   346 Leavenworth Street                                         7.55  
    4FOAY1   3264-3274 Mission Street                                        
7.56       4FOAY1   3715 California Street                                      
  7.57       4FOAY1   325 9th Avenue                                        
7.58       4FOAY1   1656 Leavenworth Street                                    
    7.59       4FOAY1   252-258 Church Street                                  
      7.6       4FOAY1   500-506 Bartlett Street                                
        7.61       4FOAY1   1500-1514 Geneva Avenue                            
            8   16   05EDQ4   Hilton Irvine   $0   $0   $367,536   $0   $0   $0
  $0   $0       0 9       4W1GF5   Laredo Industrial Portfolio   $0   $0   $0  
$0   $0   $0   $0   $0       0 9.01       4W1GF5   11302 Eastpoint Drive
Buildings A-C                                         9.02       4W1GF5   417
Union Pacific Boulevard                                         9.03      
4W1GF5   11909 Hayter Road                                         9.04      
4W1GF5   505 Union Pacific Boulevard                                        
9.05       4W1GF5   418 Union Pacific Boulevard                                
        9.06       4W1GF5   11921 Hayter Road                                  
      10       653AG0   Eagle View Apartments   $0   $0   $0   $0   $0   $0   $0
  $0       0 11   17   7QV1W8   Embassy Suites Raleigh-Durham Research Triangle
  $0   $0   $0   $0   $0   $0   $10,500,000   $0   PIP Reserve   0 12      
4WSSK2   Cool Springs Commons   $0   $0   $329,600   $0   $0   $0   $2,500,693  
$0   Critical Tenant Reserve   0 13   18   TBD   Middletown Commons   $0   $0  
$0   $0   $0   $0   $0   $0       0 14   19, 20   TBD   Shoppes at Rio Grande  
$0   $0   $0   $0   $0   $0   $1,100,000   $0   Earnout Initial Deposit Amount  
0 15   17, 21, 22   6A1BKB-   Embassy Suites Portland Airport   $0   $0   $0  
$0   $0   $0   $62,500   $275,000   Ground Lease Reserve ($62,500), Monthly PIP
Work Reserve ($275,000)   0 16   23, 24, 25   4F0B20   Residence Inn and
SpringHill Suites North Shore   $0   $0   $0   $0   $0   $0   $4,180,000   $0  
PIP Reserve ($2,140,000 SpringHill Suites, $2,040,000 Residence Inn)   0 16.01  
    4F0B20   SpringHill Suites Pittsburgh North Shore                          
              16.02       4F0B20   Residence Inn Pittsburgh North Shore        
                                17   26   4FOB38   Veritas Multifamily Pool 2  
$0   $0   $64,240   $0   $0   $0   $0   $0       0 17.01       4FOB38   701
Taylor Street                                         17.02       4FOB38   1301
Leavenworth Street                                         17.03       4FOB38  
947 Bush Street                                         17.04       4FOB38   685
Geary Street                                         17.05       4FOB38   3809
20th Street                                         17.06       4FOB38   434
Leavenworth Street                                         17.07       4FOB38  
1050 Post Street                                         17.08       4FOB38  
814 California Street                                         17.09       4FOB38
  267-273 Green Street                                         17.1       4FOB38
  2898 Jackson Street                                         17.11       4FOB38
  3820 Scott Street                                         17.12       4FOB38  
600 Oak Street                                         17.13       4FOB38   861
Post Street                                         17.14       4FOB38   3783
20th Street                                         18       05EDL5   Luton
Ranch   $0   $0   $0   $0   $0   $0   $0   $0       0 19       4W34T4   345 West
14th Street   $0   $0   $0   $0   $0   $0   $0   $0       0 20       905TJ8  
Lincoln Corners   $0   $0   $29,480   $0   $0   $0   $545,000   $0   Ross
Estoppel Holdback   0 21       05EE26   South Congress   $0   $0   $0   $0   $0
  $0   $0   $0       0 22       4W1GN8   South Valley Plaza   $0   $0   $0   $0
  $0   $0   $0   $0       0 23   18   TBD   Strong Station   $0   $0   $0   $0  
$0   $0   $0   $0       0 24       TBD   Rancho La Costa   $0   $0   $0   $0  
$0   $0   $0   $0       0 25       90AUP1   Grand Blanc Industrial   $0   $0  
$109,610   $0   $0   $0   $0   $0       0 26       7QUX05   Pecos Legacy Center
  $0   $0   $32,461   $0   $0   $0   $250,000   $0   24 Hour Fitness TI
Allowance Reserve   0 27   18   TBD   Crossings of Hoover   $0   $0   $0   $0  
$0   $0   $0   $0       0 28   17   7QV2V9   Capitol Plaza Hotel Topeka   $0  
$0   $462,495   $0   $0   $0   $0   $0       0 29       4W5G25   Cumberland
Taylorsville Portfolio   $0   $0   $115,682   $0   $0   $0   $0   $0       0
29.01       4W5G25   Cumberland Station                                        
29.02       4W5G25   Taylorsville Shopping Center                              
          30   18   TBD   Vestavia Commons   $0   $0   $0   $0   $0   $0   $0  
$0       0 31       6A1BKB   James Building   $0   $0   $0   $0   $0   $0  
$139,743   $0   Unfunded Obligations Reserve   0 32       4WK5X6   Ralston Plaza
Shopping Center   $0   $0   $117,975   $0   $0   $0   $0   $0       0 33      
653EC5   River Ridge Shopping Center   $0   $0   $0   $0   $0   $0   $0   $0    
  0 34       4W3ZV5   Central Parc at Heathrow   $0   $0   $0   $0   $0   $0  
$0   $0       0

 





 



 

GS3                                             Exhibit A - Mortgage Loan
Schedule                                                                      
Control Number   Footnotes   Loan Number   Property Name   Grace Period- Late
Fee   Cash Management   Lockbox   General Property Type   Prepayment Provision
(2)   Interest Accrual Method    Units, Rooms, Sq Ft   Unit Description 1   3, 4
  65OZ85   10 Hudson Yards   0   Springing   Hard   Office  
Lockout/25_Defeasance/90_0%/5   Actual/360         1,813,465   SF 2   5, 6, 7, 8
  9049V6   540 West Madison   0   In Place   Hard   Office  
Lockout/24_Defeasance/92_0%/4   Actual/360         1,098,633   SF 3   8, 9, 10,
11   4F3745   U.S. Industrial Portfolio   3   Springing   Hard      
Lockout/24_Defeasance/92_0%/4   Actual/360         6,298,728   SF 3.01      
4F3745   Hannibal               Industrial                    429,122   SF 3.02
      4F3745   Kraco               Industrial                    364,440   SF
3.03       4F3745   New WinCup - Phoenix               Industrial          
         322,070   SF 3.04       4F3745   Worlds Finest Chocolates              
Industrial                    434,252   SF 3.05       4F3745   SET - MI        
      Industrial                    284,351   SF 3.06       4F3745   Plaid -
Decatur               Industrial                    282,514   SF 3.07      
4F3745   Oracle Packaging               Industrial                    437,911  
SF 3.08       4F3745   TestAmerica - West SAC               Industrial          
           66,203   SF 3.09       4F3745   TestAmerica - Arvada              
Industrial                      57,966   SF 3.1       4F3745   Northwest Mailing
Service               Industrial                    228,032   SF 3.11      
4F3745   Lyons               Industrial                    172,758   SF 3.12    
  4F3745   Wilbert Plastics               Industrial                    257,086
  SF 3.13       4F3745   Angstrom Graphics               Industrial          
         231,505   SF 3.14       4F3745   New WinCup - Stone Mountain          
    Industrial                    220,380   SF 3.15       4F3745   Universal
Pool - Armory               Industrial                    240,255   SF 3.16    
  4F3745   Jade-Sterling - IL               Industrial          
         215,389   SF 3.17       4F3745   Plaid - Norcross              
Industrial                      71,620   SF 3.18       4F3745   Phillips and
Temro               Industrial                    101,680   SF 3.19       4F3745
  TestAmerica - Savannah               Industrial                      54,284  
SF 3.2       4F3745   Hover-Davis               Industrial          
           66,100   SF 3.21       4F3745   Jade-Sterling - OH              
Industrial                    174,511   SF 3.22       4F3745   Fitz Aerospace  
            Industrial                    129,000   SF 3.23       4F3745   MVP
Charleston               Industrial                    108,000   SF 3.24      
4F3745   Paragon Tech               Industrial                      88,857   SF
3.25       4F3745   Aramsco and Bulls Eye               Industrial          
           99,783   SF 3.26       4F3745   Shale-Inland               Industrial
                   193,789   SF 3.27       4F3745   M.P. Pumps              
Industrial                      81,769   SF 3.28       4F3745   TestAmerica -
Pensacola               Industrial                      21,911   SF 3.29      
4F3745   Microfinish               Industrial                    144,786   SF
3.3       4F3745   MVP Mayfield               Industrial          
         101,244   SF 3.31       4F3745   Builders FirstSource              
Industrial                    116,897   SF 3.32       4F3745   Banner          
    Industrial                      58,450   SF 3.33       4F3745   SET - IN    
          Industrial                    117,376   SF 3.34       4F3745  
Progressive Metal               Industrial                      58,250   SF 3.35
      4F3745   Universal Pool - 166th               Industrial          
         109,814   SF 3.36       4F3745   SITEL               Industrial        
             46,812   SF 3.37       4F3745   TestAmerica - Tallahassee          
    Industrial                      16,500   SF 3.38       4F3745   Texas Die
Casting               Industrial                      78,177   SF 3.39      
4F3745   TestAmerica - Corpus Christi               Industrial          
           14,884   SF 4   8, 12   05A5V0   The Falls   0   Springing   Hard  
Retail   Lockout/24_Defeasance/89_0%/7   Actual/360            839,507   SF 5  
13   4W04K9   Hamilton Place   0   Springing   Hard   Retail   Lockout/11_>YM or
1%/105_0%/4   30/360            391,041   SF 6   14   4F37K9   Panorama
Corporate Center   0   Springing   Hard   Office   Lockout/31_Defeasance/85_0%/4
  Actual/360            780,648   SF 7   15   4FOAY1   Veritas Multifamily Pool
1   0   In Place   Soft       Lockout/31_Defeasance/22_0%/7   Actual/360  
            1,726   Units 7.01       4FOAY1   645 Stockton Street              
Multifamily                            70   Units 7.02       4FOAY1   400 Duboce
Avenue               Multifamily                            79   Units 7.03    
  4FOAY1   950 Franklin Street               Multifamily          
                 54   Units 7.04       4FOAY1   1340-1390 Taylor Street        
      Multifamily                            35   Units 7.05       4FOAY1   601
O’Farrell Street               Multifamily                            79   Units
7.06       4FOAY1   2677 Larkin Street               Multifamily          
                 33   Units 7.07       4FOAY1   1801 Gough Street              
Multifamily                            41   Units 7.08       4FOAY1   845
California Street               Multifamily                            58  
Units 7.09       4FOAY1   1290 20th Avenue               Multifamily          
                 38   Units 7.1       4FOAY1   78 Buchanan Street              
Multifamily                            36   Units 7.11       4FOAY1   1870
Pacific Avenue               Multifamily                            30   Units
7.12       4FOAY1   500 Stanyan Street               Multifamily          
                 36   Units 7.13       4FOAY1   540 Leavenworth Street          
    Multifamily                            44   Units 7.14       4FOAY1   1401
Jones Street               Multifamily                            36   Units
7.15       4FOAY1   676 Geary Street               Multifamily          
                 56   Units 7.16       4FOAY1   100 Broderick Street            
  Multifamily                            35   Units 7.17       4FOAY1   2075
Market Street               Multifamily                            32   Units
7.18       4FOAY1   621 Stockton Street               Multifamily          
                 23   Units 7.19       4FOAY1   1660 Bay Street              
Multifamily                            24   Units 7.2       4FOAY1   655
Stockton Street               Multifamily                            35   Units
7.21       4FOAY1   2238 Hyde Street               Multifamily          
                 17   Units 7.22       4FOAY1   2600 Van Ness Avenue            
  Multifamily                            32   Units 7.23       4FOAY1   355
Fulton Street               Multifamily                            41   Units
7.24       4FOAY1   1520 Gough Street               Multifamily          
                 38   Units 7.25       4FOAY1   1126 Bush Street              
Multifamily                            33   Units 7.26       4FOAY1   1547 Clay
Street               Multifamily                            27   Units 7.27    
  4FOAY1   840 California Street               Multifamily          
                 31   Units 7.28       4FOAY1   925 Geary Street              
Multifamily                            48   Units 7.29       4FOAY1   691
O’Farrell Street               Multifamily                            36   Units

 





 



 

GS3                                             Exhibit A - Mortgage Loan
Schedule                                                                      
Control Number   Footnotes   Loan Number   Property Name   Grace Period- Late
Fee   Cash Management   Lockbox   General Property Type   Prepayment Provision
(2)   Interest Accrual Method    Units, Rooms, Sq Ft   Unit Description 7.3    
  4FOAY1   2363 Van Ness Avenue               Multifamily          
                 19   Units 7.31       4FOAY1   1840 Clay Street              
Multifamily                            20   Units 7.32       4FOAY1   1020 Post
Street               Multifamily                            43   Units 7.33    
  4FOAY1   2975 Van Ness Avenue               Multifamily          
                 21   Units 7.34       4FOAY1   755 O’Farrell Street            
  Multifamily                            34   Units 7.35       4FOAY1   106
Sanchez Street               Multifamily                            18   Units
7.36       4FOAY1   709 Geary Street               Multifamily          
                 35   Units 7.37       4FOAY1   1440 Sutter Street              
Multifamily                            15   Units 7.38       4FOAY1   1690 North
Point               Multifamily                            18   Units 7.39      
4FOAY1   1753 Mason Street               Multifamily          
                 14   Units 7.4       4FOAY1   915 Pierce Street              
Multifamily                            18   Units 7.41       4FOAY1   520
Buchanan Street               Multifamily                            19   Units
7.42       4FOAY1   3210 Gough Street               Multifamily          
                 15   Units 7.43       4FOAY1   124 Mason Street              
Multifamily                            31   Units 7.44       4FOAY1   50 Joice
Street               Multifamily                            13   Units 7.45    
  4FOAY1   2038 Divisadero Street               Multifamily          
                 12   Units 7.46       4FOAY1   340 Church Street              
Multifamily                            12   Units 7.47       4FOAY1   411 15th
Avenue               Multifamily                            14   Units 7.48    
  4FOAY1   1855 10th Avenue               Multifamily          
                 18   Units 7.49       4FOAY1   1260 Broadway Street            
  Multifamily                            18   Units 7.5       4FOAY1   449
O’Farrell Street               Multifamily                            28   Units
7.51       4FOAY1   235 Church Street               Multifamily          
                   8   Units 7.52       4FOAY1   4540 California Street        
      Multifamily                            12   Units 7.53       4FOAY1   2500
Van Ness Avenue               Multifamily                            12   Units
7.54       4FOAY1   346 Leavenworth Street               Multifamily          
                 25   Units 7.55       4FOAY1   3264-3274 Mission Street        
      Multifamily                              8   Units 7.56       4FOAY1  
3715 California Street               Multifamily                            12  
Units 7.57       4FOAY1   325 9th Avenue               Multifamily          
                 12   Units 7.58       4FOAY1   1656 Leavenworth Street        
      Multifamily                            12   Units 7.59       4FOAY1  
252-258 Church Street               Multifamily                              4  
Units 7.6       4FOAY1   500-506 Bartlett Street               Multifamily      
                       4   Units 7.61       4FOAY1   1500-1514 Geneva Avenue    
          Multifamily                              5   Units 8   16   05EDQ4  
Hilton Irvine   0   In Place   Hard   Hospitality  
Lockout/24_Defeasance/92_0%/4   Actual/360                  306   Rooms 9      
4W1GF5   Laredo Industrial Portfolio   0   Springing   Hard      
Lockout/26_Defeasance/90_0%/4   Actual/360         1,352,048   SF 9.01      
4W1GF5   11302 Eastpoint Drive Buildings A-C               Industrial          
         665,282   SF 9.02       4W1GF5   417 Union Pacific Boulevard          
    Industrial                    199,540   SF 9.03       4W1GF5   11909 Hayter
Road               Industrial                    144,976   SF 9.04       4W1GF5
  505 Union Pacific Boulevard               Industrial          
         105,205   SF 9.05       4W1GF5   418 Union Pacific Boulevard          
    Industrial                    136,500   SF 9.06       4W1GF5   11921 Hayter
Road               Industrial                    100,545   SF 10       653AG0  
Eagle View Apartments   0   Springing   Springing   Multifamily  
Lockout/24_Defeasance/92_0%/4   Actual/360                  335   Units 11   17
  7QV1W8   Embassy Suites Raleigh-Durham Research Triangle   0   In Place   Hard
  Hospitality   Lockout/25_>YM or 1%/88_0%/7   Actual/360                  273  
Rooms 12       4WSSK2   Cool Springs Commons   0   In Place   Hard   Office  
Lockout/27_Defeasance/89_0%/4   Actual/360            301,697   SF 13   18   TBD
  Middletown Commons   0   Springing   Hard   Retail  
Lockout/24_Defeasance/93_0%/4   Actual/360            236,341   SF 14   19, 20  
TBD   Shoppes at Rio Grande   0   Springing   Hard   Retail  
Lockout/24_Defeasance/92_0%/4   Actual/360            460,195   SF 15   17, 21,
22   6A1BKB-   Embassy Suites Portland Airport   0   In Place   Hard  
Hospitality   Lockout/25_>YM or 1%/88_0%/7   Actual/360                  251  
Rooms 16   23, 24, 25   4F0B20   Residence Inn and SpringHill Suites North Shore
  0   Springing   Hard       Lockout/30_Defeasance/86_0%/4   Actual/360  
               378   Rooms 16.01       4F0B20   SpringHill Suites Pittsburgh
North Shore               Hospitality                          198   Rooms 16.02
      4F0B20   Residence Inn Pittsburgh North Shore               Hospitality  
                       180   Rooms 17   26   4FOB38   Veritas Multifamily Pool 2
  0   In Place   Soft       Lockout/31_Defeasance/22_0%/7   Actual/360  
               430   Units 17.01       4FOB38   701 Taylor Street              
Multifamily                            55   Units 17.02       4FOB38   1301
Leavenworth Street               Multifamily                            24  
Units 17.03       4FOB38   947 Bush Street               Multifamily          
                 53   Units 17.04       4FOB38   685 Geary Street              
Multifamily                            43   Units 17.05       4FOB38   3809 20th
Street               Multifamily                            25   Units 17.06    
  4FOB38   434 Leavenworth Street               Multifamily          
                 69   Units 17.07       4FOB38   1050 Post Street              
Multifamily                            40   Units 17.08       4FOB38   814
California Street               Multifamily                            21  
Units 17.09       4FOB38   267-273 Green Street               Multifamily      
                     20   Units 17.1       4FOB38   2898 Jackson Street        
      Multifamily                            15   Units 17.11       4FOB38  
3820 Scott Street               Multifamily                            12  
Units 17.12       4FOB38   600 Oak Street               Multifamily          
                 18   Units 17.13       4FOB38   861 Post Street              
Multifamily                            17   Units 17.14       4FOB38   3783 20th
Street               Multifamily                            18   Units 18      
05EDL5   Luton Ranch   0   Springing   Hard   Retail   Lockout/23_>YM or
1%/93_0%/4   Actual/360            121,405   SF 19       4W34T4   345 West 14th
Street   0   Springing   Hard   Retail   Lockout/28_Defeasance/88_0%/4  
Actual/360               8,405   SF 20       905TJ8   Lincoln Corners   0  
Springing   Springing   Retail   Lockout/24_Defeasance/92_0%/4   Actual/360  
         180,691   SF 21       05EE26   South Congress   0   Springing  
Springing   Mixed Use   Lockout/24_Defeasance/92_0%/4   Actual/360  
           34,071   SF 22       4W1GN8   South Valley Plaza   0   Springing  
Hard   Retail   Lockout/26_Defeasance/87_0%/7   Actual/360            144,190  
SF 23   18   TBD   Strong Station   0   Springing   Hard   Retail  
Lockout/24_Defeasance/93_0%/4   Actual/360              95,940   SF 24       TBD
  Rancho La Costa   0   Springing   Springing   Retail  
Lockout/24_Defeasance/92_0%/4   Actual/360              27,388   SF 25      
90AUP1   Grand Blanc Industrial   0   Springing   Hard   Industrial  
Lockout/24_Defeasance/92_0%/4   Actual/360            667,593   SF 26      
7QUX05   Pecos Legacy Center   0   Springing   Springing   Retail  
Lockout/25_>YM or 1%/88_0%/7   Actual/360              68,413   SF 27   18   TBD
  Crossings of Hoover   0   Springing   Hard   Retail  
Lockout/24_Defeasance/93_0%/4   Actual/360              37,765   SF 28   17  
7QV2V9   Capitol Plaza Hotel Topeka   0   In Place   Hard   Hospitality  
Lockout/25_>YM or 1%/88_0%/7   Actual/360                  224   Rooms 29      
4W5G25   Cumberland Taylorsville Portfolio   0   None   None      
Lockout/27_Defeasance/89_0%/4   Actual/360              86,722   SF 29.01      
4W5G25   Cumberland Station               Retail                      43,327  
SF 29.02       4W5G25   Taylorsville Shopping Center               Retail      
               43,395   SF 30   18   TBD   Vestavia Commons   0   Springing  
Hard   Retail   Lockout/24_Defeasance/93_0%/4   Actual/360              34,080  
SF 31       6A1BKB   James Building   0   Springing   Springing   Office  
Lockout/25_Defeasance/90_0%/5   Actual/360            111,446   SF 32      
4WK5X6   Ralston Plaza Shopping Center   0   Springing   Springing   Retail  
Lockout/26_>YM or 3%/90_0%/4   Actual/360              49,709   SF 33      
653EC5   River Ridge Shopping Center   0   Springing   Springing   Retail  
Lockout/25_Defeasance/91_0%/4   Actual/360              55,086   SF 34      
4W3ZV5   Central Parc at Heathrow   0    Springing   Springing   Retail  
Lockout/27_Defeasance/89_0%/4   Actual/360              14,082   SF

 





 

 



1 The monthly debt service shown for Mortgage Loans with a partial interest-only
period reflects the amount payable after the expiration of the interest-only
period. 2 The open period is inclusive of the Maturity Date. 3 The Cut-off Date
Principal Balance of $87,500,000 represents the non-controlling notes A-2-C1,
A-2-C2, and A-2-C3 of a $900,000,000 whole loan evidenced by 11 senior notes
with an aggregate principal balance of $708,100,000 and two junior notes with an
aggregate principal balance of $191,900,000. The senior non-controlling note
A-1-C1, with an aggregate principal balance of $65,000,000, was contributed to
the CD 2016-CD1 securitization transaction. The controlling junior notes B-1 and
B-2, with an aggregate principal balance of $191,900,000, along with the senior
notes A-1-S and A-2-S, with an aggregate principal balance of $408,100,000, were
contributed to the Hudson Yards 2016-10HY securitization transaction. The
remaining non-controlling senior notes A-1-C2, A-1-C3, A-1-C4, A-1-C5, A-1-C6,
with an aggregate principal balance of $147,500,000, will be held by DBNY and
are expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the 10 Hudson Yards Senior Loans of $708,100,000.
4 The lockout period will be at least 25 payment dates beginning with and
including the first payment date of September 6, 2016. For the purposes of this
prospectus, the assumed lockout period of 25 payment dates is based on the
expected GSMS 2016-GS3 securitization closing date in September 2016. The actual
lockout period may be longer. 5 The Cut-off Date Principal Balance of
$87,000,000 represents the non-controlling note A-1 of a $325,000,000 whole loan
evidenced by two non-controlling senior pari passu notes, a subordinate note B
with an outstanding principal balance as of the Cut-off Date of $54,208,000, and
a subordinate note C with an outstanding principal balance as of the Cut-off
Date of $108,500,000. Note A-2, with an outstanding principal balance of
$75,292,000, is expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate principal balance of the 540 West Madison Senior Loans of
$162,292,000. 6 The Ongoing TI/LC Reserve, commencing with the due date in
September 2019, will equal $137,329. 7 Under the terms of the related Mortgage
Loan documents, the first due date is November 6, 2016, the maturity date is
September 6, 2026 and the Original Interest-Only Period, Remaining Interest-Only
Period, Original Term to Maturity and Remaining Term to Maturity is actually 119
months. However, due to the fact that the related mortgage loan seller will
contribute an Initial Interest Deposit Amount to the Issuing Entity on the
Closing Date to cover an amount that represents one-month’s interest that would
have accrued with respect to the Mortgage Loan at the related Net Mortgage Rate
with respect to a October 2016 payment date, such Mortgage Loan is being treated
as having a First Due Date on October 6, 2016, and as having an Original
Interest-Only Period, Remaining Interest-Only Period, Original Term to Maturity
and Remaining Term to Maturity of 120 months. 8 The lockout period will be at
least 24 payment dates beginning with and including the first payment date in
October 2016. For the purposes of this prospectus, the assumed lockout period of
24 payment dates is based on the expected GSMS 2016-GS3 securitization closing
date in September 2016. The actual lockout period may be longer. 9 The Cut-off
Date Principal Balance of $85,000,000 represents the controlling note A-1 of a
$307,640,000 whole loan combination evidenced by four pari passu notes. The
companion loans, evidenced by non-controlling note A-2, note A-3 and note A-4
with an aggregate outstanding principal balance as of the Cut-off Date of
$222,640,000 are expected to be contributed to one or more future securitization
transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF
DSCR, Debt Yield on Underwritten Net Operating Income, Debt Yield on
Underwritten Net Cash Flow and Loan Per Unit calculations are based on the
aggregate Cut-off Date Balance of $307,640,000. 10 The U.S. Industrial Portfolio
Whole Loan requires monthly debt service payments of (i) $125,000 of principal
plus (ii) the amount of interest accrued on the outstanding principal balance of
the mortgage loan during the related interest accrual period. 11 The Ongoing
TI/LC Reserve, commencing on September 1, 2021 (or earlier if funds on deposit
therein are less than $1,500,000) will equal $150,000 up to an amount equal to
$4,500,000 until such time as funds on deposit therein are less than $1,500,000,
and on each due date thereafter, the borrower will be required to resume monthly
deposits in an amount equal to the lesser of (x) $150,000 and (y) the amount
necessary to cause the tenant improvements and leasing commissions reserve
account to contain funds equal to $1,500,000. 12 The Cut-off Date Principal
Balance of $70,000,000 represents the non-controlling note A-4 of a $150,000,000
whole loan evidenced by four pari passu notes, each of which is secured by the
same mortgage instrument on the same underlying Mortgaged Property. The Falls
Pari Passu Companion Loans have an aggregate outstanding principal balance of
$80,000,000 as of the Cut-off Date Balance. The promissory notes evidenced by
notes A-1, A-2 and A-3, each of which is currently held by UBS AG, by and
through its branch office at 1285 Avenue of the Americas, New York, New York
10019 (“UBS AG”) are expected to be transferred to one or more future
securitizations or otherwise transferred. Cut-off Date LTV Ratio, LTV Ratio at
Maturity, Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating
Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit calculations
are based on the aggregate Cut-off Date Balance of $150,000,000. 13 The Cut-off
Date Principal Balance of $64,735,708 represents the controlling note A-1 of a
$107,000,000 whole loan evidenced by two pari passu notes. The companion loan,
evidenced by non-controlling note A-2, with an outstanding principal balance as
of the Cut-off Date of $41,829,226 is expected to be contributed to one or more
future securitization transactions. 14 The Cut-off Date Principal Balance of
$58,500,000 represents the non-controlling note A-2 of a $133,000,000 whole loan
evidenced by two pari passu notes. The related companion loan is evidenced by
the controlling note A-1 with a principal balance as of the Cut-off Date of
$74,500,000, which was contributed to the GSMS 2016-GS2 transaction. Cut-off
Date LTV Ratio, LTV Ratio at Maturity, Underwritten NCF DSCR, Debt Yield on
Underwritten Net Operating Income, Debt Yield on Underwritten Net Cash Flow and
Loan Per Unit calculations are based on the aggregate Cut-off Date Balance of
$133,000,000. 15 The Cut-off Date Principal Balance of $55,250,000 represents
the non-controlling note A-3 of a $480,000,000 whole loan evidenced by three
senior pari passu notes and one subordinate note B. The related companion loans
are evidenced by the non-controlling note A-1, the non-controlling note A-2 and
the controlling subordinate note B. Note A-1 ($100,000,000) and subordinate note
B ($249,750,000), with an aggregate outstanding principal balance of
$349,750,000 as of the Cut-off Date, were contributed to the GS Mortgage
Securities Corporation Trust 2016-RENT (“GSMS 2016-RENT”) transaction and note
A-2, with an outstanding principal balance of $75,000,000 was contributed to the
GSMS 2016-GS2 transaction. 16 The Ongoing Replacement Reserve is an FF&E reserve
in an amount equal to (i) for the Due Dates occurring in October 2016 through
December 2017, $31,372.69 and (ii) for each Due Date thereafter, an amount equal
to the greater of (a) the monthly amount required to be reserved pursuant to the
management agreement for the replacement of FF&E or (b) one-twelfth (1/12th) of
4% of the operating income of the property for the previous twelve (12) month
period as determined on the anniversary of the last day of the calendar month in
September. 17 The Ongoing Replacement Reserve is an FF&E reserve in an amount
equal to the greater of (i) the aggregate amount of all deposits for
replacements, if any, required to be deposited by borrower with franchisor or
manager pursuant to the applicable franchise agreement or management agreement
(without duplication) and (ii) 4% of gross income from operations for the
property, for the calendar month that is two calendar months prior to the
calendar month of the payment date on which such deposit is required. 18 Under
the terms of the related Mortgage Loan documents, the first due date is November
6, 2016, the Original Interest-Only Period and the Remaining Interest-Only
Period is 36 months, and the Original Term to Maturity and Remaining Term to
Maturity is actually 120 months. However, due to the fact that the related
mortgage loan seller will contribute an Initial Interest Deposit Amount to the
Issuing Entity on the Closing Date to cover an amount that represents
one-month’s interest that would have accrued with respect to the Mortgage Loan
at the related Net Mortgage Rate with respect to a October 2016 payment date,
such Mortgage Loan is being treated as having a First Due Date on October 6,
2016, an Original Interest-Only Period and Remaining Interest-Only Period of 37
months, and an Original Term to Maturity and Remaining Term to Maturity of 121
months. 19 Other reserve represents an earnout and a potential yield maintenance
reserve. Funds will be held in escrow until the borrower has achieved a debt
yield of 8.3% on the fully funded amount and a lease renewal of no less than
five years from both Burlington Coat Factory and TJMaxx for equal or greater
rent. If such conditions are not satisfied by September 7, 2018, the reserve is
required to be applied to prepay the Mortgage Loan and the related yield
maintenance for such prepayment. 20 The Shoppes at Rio Grande mortgage loan was
originated on September 7, 2016. Under the terms of the related Mortgage Loan
documents, the first due date is October 6, 2016, and the borrower is only
required to pay interest on the related mortgage loan for the number of days in
the initial interest accrual period for which the mortgage loan was outstanding
(29 days from September 7 to October 5). As a result, the related mortgage loan
seller will contribute an Initial Interest Deposit Amount to the Issuing Entity
on the Closing Date to cover an amount that represents one-day’s interest that
would have accrued with respect to the Mortgage Loan at the related Net Mortgage
Rate with respect to a October 2016 payment date, such Mortgage Loan is being
treated as having a First Due Date on October 6, 2016. 21 Upon written request
from Borrower, within ten business days of such request, Lender shall transfer
from the replacement reserve account amounts not to exceed 75% of the total
amount of replacement reserve funds then deposited in the replacement reserve
account to the PIP reserve account. 22 The Cut-off Date Principal Balance of
$30,000,000 represents the controlling note A-1 of a $57,620,000 loan
combination evidenced by two pari passu notes. The companion loan, evidenced by
non-controlling note A-2, with an outstanding principal balance as of the
Cut-off Date of $27,620,000 is expected to be contributed to one or more future
securitization transactions. Cut-off Date LTV Ratio, LTV Ratio at Maturity,
Underwritten NOI DSCR, Underwritten NCF DSCR, Debt Yield on Underwritten Net
Operating Income, Debt Yield on Underwritten Net Cash Flow and Loan Per Unit
calculations are based on the aggregate Cut-off Date Balance of $57,620,000. 23
The Cut-off Date Principal Balance of $21,861,531 represents the non-controlling
note A-2-1 of a $69,000,000 whole loan evidenced by three pari passu notes. The
companion loan is evidenced by the controlling note A-1 with a principal balance
as of the Cut-off Date of $24,842,649, which was contributed to the GSMS
2016-GS2 transaction. The non-controlling companion loan, evidenced by note
A-2-2 with an aggregate principal balance as of the Cut-off Date of $21,861,531
is expected to be contributed to one or more future securitization transactions.
Cut-off Date LTV Ratio, LTV Ratio at Maturity, Underwritten NOI DSCR,
Underwritten NCF DSCR, Debt Yield on Underwritten Net Operating Income, Debt
Yield on Underwritten Net Cash Flow and Loan Per Unit calculations are based on
the aggregate Cut-off Date Balance of $68,565,712. 24 The lockout period will be
at least 30 payment dates beginning with and including the first payment date of
April 6, 2016. For the purposes of this prospectus, the assumed lockout period
of 30 payment dates is based on the expected GSMS 2016-GS3 securitization
closing date in September 2016. The actual lockout period may be longer. 25 The
Ongoing Replacement Reserve is an FF&E reserve in an amount equal to (i) for the
Due Dates occurring in April 2016 through March 2017, $63,395.52 and (ii) for
each Due Date thereafter, an amount equal to the greater of (a) the monthly
amount required to be reserved pursuant to the franchise agreement for the
replacement of FF&E or (b) one-twelfth (1/12th) of 4% of the operating income of
the property for the previous twelve (12) month period as determined on the
anniversary of the last day of the calendar month in February. 26 The Cut-off
Date Principal Balance of $21,000,000 represents the non-controlling note A-2 of
a $96,000,000 whole loan evidenced by two pari passu notes and one subordinate
note B. The related companion loans are evidenced by the non-controlling note
A-1 with a principal balance as of the Cut-off Date of $55,000,000, which was
contributed to the GSMS 2016-GS2 transaction. The controlling note B with a
principal balance as of the Cut-off Date of $20,000,000 was sold to Forethought
Life Insurance Company.



 





 



 

EXHIBIT B

MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

(1)Whole Loan; Ownership of Mortgage Loans. Except with respect to a Mortgage
Loan that is part of a Whole Loan, each Mortgage Loan is a whole loan and not a
participation interest in a Mortgage Loan. Each Mortgage Loan that is part of a
Whole Loan is a senior or pari passu portion of a whole loan evidenced by a
senior or pari passu note. At the time of the sale, transfer and assignment to
Depositor, no Mortgage Note or Mortgage was subject to any assignment (other
than assignments to the Seller), participation or pledge, and the Seller had
good title to, and was the sole owner of, each Mortgage Loan free and clear of
any and all liens, charges, pledges, encumbrances, participations, any other
ownership interests on, in or to such Mortgage Loan other than any servicing
rights appointment, or similar agreement, any Other Pooling and Servicing
Agreement with respect to a Non-Serviced Mortgage Loan and rights of the holder
of a related Companion Loan pursuant to a Co-Lender Agreement. The Seller has
full right and authority to sell, assign and transfer each Mortgage Loan, and
the assignment to Depositor constitutes a legal, valid and binding assignment of
such Mortgage Loan free and clear of any and all liens, pledges, charges or
security interests of any nature encumbering such Mortgage Loan other than the
rights of the holder of a related Companion Loan pursuant to a Co-Lender
Agreement.

 

(2)Loan Document Status. Each related Mortgage Note, Mortgage, Assignment of
Leases (if a separate instrument), guaranty and other agreement executed by or
on behalf of the related Mortgagor, guarantor or other obligor in connection
with such Mortgage Loan is the legal, valid and binding obligation of the
related Mortgagor, guarantor or other obligor (subject to any non-recourse
provisions contained in any of the foregoing agreements and any applicable state
anti-deficiency or market value limit deficiency legislation), as applicable,
and is enforceable in accordance with its terms, except (i) as such enforcement
may be limited by (a) bankruptcy, insolvency, fraudulent transfer,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors’ rights generally and (b) general principles of equity (regardless of
whether such enforcement is considered in a proceeding in equity or at law) and
(ii) that certain provisions in such Loan Documents (including, without
limitation, provisions requiring the payment of default interest, late fees or
prepayment/yield maintenance fees, charges and/or premiums) are, or may be,
further limited or rendered unenforceable by or under applicable law, but
(subject to the limitations set forth in clause (i) above) such limitations or
unenforceability will not render such Loan Documents invalid as a whole or
materially interfere with the Mortgagee’s realization of the principal benefits
and/or security provided thereby (clauses (i) and (ii) collectively, the
“Standard Qualifications”).

 

Except as set forth in the immediately preceding sentence, there is no valid
offset, defense, counterclaim or right of rescission available to the related
Mortgagor with respect to any of the related Mortgage Notes, Mortgages or other
Loan Documents, including, without limitation, any such valid offset, defense,
counterclaim or right based on intentional fraud by the Seller in connection
with the origination of the Mortgage

 



 B-1

 

 

Loan, that would deny the Mortgagee the principal benefits intended to be
provided by the Mortgage Note, Mortgage or other Loan Documents.

 

(3)Mortgage Provisions. The Loan Documents for each Mortgage Loan contain
provisions that render the rights and remedies of the holder thereof adequate
for the practical realization against the Mortgaged Property of the principal
benefits of the security intended to be provided thereby, including realization
by judicial or, if applicable, nonjudicial foreclosure subject to the
limitations set forth in the Standard Qualifications.

 

(4)Mortgage Status; Waivers and Modifications. Since origination and except by
written instruments set forth in the related Mortgage File (a) the material
terms of such Mortgage, Mortgage Note, Mortgage Loan guaranty, and related Loan
Documents have not been waived, impaired, modified, altered, satisfied,
canceled, subordinated or rescinded in any respect which materially interferes
with the security intended to be provided by such Mortgage; (b) no related
Mortgaged Property or any portion thereof has been released from the lien of the
related Mortgage in any manner which materially interferes with the security
intended to be provided by such Mortgage or the use or operation of the
remaining portion of such Mortgaged Property; and (c) neither the related
Mortgagor nor the related guarantor has been released from its material
obligations under the Mortgage Loan.

 

(5)Lien; Valid Assignment. Subject to the Standard Qualifications, each
assignment of Mortgage and assignment of Assignment of Leases to the Issuing
Entity constitutes a legal, valid and binding assignment to the Issuing Entity.
Each related Mortgage and Assignment of Leases is freely assignable without the
consent of the related Mortgagor. Each related Mortgage is a legal, valid and
enforceable first lien on the related Mortgagor’s fee (or if identified on the
Mortgage Loan Schedule, leasehold) interest in the Mortgaged Property in the
principal amount of such Mortgage Loan or allocated loan amount (subject only to
Permitted Encumbrances (as defined below) and the exceptions to paragraph (6)
set forth on Exhibit C (each such exception, a “Title Exception”)), except as
the enforcement thereof may be limited by the Standard Qualifications. Such
Mortgaged Property (subject to and excepting Permitted Encumbrances and the
Title Exceptions) as of origination was, and as of the Cut-off Date, to the
Seller’s knowledge, is free and clear of any recorded mechanics’ liens, recorded
materialmen’s liens and other recorded encumbrances which are prior to or equal
with the lien of the related Mortgage, except those which are bonded over,
escrowed for or insured against by a lender’s title insurance policy (as
described below), and, to the Seller’s knowledge and subject to the rights of
tenants (as tenants only) (subject to and excepting Permitted Encumbrances and
the Title Exceptions), no rights exist which under law could give rise to any
such lien or encumbrance that would be prior to or equal with the lien of the
related Mortgage, except those which are bonded over, escrowed for or insured
against by a lender’s title insurance policy (as described below).
Notwithstanding anything in this representation to the contrary, no
representation is made as to the perfection of any security interest in rents or
other personal property to the extent that possession or control of such items
or actions other than the filing of Uniform Commercial Code financing statements
is required in order to effect such perfection.

 



 B-2

 

 

(6)Permitted Liens; Title Insurance. Each Mortgaged Property securing a Mortgage
Loan is covered by an American Land Title Association loan title insurance
policy or a comparable form of loan title insurance policy approved for use in
the applicable jurisdiction (or, if such policy is yet to be issued, by a pro
forma policy, a preliminary title policy with escrow instructions or a “marked
up” commitment, in each case binding on the title insurer) (the “Title Policy”)
in the original principal amount of such Mortgage Loan (or with respect to a
Mortgage Loan secured by multiple properties, an amount equal to at least the
allocated loan amount with respect to the Title Policy for each such property)
after all advances of principal (including any advances held in escrow or
reserves), that insures for the benefit of the owner of the indebtedness secured
by the Mortgage, the first priority lien of the Mortgage, which lien is subject
only to (a) the lien of current real property taxes, water charges, sewer rents
and assessments due and payable but not yet delinquent; (b) covenants,
conditions and restrictions, rights of way, easements and other matters of
public record; (c) the exceptions (general and specific) and exclusions set
forth in such Title Policy; (d) other matters to which like properties are
commonly subject; (e) the rights of tenants (as tenants only) under leases
(including subleases) pertaining to the related Mortgaged Property and
condominium declarations; (f) if the related Mortgage Loan constitutes a
Cross-Collateralized Mortgage Loan, the lien of the Mortgage for another
Mortgage Loan contained in the same Crossed Mortgage Loan Group; and (g) if the
related Mortgage Loan is part of a Whole Loan, the rights of the holder(s) of
the related Companion Loan(s) pursuant to the related Co-Lender Agreement;
provided that none of items (a) through (g), individually or in the aggregate,
materially and adversely interferes with the value or current use of the
Mortgaged Property or the security intended to be provided by such Mortgage or
the Mortgagor’s ability to pay its obligations when they become due
(collectively, the “Permitted Encumbrances”). Except as contemplated by clauses
(f) and (g) of the preceding sentence, none of the Permitted Encumbrances are
mortgage liens that are senior to or coordinate and co-equal with the lien of
the related Mortgage. Such Title Policy (or, if it has yet to be issued, the
coverage to be provided thereby) is in full force and effect, all premiums
thereon have been paid and no claims have been made by the Seller thereunder and
no claims have been paid thereunder. Neither the Seller, nor to the Seller’s
knowledge, any other holder of the Mortgage Loan, has done, by act or omission,
anything that would materially impair the coverage under such Title Policy.

 

(7)Junior Liens. It being understood that B notes secured by the same Mortgage
as a Mortgage Loan are not subordinate mortgages or junior liens, except for any
Mortgage Loan that is cross-collateralized and cross-defaulted with another
Mortgage Loan, there are no subordinate mortgages or junior liens securing the
payment of money encumbering the related Mortgaged Property (other than
Permitted Encumbrances and the Title Exceptions, taxes and assessments,
mechanics and materialmens liens (which are the subject of the representation in
paragraph (5) above), and equipment and other personal property financing).
Except as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement, the Seller has no knowledge of any mezzanine debt secured directly by
interests in the related Mortgagor.

 

(8)Assignment of Leases and Rents. There exists as part of the related Mortgage
File an Assignment of Leases (either as a separate instrument or incorporated
into the related

 



 B-3

 

 

  Mortgage). Subject to the Permitted Encumbrances and the Title Exceptions,
each related Assignment of Leases creates a valid first-priority collateral
assignment of, or a valid first-priority lien or security interest in, rents and
certain rights under the related lease or leases, subject only to a license
granted to the related Mortgagor to exercise certain rights and to perform
certain obligations of the lessor under such lease or leases, including the
right to operate the related leased property, except as the enforcement thereof
may be limited by the Standard Qualifications. The related Mortgage or related
Assignment of Leases, subject to applicable law, provides that, upon an event of
default under the Mortgage Loan, a receiver is permitted to be appointed for the
collection of rents or for the related Mortgagee to enter into possession to
collect the rents or for rents to be paid directly to the Mortgagee.

 

(9)UCC Filings. If the related Mortgaged Property is operated as a hospitality
property, the Seller has filed and/or recorded or caused to be filed and/or
recorded (or, if not filed and/or recorded, submitted in proper form for filing
and/or recording), UCC financing statements in the appropriate public filing
and/or recording offices necessary at the time of the origination of the
Mortgage Loan to perfect a valid security interest in all items of physical
personal property reasonably necessary to operate such Mortgaged Property owned
by such Mortgagor and located on the related Mortgaged Property (other than any
non-material personal property, any personal property subject to a purchase
money security interest, a sale and leaseback financing arrangement as permitted
under the terms of the related Mortgage Loan documents or any other personal
property leases applicable to such personal property), to the extent perfection
may be effected pursuant to applicable law by recording or filing, as the case
may be. Subject to the Standard Qualifications, each related Mortgage (or
equivalent document) creates a valid and enforceable lien and security interest
on the items of personalty described above. No representation is made as to the
perfection of any security interest in rents or other personal property to the
extent that possession or control of such items or actions other than the filing
of UCC financing statements are required in order to effect such perfection.

 

(10)Condition of Property. The Seller or the originator of the Mortgage Loan
inspected or caused to be inspected each related Mortgaged Property within six
months of origination of the Mortgage Loan and within thirteen months of the
Cut-off Date.

 

An engineering report or property condition assessment was prepared in
connection with the origination of each Mortgage Loan no more than thirteen
months prior to the Cut-off Date. To the Seller’s knowledge, based solely upon
due diligence customarily performed in connection with the origination of
comparable mortgage loans, as of the Closing Date, each related Mortgaged
Property was free and clear of any material damage (other than deferred
maintenance for which escrows were established at origination) that would affect
materially and adversely the use or value of such Mortgaged Property as security
for the Mortgage Loan.

 

(11)Taxes and Assessments. All taxes, governmental assessments and other
outstanding governmental charges (including, without limitation, water and
sewage charges), or installments thereof, which could be a lien on the related
Mortgaged Property that would be of equal or superior priority to the lien of
the Mortgage and that prior to the Cut-off

 



 B-4

 

 

  Date have become delinquent in respect of each related Mortgaged Property have
been paid, or an escrow of funds has been established in an amount sufficient to
cover such payments and reasonably estimated interest and penalties, if any,
thereon. For purposes of this representation and warranty, real estate taxes and
governmental assessments and other outstanding governmental charges and
installments thereof shall not be considered delinquent until the earlier of (a)
the date on which interest and/or penalties would first be payable thereon and
(b) the date on which enforcement action is entitled to be taken by the related
taxing authority.

 

(12)Condemnation. As of the date of origination and to the Seller’s knowledge as
of the Cut-off Date, there is no proceeding pending, and, to the Seller’s
knowledge as of the date of origination and as of the Cut-off Date, there is no
proceeding threatened, for the total or partial condemnation of such Mortgaged
Property that would have a material adverse effect on the value, use or
operation of the Mortgaged Property.

 

(13)Actions Concerning Mortgage Loan. As of the date of origination and to the
Seller’s knowledge as of the Cut-off Date, there was no pending or filed action,
suit or proceeding, arbitration or governmental investigation involving any
Mortgagor, guarantor, or Mortgagor’s interest in the Mortgaged Property, an
adverse outcome of which would reasonably be expected to materially and
adversely affect (a) such Mortgagor’s title to the Mortgaged Property, (b) the
validity or enforceability of the Mortgage, (c) such Mortgagor’s ability to
perform under the related Mortgage Loan, (d) such guarantor’s ability to perform
under the related guaranty, (e) the principal benefit of the security intended
to be provided by the Mortgage Loan documents or (f) the current principal use
of the Mortgaged Property.

 

(14)Escrow Deposits. All escrow deposits and payments required to be escrowed
with Mortgagee pursuant to each Mortgage Loan are in the possession, or under
the control, of the Seller or its servicer, and there are no deficiencies
(subject to any applicable grace or cure periods) in connection therewith, and
all such escrows and deposits (or the right thereto) that are required to be
escrowed with Mortgagee under the related Loan Documents are being conveyed by
the Seller to Depositor or its servicer.

 

(15)No Holdbacks. The principal amount of the Mortgage Loan stated on the
Mortgage Loan Schedule has been fully disbursed as of the Closing Date and there
is no requirement for future advances thereunder (except in those cases where
the full amount of the Mortgage Loan has been disbursed but a portion thereof is
being held in escrow or reserve accounts pending the satisfaction of certain
conditions relating to leasing, repairs or other matters with respect to the
related Mortgaged Property, the Mortgagor or other considerations determined by
the Seller to merit such holdback).

 

(16)Insurance. Each related Mortgaged Property is, and is required pursuant to
the related Mortgage to be, insured by a property insurance policy providing
coverage for loss in accordance with coverage found under a “special cause of
loss form” or “all risk form” that includes replacement cost valuation issued by
an insurer meeting the requirements of the related Loan Documents and having a
claims-paying or financial strength rating of at least “A-:VIII” from A.M. Best
Company or “A3” (or the equivalent) from Moody’s

 



 B-5

 

 

  Investors Service, Inc. or “A-” from Standard & Poor’s Ratings Services
(collectively the “Insurance Rating Requirements”), in an amount (subject to a
customary deductible) not less than the lesser of (1) the original principal
balance of the Mortgage Loan and (2) the full insurable value on a replacement
cost basis of the improvements, furniture, furnishings, fixtures and equipment
owned by the Mortgagor and included in the Mortgaged Property (with no deduction
for physical depreciation), but, in any event, not less than the amount
necessary or containing such endorsements as are necessary to avoid the
operation of any coinsurance provisions with respect to the related Mortgaged
Property.

 

Each related Mortgaged Property is also covered, and required to be covered
pursuant to the related Loan Documents, by business interruption or rental loss
insurance which (subject to a customary deductible) covers a period of not less
than 12 months (or with respect to each Mortgage Loan on a single asset with a
principal balance of $50 million or more, 18 months).

 

If any material part of the improvements, exclusive of a parking lot, located on
a Mortgaged Property is in an area identified in the Federal Register by the
Federal Emergency Management Agency as a “Special Flood Hazard Area,” the
related Mortgagor is required to maintain insurance in the maximum amount
available under the National Flood Insurance Program.

 

If the Mortgaged Property is located within 25 miles of the coast of the Gulf of
Mexico or the Atlantic coast of Florida, Georgia, South Carolina or North
Carolina, the related Mortgagor is required to maintain coverage for windstorm
and/or windstorm related perils and/or “named storms” issued by an insurer
meeting the Insurance Rating Requirements or endorsement covering damage from
windstorm and/or windstorm related perils and/or named storms.

 

The Mortgaged Property is covered, and required to be covered pursuant to the
related Loan Documents, by a commercial general liability insurance policy
issued by an insurer meeting the Insurance Rating Requirements including
coverage for property damage, contractual damage and personal injury (including
bodily injury and death) in amounts as are generally required by prudent
institutional commercial mortgage lenders, and in any event not less than $1
million per occurrence and $2 million in the aggregate.

 

An architectural or engineering consultant has performed an analysis of each of
the Mortgaged Properties located in seismic zones 3 or 4 in order to evaluate
the structural and seismic condition of such property, for the sole purpose of
assessing the scenario expected limit (“SEL”) for the Mortgaged Property in the
event of an earthquake. In such instance, the SEL was based on a 475-year return
period, an exposure period of 50 years and a 10% probability of exceedance. If
the resulting report concluded that the SEL would exceed 20% of the amount of
the replacement costs of the improvements, earthquake insurance on such
Mortgaged Property was obtained from an insurer rated at least “A:VIII” by A.M.
Best Company or “A3” (or the equivalent) from Moody’s Investors Service, Inc. or
“A-” by Standard & Poor’s Ratings Services in an amount not less than 100% of
the SEL.

 



 B-6

 

 

The Loan Documents require insurance proceeds in respect of a property loss to
be applied either (a) to the repair or restoration of all or part of the related
Mortgaged Property, with respect to all property losses in excess of 5% of the
then outstanding principal amount of the related Mortgage Loan (or related Whole
Loan), the Mortgagee (or a trustee appointed by it) having the right to hold and
disburse such proceeds as the repair or restoration progresses, or (b) to the
payment of the outstanding principal balance of such Mortgage Loan together with
any accrued interest thereon.

 

All premiums on all insurance policies referred to in this section required to
be paid as of the Cut-off Date have been paid, and such insurance policies name
the Mortgagee under the Mortgage Loan and its successors and assigns as a loss
payee under a mortgagee endorsement clause or, in the case of the general
liability insurance policy, as named or additional insured. Such insurance
policies will inure to the benefit of the Trustee. Each related Mortgage Loan
obligates the related Mortgagor to maintain all such insurance and, at such
Mortgagor’s failure to do so, authorizes the Mortgagee to maintain such
insurance at the Mortgagor’s reasonable cost and expense and to charge such
Mortgagor for related premiums. All such insurance policies (other than
commercial liability policies) require at least 10 days’ prior notice to the
Mortgagee of termination or cancellation arising because of nonpayment of a
premium and at least 30 days’ prior notice to the Mortgagee of termination or
cancellation (or such lesser period, not less than 10 days, as may be required
by applicable law) arising for any reason other than non-payment of a premium
and no such notice has been received by the Seller.

 

(17)Access; Utilities; Separate Tax Lots. Each Mortgaged Property (a) is located
on or adjacent to a public road and has direct legal access to such road, or has
access via an irrevocable easement or irrevocable right of way permitting
ingress and egress to/from a public road, (b) is served by or has uninhibited
access rights to public or private water and sewer (or well and septic) and all
required utilities, all of which are appropriate for the current use of the
Mortgaged Property, and (c) constitutes one or more separate tax parcels which
do not include any property which is not part of the Mortgaged Property or is
subject to an endorsement under the related Title Policy insuring the Mortgaged
Property, or in certain cases, an application has been, or will be, made to the
applicable governing authority for creation of separate tax lots, in which case
the Mortgage Loan requires the Mortgagor to escrow an amount sufficient to pay
taxes for the existing tax parcel of which the Mortgaged Property is a part
until the separate tax lots are created.

 

(18)No Encroachments. To the Seller’s knowledge based solely on surveys obtained
in connection with origination and the Mortgagee’s Title Policy (or, if such
policy is not yet issued, a pro forma title policy, a preliminary title policy
with escrow instructions or a “marked up” commitment) obtained in connection
with the origination of each Mortgage Loan, all material improvements that were
included for the purpose of determining the appraised value of the related
Mortgaged Property at the time of the origination of such Mortgage Loan are
within the boundaries of the related Mortgaged Property, except encroachments
that do not materially and adversely affect the value or current use of such
Mortgaged Property or for which insurance or endorsements were obtained under
the Title Policy. No improvements on adjoining parcels encroach onto the related
Mortgaged Property except for encroachments that do not materially and adversely
affect the value

 



 B-7

 

 

  or current use of such Mortgaged Property or for which insurance or
endorsements were obtained under the Title Policy. No improvements encroach upon
any easements except for encroachments the removal of which would not materially
and adversely affect the value or current use of such Mortgaged Property or for
which insurance or endorsements were obtained under the Title Policy.

 

(19)No Contingent Interest or Equity Participation. No Mortgage Loan has a
shared appreciation feature, any other contingent interest feature or a negative
amortization feature or an equity participation by the Seller.

 

(20)REMIC. The Mortgage Loan is a “qualified mortgage” within the meaning of
Section 860G(a)(3) of the Code (but determined without regard to the rule in
Treasury Regulations Section 1.860G-2(f)(2) that treats certain defective
mortgage loans as qualified mortgages), and, accordingly, (A) the issue price of
the Mortgage Loan to the related Mortgagor at origination did not exceed the
non-contingent principal amount of the Mortgage Loan and (B) either: (a) such
Mortgage Loan is secured by an interest in real property (including buildings
and structural components thereof, but excluding personal property) having a
fair market value (i) at the date the Mortgage Loan (or related Whole Loan) was
originated at least equal to 80% of the adjusted issue price of the Mortgage
Loan (or related Whole Loan) on such date or (ii) at the Closing Date at least
equal to 80% of the adjusted issue price of the Mortgage Loan (or related Whole
Loan) on such date, provided that for purposes hereof, the fair market value of
the real property interest must first be reduced by (A) the amount of any lien
on the real property interest that is senior to the Mortgage Loan and (B) a
proportionate amount of any lien that is in parity with the Mortgage Loan; or
(b) substantially all of the proceeds of such Mortgage Loan were used to
acquire, improve or protect the real property which served as the only security
for such Mortgage Loan (other than a recourse feature or other third party
credit enhancement within the meaning of Treasury Regulations Section
1.860G-2(a)(1)(ii)). If the Mortgage Loan was “significantly modified” prior to
the Closing Date so as to result in a taxable exchange under Section 1001 of the
Code, it either (x) was modified as a result of the default or reasonably
foreseeable default of such Mortgage Loan or (y) satisfies the provisions of
either sub-clause (B)(a)(i) above (substituting the date of the last such
modification for the date the Mortgage Loan was originated) or sub-clause
(B)(a)(ii), including the proviso thereto. Any prepayment premium and yield
maintenance charges applicable to the Mortgage Loan constitute “customary
prepayment penalties” within the meaning of Treasury Regulations Section
1.860G-1(b)(2). All terms used in this paragraph shall have the same meanings as
set forth in the related Treasury Regulations.

 

(21)Compliance with Usury Laws. The Mortgage Rate (exclusive of any default
interest, late charges, yield maintenance charge, or prepayment premiums) of
such Mortgage Loan complied as of the date of origination with, or was exempt
from, applicable state or federal laws, regulations and other requirements
pertaining to usury.

 

(22)Authorized to do Business. To the extent required under applicable law, as
of the Cut-off Date or as of the date that such entity held the Mortgage Note,
each holder of the Mortgage Note was authorized to originate, acquire and/or
hold (as applicable) the

 



 B-8

 

 

  Mortgage Note in the jurisdiction in which each related Mortgaged Property is
located, or the failure to be so authorized does not materially and adversely
affect the enforceability of such Mortgage Loan by the Trust.

 

(23)Trustee under Deed of Trust. With respect to each Mortgage which is a deed
of trust, as of the date of origination and, to the Seller’s knowledge, as of
the Closing Date, a trustee, duly qualified under applicable law to serve as
such, currently so serves and is named in the deed of trust or has been
substituted in accordance with the Mortgage and applicable law or may be
substituted in accordance with the Mortgage and applicable law by the related
Mortgagee.

 

(24)Local Law Compliance. To the Seller’s knowledge, based upon any of a letter
from any governmental authorities, a legal opinion, an architect’s letter, a
zoning consultant’s report, an endorsement to the related Title Policy, or other
affirmative investigation of local law compliance consistent with the
investigation conducted by the Seller for similar commercial and multifamily
mortgage loans intended for securitization, there are no material violations of
applicable zoning ordinances, building codes and land laws (collectively “Zoning
Regulations”) with respect to the improvements located on or forming part of
each Mortgaged Property securing a Mortgage Loan as of the date of origination
of such Mortgage Loan (or related Whole Loan, as applicable) and as of the
Cut-off Date, other than those which (i) are insured by the Title Policy or a
law and ordinance insurance policy or (ii) would not have a material adverse
effect on the value, operation or net operating income of the Mortgaged
Property. The terms of the Loan Documents require the Mortgagor to comply in all
material respects with all applicable governmental regulations, zoning and
building laws.

 

(25)Licenses and Permits. Each Mortgagor covenants in the Loan Documents that it
shall keep all material licenses, permits and applicable governmental
authorizations necessary for its operation of the Mortgaged Property in full
force and effect, and to the Seller’s knowledge based upon any of a letter from
any government authorities or other affirmative investigation of local law
compliance consistent with the investigation conducted by the Seller for similar
commercial and multifamily mortgage loans intended for securitization, all such
material licenses, permits and applicable governmental authorizations are in
effect. The Mortgage Loan requires the related Mortgagor to be qualified to do
business in the jurisdiction in which the related Mortgaged Property is located.

 

(26)Recourse Obligations. The Loan Documents for each Mortgage Loan provide that
such Mortgage Loan (a) becomes full recourse to the Mortgagor and guarantor
(which is a natural person or persons, or an entity distinct from the Mortgagor
(but may be affiliated with the Mortgagor) that has assets other than equity in
the related Mortgaged Property that are not de minimis) in any of the following
events: (i) if any voluntary petition for bankruptcy, insolvency, dissolution or
liquidation pursuant to federal bankruptcy law, or any similar federal or state
law, shall be filed by the Mortgagor; (ii) the Mortgagor or guarantor shall have
colluded with (or, alternatively, solicited or caused to be solicited) other
creditors to cause an involuntary bankruptcy filing with respect to the
Mortgagor or (iii) voluntary transfers of either the Mortgaged Property or
equity interests in Mortgagor

 



 B-9

 

 

  made in violation of the Loan Documents; and (b) contains provisions providing
for recourse against the Mortgagor and guarantor (which is a natural person or
persons, or an entity distinct from the Mortgagor (but may be affiliated with
the Mortgagor) that has assets other than equity in the related Mortgaged
Property that are not de minimis), for losses and damages sustained by reason of
Mortgagor’s (i) misappropriation of rents after the occurrence of an event of
default under the Mortgage Loan; (ii) misappropriation of (A) insurance proceeds
or condemnation awards or (B) security deposits or, alternatively, the failure
of any security deposits to be delivered to Mortgagee upon foreclosure or action
in lieu thereof (except to the extent applied in accordance with leases prior to
a Mortgage Loan event of default); (iii) fraud or intentional material
misrepresentation; (iv) breaches of the environmental covenants in the Loan
Documents; or (v) commission of intentional material physical waste at the
Mortgaged Property (but, in some cases, only to the extent there is sufficient
cash flow generated by the related Mortgaged Property to prevent such waste).

 

(27)Mortgage Releases. The terms of the related Mortgage or related Loan
Documents do not provide for release of any material portion of the Mortgaged
Property from the lien of the Mortgage except (a) a partial release, accompanied
by principal repayment, of not less than a specified percentage at least equal
to the lesser of (i) 110% of the related allocated loan amount of such portion
of the Mortgaged Property and (ii) the outstanding principal balance of the
Mortgage Loan, (b) upon payment in full of such Mortgage Loan, (c) upon a
Defeasance defined in (32) below, (d) releases of out-parcels that are
unimproved or other portions of the Mortgaged Property which will not have a
material adverse effect on the underwritten value of the Mortgaged Property and
which were not afforded any material value in the appraisal obtained at the
origination of the Mortgage Loan and are not necessary for physical access to
the Mortgaged Property or compliance with zoning requirements, or (e) as
required pursuant to an order of condemnation or taking by a State or any
political subdivision or authority thereof. With respect to any partial release
under the preceding clauses (a) or (d), either: (x) such release of collateral
(i) would not constitute a “significant modification” of the subject Mortgage
Loan within the meaning of Treasury Regulations Section 1.860G-2(b)(2) and (ii)
would not cause the subject Mortgage Loan to fail to be a “qualified mortgage”
within the meaning of Section 860G(a)(3)(A) of the Code; or (y) the Mortgagee or
servicer can, in accordance with the related Loan Documents, condition such
release of collateral on the related Mortgagor’s delivery of an opinion of tax
counsel to the effect specified in the immediately preceding clause (x). For
purposes of the preceding clause (x), for all Mortgage Loans originated after
December 6, 2010, if the fair market value of the real property constituting
such Mortgaged Property after the release is not equal to at least 80% of the
principal balance of the Mortgage Loan (or related Whole Loan) outstanding after
the release, the Mortgagor is required to make a payment of principal in an
amount not less than the amount required by the REMIC Provisions.

 

With respect to any partial release under the preceding clause (e), for all
Mortgage Loans originated after December 6, 2010, the Mortgagor can be required
to pay down the principal balance of the Mortgage Loan in an amount not less
than the amount required by the REMIC Provisions and, to such extent, such
amount may not be required to be applied to the restoration of the Mortgaged
Property or released to the Mortgagor, if,

 



 B-10

 

 

immediately after the release of such portion of the Mortgaged Property from the
lien of the Mortgage (but taking into account the planned restoration) the fair
market value of the real property constituting the remaining Mortgaged Property
is not equal to at least 80% of the remaining principal balance of the Mortgage
Loan (or related Whole Loan).

 

No Mortgage Loan that is secured by more than one Mortgaged Property or that is
cross-collateralized with another Mortgage Loan permits the release of
cross-collateralization of the related Mortgaged Properties or a portion
thereof, including due to partial condemnation, other than in compliance with
the REMIC Provisions.

 

(28)Financial Reporting and Rent Rolls. The Mortgage Loan documents for each
Mortgage Loan require the Mortgagor to provide the owner or holder of the
Mortgage with quarterly (other than for single-tenant properties) and annual
operating statements, and quarterly (other than for single-tenant properties)
rent rolls for properties that have leases contributing more than 5% of the
in-place base rent and annual financial statements, which annual financial
statements with respect to each Mortgage Loan with more than one Mortgagor are
in the form of an annual combined balance sheet of the Mortgagor entities (and
no other entities), together with the related combined statements of operations,
members’ capital and cash flows, including a combining balance sheet and
statement of income for the Mortgaged Properties on a combined basis.

 

(29)Acts of Terrorism Exclusion. With respect to each Mortgage Loan over $20
million, the related special-form all-risk insurance policy and business
interruption policy (issued by an insurer meeting the Insurance Rating
Requirements) do not specifically exclude Acts of Terrorism, as defined in the
Terrorism Risk Insurance Act of 2002, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2007, as amended by the Terrorism Risk Insurance
Program Reauthorization Act of 2015 (collectively referred to as “TRIA”), from
coverage, or if such coverage is excluded, it is covered by a separate terrorism
insurance policy. With respect to each other Mortgage Loan, the related special
all-risk insurance policy and business interruption policy (issued by an insurer
meeting the Insurance Rating Requirements) did not, as of the date of
origination of the Mortgage Loan, and, to the Seller’s knowledge, do not, as of
the Cut-off Date, specifically exclude Acts of Terrorism, as defined in TRIA,
from coverage, or if such coverage is excluded, it is covered by a separate
terrorism insurance policy. With respect to each Mortgage Loan, the related Loan
Documents do not expressly waive or prohibit the Mortgagee from requiring
coverage for Acts of Terrorism, as defined in TRIA, or damages related thereto;
provided, however, that if TRIA or a similar or subsequent statute is not in
effect, then provided that terrorism insurance is commercially available, the
Mortgagor under each Mortgage Loan is required to carry terrorism insurance, but
in such event the Mortgagor shall not be required to spend more than the
Terrorism Cap Amount on terrorism insurance coverage, and if the cost of
terrorism insurance exceeds the Terrorism Cap Amount, the Mortgagor is required
to purchase the maximum amount of terrorism insurance available with funds equal
to the Terrorism Cap Amount. The “Terrorism Cap Amount” is the specified
percentage (which is at least equal to 200%) of the amount of the insurance
premium that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the related Loan Documents
(without

 



 B-11

 

 

  giving effect to the cost of terrorism and earthquake components of such
casualty and business interruption/rental loss insurance).

 

(30)Due on Sale or Encumbrance. Subject to specific exceptions set forth below,
each Mortgage Loan contains a “due on sale” or other such provision for the
acceleration of the payment of the unpaid principal balance of such Mortgage
Loan if, without the consent of the holder of the Mortgage (which consent, in
some cases, may not be unreasonably withheld) and/or complying with the
requirements of the related Loan Documents (which provide for transfers without
the consent of the Mortgagee which are customarily acceptable to prudent
commercial and multifamily mortgage lending institutions lending on the security
of property comparable to the related Mortgaged Property, including, without
limitation, transfers of worn-out or obsolete furnishings, fixtures, or
equipment promptly replaced with property of equivalent value and functionality
and transfers by leases entered into in accordance with the Loan Documents), (a)
the related Mortgaged Property, or any equity interest of greater than 50% in
the related Mortgagor, is directly or indirectly pledged, transferred or sold,
other than as related to (i) family and estate planning transfers or transfers
upon death or legal incapacity, (ii) transfers to certain affiliates as defined
in the related Loan Documents, (iii) transfers of less than, or other than, a
controlling interest in the related Mortgagor, (iv) transfers to another holder
of direct or indirect equity in the Mortgagor, a specific Person designated in
the related Loan Documents or a Person satisfying specific criteria identified
in the related Loan Documents, such as a qualified equityholder, (v) transfers
of stock or similar equity units in publicly traded companies or (vi) a
substitution or release of collateral within the parameters of paragraphs (27)
and (32) in this Exhibit B or the exceptions thereto set forth on Exhibit C, or
(vii) as set forth on an exhibit to the applicable Mortgage Loan Purchase
Agreement by reason of any mezzanine debt that existed at the origination of the
related Mortgage Loan, or future permitted mezzanine debt as set forth on an
exhibit to the applicable Mortgage Loan Purchase Agreement or (b) the related
Mortgaged Property is encumbered with a subordinate lien or security interest
against the related Mortgaged Property, other than (i) any Companion Loan of any
Mortgage Loan or any subordinate debt that existed at origination and is
permitted under the related Loan Documents, (ii) purchase money security
interests (iii) any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, as set forth on an exhibit to the
applicable Mortgage Loan Purchase Agreement or (iv) Permitted Encumbrances. The
Mortgage or other Loan Documents provide that to the extent any Rating Agency
fees are incurred in connection with the review of and consent to any transfer
or encumbrance, the Mortgagor is responsible for such payment along with all
other reasonable out-of-pocket fees and expenses incurred by the Mortgagee
relative to such transfer or encumbrance.

 

(31)Single-Purpose Entity. Each Mortgage Loan requires the Mortgagor to be a
Single-Purpose Entity for at least as long as the Mortgage Loan is outstanding.
Both the Loan Documents and the organizational documents of the Mortgagor with
respect to each Mortgage Loan with a Cut-off Date Principal Balance in excess of
$5 million provide that the Mortgagor is a Single-Purpose Entity, and each
Mortgage Loan with a Cut-off Date Principal Balance of $20 million or more has a
counsel’s opinion regarding non-consolidation of the Mortgagor. For this
purpose, a “Single-Purpose Entity” shall mean

 



 B-12

 

 

  an entity, other than an individual, whose organizational documents (or if the
Mortgage Loan has a Cut-off Date Principal Balance equal to $5 million or less,
its organizational documents or the related Loan Documents) provide
substantially to the effect that it was formed or organized solely for the
purpose of owning and operating one or more of the Mortgaged Properties securing
the Mortgage Loans and prohibit it from engaging in any business unrelated to
such Mortgaged Property or Properties, and whose organizational documents
further provide, or which entity represented in the related Loan Documents,
substantially to the effect that it does not have any assets other than those
related to its interest in and operation of such Mortgaged Property or
Properties, or any indebtedness other than as permitted by the related
Mortgage(s) or the other related Loan Documents, that it has its own books and
records and accounts separate and apart from those of any other person (other
than a Mortgagor for a Mortgage Loan that is cross-collateralized and
cross-defaulted with the related Mortgage Loan), and that it holds itself out as
a legal entity, separate and apart from any other person or entity.

 

(32)Defeasance. With respect to any Mortgage Loan that, pursuant to the Loan
Documents, can be defeased (a “Defeasance”), (i) the Loan Documents provide for
defeasance as a unilateral right of the Mortgagor, subject to satisfaction of
conditions specified in the Loan Documents; (ii) the Mortgage Loan cannot be
defeased within two years after the Closing Date; (iii) the Mortgagor is
permitted to pledge only United States “government securities” within the
meaning of Treasury Regulations Section 1.860G-2(a)(8)(ii), the revenues from
which will, in the case of a full Defeasance, be sufficient to make all
scheduled payments under the Mortgage Loan when due, including the entire
remaining principal balance on the maturity date (or on or after the first date
on which payment may be made without payment of a yield maintenance charge or
prepayment penalty), and if the Mortgage Loan permits partial releases of real
property in connection with partial defeasance, the revenues from the collateral
will be sufficient to pay all such scheduled payments calculated on a principal
amount equal to a specified percentage at least equal to the lesser of (A) 110%
of the allocated loan amount for the real property to be released and (B) the
outstanding principal balance of the Mortgage Loan; (iv) the Mortgagor is
required to provide a certification from an independent certified public
accountant that the collateral is sufficient to make all scheduled payments
under the Mortgage Note as set forth in (iii) above, (v) if the Mortgagor would
continue to own assets in addition to the defeasance collateral, the portion of
the Mortgage Loan secured by defeasance collateral is required to be assumed (or
the Mortgagee may require such assumption) by a Single-Purpose Entity; (vi) the
Mortgagor is required to provide an opinion of counsel that the Mortgagee has a
perfected security interest in such collateral prior to any other claim or
interest; and (vii) the Mortgagor is required to pay all rating agency fees
associated with defeasance (if rating confirmation is a specific condition
precedent thereto) and all other reasonable out-of-pocket expenses associated
with defeasance, including, but not limited to, accountant’s fees and opinions
of counsel.

 

(33)Fixed Interest Rates. Each Mortgage Loan bears interest at a rate that
remains fixed throughout the remaining term of such Mortgage Loan, except in
situations where default interest is imposed.

 



 B-13

 

 

(34)Ground Leases. For purposes of this Exhibit B, a “Ground Lease” shall mean a
lease creating a leasehold estate in real property where the fee owner as the
ground lessor conveys for a term or terms of years its entire interest in the
land and buildings and other improvements, if any, comprising the premises
demised under such lease to the ground lessee (who may, in certain
circumstances, own the building and improvements on the land), subject to the
reversionary interest of the ground lessor as fee owner and does not include
industrial development agency (IDA) or similar leases for purposes of conferring
a tax abatement or other benefit.

 

With respect to any Mortgage Loan where the Mortgage Loan is secured by a
leasehold estate under a Ground Lease in whole or in part, and the related
Mortgage does not also encumber the related lessor’s fee interest in such
Mortgaged Property, based upon the terms of the Ground Lease and any estoppel or
other agreement received from the ground lessor in favor of the Seller, its
successors and assigns, the Seller represents and warrants that:

           

(a)          The Ground Lease or a memorandum regarding such Ground Lease has
been duly recorded or submitted for recordation in a form that is acceptable for
recording in the applicable jurisdiction. The Ground Lease or an estoppel or
other agreement received from the ground lessor permits the interest of the
lessee to be encumbered by the related Mortgage and does not restrict the use of
the related Mortgaged Property by such lessee, its successors or assigns in a
manner that would materially adversely affect the security provided by the
related Mortgage. No material change in the terms of the Ground Lease had
occurred since the origination of the Mortgage Loan, except as reflected in any
written instruments which are included in the related Mortgage File;

 

(b)          The lessor under such Ground Lease has agreed in a writing included
in the related Mortgage File (or in such Ground Lease) that the Ground Lease may
not be amended or modified, or canceled or terminated by agreement of lessor and
lessee, without the prior written consent of the Mortgagee;

 

(c)          The Ground Lease has an original term (or an original term plus one
or more optional renewal terms, which, under all circumstances, may be
exercised, and will be enforceable, by either Mortgagor or the Mortgagee) that
extends not less than 20 years beyond the stated maturity of the related
Mortgage Loan, or 10 years past the stated maturity if such Mortgage Loan fully
amortizes by the stated maturity (or with respect to a Mortgage Loan that
accrues on an actual 360 basis, substantially amortizes);

 

(d)          The Ground Lease either (i) is not subject to any liens or
encumbrances superior to, or of equal priority with, the Mortgage, except for
the related fee interest of the ground lessor and the Permitted Encumbrances or
(ii) is subject to a subordination, non-disturbance and attornment agreement to
which the Mortgagee on the lessor’s fee interest in the Mortgaged Property is
subject;

 

(e)          The Ground Lease does not place commercially unreasonably
restrictions on the identity of the Mortgagee and the Ground Lease is assignable
to the holder of the Mortgage Loan and its successors and assigns without the
consent of the lessor

 



 B-14

 

 

thereunder (provided that proper notice is delivered to the extent required in
accordance with the Ground Lease), and in the event it is so assigned, it is
further assignable by the holder of the Mortgage Loan and its successors and
assigns without the consent of (but with prior notice to) the lessor;

 

(f)          The Seller has not received any written notice of material default
under or notice of termination of such Ground Lease. To the Seller’s knowledge,
there is no material default under such Ground Lease and no condition that, but
for the passage of time or giving of notice, would result in a material default
under the terms of such Ground Lease and to the Seller’s knowledge, such Ground
Lease is in full force and effect as of the Closing Date;

 

(g)          The Ground Lease or ancillary agreement between the lessor and the
lessee requires the lessor to give to the Mortgagee written notice of any
default, and provides that no notice of default or termination is effective
against the Mortgagee unless such notice is given to the Mortgagee;

 

(h)          The Mortgagee is permitted a reasonable opportunity (including,
where necessary, sufficient time to gain possession of the interest of the
lessee under the Ground Lease through legal proceedings) to cure any default
under the Ground Lease which is curable after the Mortgagee’s receipt of notice
of any default before the lessor may terminate the Ground Lease;

 

(i)          The Ground Lease does not impose any restrictions on subletting
that would be viewed as commercially unreasonable by a prudent commercial
mortgage lender;

 

(j)          Under the terms of the Ground Lease, an estoppel or other agreement
received from the ground lessor and the related Mortgage (taken together), any
related insurance proceeds or the portion of the condemnation award allocable to
the ground lessee’s interest (other than (i) de minimis amounts for minor
casualties or (ii) in respect of a total or substantially total loss or taking
as addressed in subpart (k)) will be applied either to the repair or to
restoration of all or part of the related Mortgaged Property with (so long as
such proceeds are in excess of the threshold amount specified in the related
Loan Documents) the Mortgagee or a trustee appointed by it having the right to
hold and disburse such proceeds as repair or restoration progresses, or to the
payment of the outstanding principal balance of the Mortgage Loan, together with
any accrued interest;

 

(k)          In the case of a total or substantially total taking or loss, under
the terms of the Ground Lease, an estoppel or other agreement and the related
Mortgage (taken together), any related insurance proceeds, or portion of the
condemnation award allocable to the ground lessee’s interest in respect of a
total or substantially total loss or taking of the related Mortgaged Property to
the extent not applied to restoration, will be applied first to the payment of
the outstanding principal balance of the Mortgage Loan, together with any
accrued interest; and

 



 B-15

 

 

(l)          Provided that the Mortgagee cures any defaults which are
susceptible to being cured, the ground lessor has agreed to enter into a new
lease with the Mortgagee upon termination of the Ground Lease for any reason,
including rejection of the Ground Lease in a bankruptcy proceeding.

 

(35)Servicing. The servicing and collection practices used by the Seller with
respect to the Mortgage Loan have been, in all respects, legal and have met
customary industry standards for servicing of commercial loans for conduit loan
programs.

 

(36)Origination and Underwriting. The origination practices of the Seller (or
the related originator if the Seller was not the originator) with respect to
each Mortgage Loan have been, in all material respects, legal and as of the date
of its origination, such Mortgage Loan (or the related Whole Loan, as
applicable) and the origination thereof complied in all material respects with,
or was exempt from, all requirements of federal, state or local law relating to
the origination of such Mortgage Loan; provided that such representation and
warranty does not address or otherwise cover any matters with respect to
federal, state or local law otherwise covered in this Exhibit B.

 

(37)No Material Default; Payment Record. No Mortgage Loan has been more than 30
days delinquent, without giving effect to any grace or cure period, in making
required debt service payments since origination, and as of the date hereof, no
Mortgage Loan is more than 30 days delinquent (beyond any applicable grace or
cure period) in making required payments as of the Closing Date. To the Seller’s
knowledge, there is (a) no material default, breach, violation or event of
acceleration existing under the related Mortgage Loan, or (b) no event (other
than payments due but not yet delinquent) which, with the passage of time or
with notice and the expiration of any grace or cure period, would constitute a
material default, breach, violation or event of acceleration, which default,
breach, violation or event of acceleration, in the case of either (a) or (b),
materially and adversely affects the value of the Mortgage Loan or the value,
use or operation of the related Mortgaged Property, provided, however, that this
representation and warranty does not cover any default, breach, violation or
event of acceleration that specifically pertains to or arises out of an
exception scheduled to any other representation and warranty made by the Seller
in this Exhibit B (including, but not limited to, the prior sentence). No person
other than the holder of such Mortgage Loan may declare any event of default
under the Mortgage Loan or accelerate any indebtedness under the Mortgage Loan
documents.

 

(38)Bankruptcy. As of the date of origination of the related Mortgage Loan and
to the Seller’s knowledge as of the Cut-off Date, neither the Mortgaged Property
(other than any tenants of such Mortgaged Property), nor any portion thereof, is
the subject of, and no Mortgagor, guarantor or tenant occupying a single-tenant
property is a debtor in state or federal bankruptcy, insolvency or similar
proceeding.

 

(39)Organization of Mortgagor. With respect to each Mortgage Loan, in reliance
on certified copies of the organizational documents of the Mortgagor delivered
by the Mortgagor in connection with the origination of such Mortgage Loan (or
the related Whole Loan, as applicable), the Mortgagor is an entity organized
under the laws of a state of the United

 



 B-16

 

 

  States of America, the District of Columbia or the Commonwealth of Puerto
Rico. Except with respect to any Mortgage Loan that is cross-collateralized and
cross-defaulted with another Mortgage Loan, no Mortgage Loan has a Mortgagor
that is an affiliate of another Mortgagor under another Mortgage Loan.

 

(40)Environmental Conditions. A Phase I environmental site assessment (or update
of a previous Phase I and or Phase II site assessment) and, with respect to
certain Mortgage Loans, a Phase II environmental site assessment (collectively,
an “ESA”) meeting ASTM requirements were conducted by a reputable environmental
consultant in connection with such Mortgage Loan within 12 months prior to its
origination date (or an update of a previous ESA was prepared), and such ESA (i)
did not identify the existence of recognized environmental conditions (as such
term is defined in ASTM E1527-05 or its successor, an “Environmental Condition”)
at the related Mortgaged Property or the need for further investigation, or (ii)
if the existence of an Environmental Condition or need for further investigation
was indicated in any such ESA, then at least one of the following statements is
true: (A) an amount reasonably estimated by a reputable environmental consultant
to be sufficient to cover the estimated cost to cure any material noncompliance
with applicable Environmental Laws or the Environmental Condition has been
escrowed by the related Mortgagor and is held or controlled by the related
Mortgagee; (B) if the only Environmental Condition relates to the presence of
asbestos-containing materials, radon in indoor air, lead based paint or lead in
drinking water, the only recommended action in the ESA is the institution of
such a plan, an operations or maintenance plan has been required to be
instituted by the related Mortgagor that, based on the ESA, can reasonably be
expected to mitigate the identified risk; (C) the Environmental Condition
identified in the related environmental report was remediated or abated in all
material respects prior to the date hereof, and, if and as appropriate, a no
further action or closure letter was obtained from the applicable governmental
regulatory authority (or the environmental issue affecting the related Mortgaged
Property was otherwise listed by such governmental authority as “closed” or a
reputable environmental consultant has concluded that no further action is
required); (D) an environmental policy or a lender’s pollution legal liability
insurance policy meeting the requirements set forth below that covers liability
for the identified circumstance or condition was obtained from an insurer rated
no less than “A-” (or the equivalent) by Moody’s Investors Service, Inc.,
Standard & Poor’s Ratings Services and/or Fitch Ratings, Inc.; (E) a party not
related to the Mortgagor was identified as the responsible party for such
condition or circumstance and such responsible party has financial resources
reasonably estimated to be adequate to address the situation; or (F) a party
related to the Mortgagor having financial resources reasonably estimated to be
adequate to address the situation is required to take action. To the Seller’s
knowledge, except as set forth in the ESA, there is no Environmental Condition
(as such term is defined in ASTM E1527-05 or its successor) at the related
Mortgaged Property.

 

(41)Appraisal. The Mortgage File contains an appraisal of the related Mortgaged
Property with an appraisal date within 6 months of the Mortgage Loan origination
date, and within 12 months of the Closing Date. The appraisal is signed by an
appraiser who is a Member of the Appraisal Institute (“MAI”) and, to the
Seller’s knowledge, had no interest, direct or indirect, in the Mortgaged
Property or the Mortgagor or in any loan made on the

 



 B-17

 

 

  security thereof, and whose compensation is not affected by the approval or
disapproval of the Mortgage Loan. Each appraiser has represented in such
appraisal or in a supplemental letter that the appraisal satisfies the
requirements of the “Uniform Standards of Professional Appraisal Practice” as
adopted by the Appraisal Standards Board of the Appraisal Foundation. Each
appraisal contains a statement, or is accompanied by a letter from the
appraiser, to the effect that the appraisal was performed in accordance with the
requirements of the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as in effect on the date such Mortgage Loan was originated.

 

(42)Mortgage Loan Schedule. The information pertaining to each Mortgage Loan
which is set forth in the Mortgage Loan Schedule attached as an exhibit to the
related Mortgage Loan Purchase Agreement is true and correct in all material
respects as of the Cut-off Date and contains all information required by the
Pooling and Servicing Agreement to be contained in the Mortgage Loan Schedule.

 

(43)Cross-Collateralization. Except with respect to a Mortgage Loan that is part
of a Whole Loan no Mortgage Loan is cross-collateralized or cross-defaulted with
any other mortgage loan that is outside the Mortgage Pool, except as set forth
on Exhibit C.

 

(44)Advance of Funds by the Seller. After origination, no advance of funds has
been made by the Seller to the related Mortgagor other than in accordance with
the Loan Documents, and, to the Seller’s knowledge, no funds have been received
from any person other than the related Mortgagor or an affiliate for, or on
account of, payments due on the Mortgage Loan (other than as contemplated by the
Loan Documents, such as, by way of example and not in limitation of the
foregoing, amounts paid by the tenant(s) into a Mortgagee-controlled lockbox if
required or contemplated under the related lease or Loan Documents). Neither the
Seller nor any affiliate thereof has any obligation to make any capital
contribution to any Mortgagor under a Mortgage Loan, other than contributions
made on or prior to the date hereof.

 

(45)Compliance with Anti-Money Laundering Laws. The Seller has complied in all
material respects with all applicable anti-money laundering laws and
regulations, including without limitation the USA Patriot Act of 2001 with
respect to the origination of the Mortgage Loan.

 

For purposes of these representations and warranties, “Mortgagee” means the
mortgagee, grantee or beneficiary under any Mortgage, any holder of legal title
to any portion of any Mortgage Loan or, if applicable, any agent or servicer on
behalf of such party.

 

For purposes of these representations and warranties, the phrases “the Seller’s
knowledge” or “the Seller’s belief” and other words and phrases of like import
mean, except where otherwise expressly set forth in these representations and
warranties, the actual state of knowledge or belief of the Seller, its officers
and employees directly responsible for the underwriting, origination, servicing
or sale of the Mortgage Loans regarding the matters expressly set forth in these
representations and warranties.

 



 B-18

 

 

Exhibit B-30-1

List of Mortgage Loans with Current Mezzanine Debt



 

Loan # Mortgage Loan 1 10 Hudson Yards 2 540 West Madison 7 Veritas Multifamily
Pool 1 17 Veritas Multifamily Pool 2

 



 B-30-1-1

 

 

Exhibit B-30-2

List of Mortgage Loans with Permitted Mezzanine Debt



 

Loan # Mortgage Loan 13 Middletown Commons 23 Strong Station 27 Crossings of
Hoover 30 Vestavia Commons

 



 B-30-2-1

 

 

Exhibit B-30-3

List of Cross-Collateralized and Cross-Defaulted Mortgage Loans



 

None.

 



 B-30-3-1

 

 

EXHIBIT C

EXCEPTIONS TO MORTGAGE LOAN REPRESENTATIONS AND WARRANTIES

 

Representation Mortgage Loan Description of Exception (5) Lien; Valid Assignment
10 Hudson Yards (Loan No. 1) The Mortgaged Property is encumbered by three
payments in lieu of taxes (“PILOT”) mortgages, in the maximum aggregate amount
of $475,000,000, which secure the related Mortgagor’s obligation to pay the
payments in lieu of New York City real property taxes under the sublease with
the New York City Industrial Development Agency. The PILOT mortgages are senior
in priority to the related Mortgage. The PILOT mortgages also contain an
assignment of leases and rents senior to the Assignment of Leases and rents with
respect to the related Mortgage Loan. (5) Lien; Valid Assignment Shoppes at Rio
Grande (Loan No. 14) Protective Life Insurance Company has a right of first
refusal in conjunction with the sale of the Mortgaged Property pursuant to the
terms of an unrecorded document titled the Additional Interests Agreement. The
related rights are not applicable in the context of a foreclosure or other
transfer of the Mortgaged Property pursuant to the exercise of remedies under
the related loan documents and shall not longer have any force and effect after
a transfer as described above. (6) Permitted Liens; Title Insurance 10 Hudson
Yards (Loan No. 1) See exception to Representation #5 above. (6) Permitted
Liens; Title Insurance Shoppes at Rio Grande (Loan No. 14) See exception to
Representation #5 above. (8) Assignment of Leases and Rents 10 Hudson Yards
(Loan No. 1) See exception to Representation #5 above. (11) Taxes and
Assessments Shoppes at Rio Grande (Loan No. 14) The tenant doing business as
Academy Sports is entitled to pay taxes attributable to its leased premises
directly to the taxing authority. (13) Actions Concerning Mortgage Loan

Embassy Suites Raleigh-Durham Research Triangle (Loan No. 11)

 

Embassy Suites Portland Airport (Loan No. 15)

 

Capitol Plaza Hotel Topeka (Loan No. 28)

 

There is ongoing litigation between affiliates of the Mortgagor and the JQH
Trust (which has filed for bankruptcy) relating to a portfolio of assets once
jointly owned by such trust and such affiliates, which portfolio included each
related Mortgaged Property. Neither the related Mortgagors nor the non-recourse
guarantors are parties to such litigation. (16) Insurance

All Mortgage Loans Originated by GSMC and GSCRE except for:

 

10 Hudson Yards (Loan No. 1)

 

540 West Madison (Loan No. 2)

 

U.S. Industrial Portfolio (Loan No. 3)

 

Hamilton Place (Loan No. 5)

 

Panorama Corporate Center (Loan No. 6)

 

South Valley Plaza (No. 22)

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
5% of the original principal balance of the Mortgage Loan, instead of the then
outstanding principal amount of the Mortgage Loan.

 



C-1 

 

 

Representation Mortgage Loan Description of Exception (16) Insurance

540 West Madison (Loan No. 2)

 

The Falls (Loan No. 4)

 

Embassy Suites Raleigh-Durham Research Triangle (Loan No. 11)

 

Embassy Suites Portland Airport (Loan No. 15)

 

Capitol Plaza Hotel Topeka (Loan No. 28)

 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
a fixed amount, instead of the then outstanding principal amount of the Mortgage
Loan. (16) Insurance 540 West Madison (Loan No. 2)

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A:VIII” by AM Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having ratings of at least “A” by S&P and “A2”
by Moody’s (or, if Moody’s does not rate such issuer, at least, “A:VIII” by AM
Best) (provided that all such insurers are required to have ratings of not less
than “BBB+” by S&P and, if such insurer is rated by Moody’s, “Baa1” by Moody’s).
Notwithstanding the foregoing, the Mortgagor is permitted to continue to utilize
Ironshore Indemnity Inc. (“Ironshore”) , rated “Baa1” by Moody’s and “A: XIV” by
A.M. Best, under the Mortgagor’s current policies as of the origination date
provided that (1) neither of the ratings of Ironshore is withdrawn or downgraded
below the origination date and (2) at renewal of the current policy term on
December 31, 2016, the Mortgagor is required to replace Ironshore with an
insurance company meeting the rating requirements set forth above. The threshold
used in the Mortgage Loan documents, as it pertains to use of insurance proceeds
for repair and restoration in respect of a property loss, is $10,000,000 instead
of 5% of the then outstanding principal amount of the Mortgage Loan.

 

(16) Insurance U.S. Industrial Portfolio (Loan No. 3) All policies are required
to be issued by one or more insurers having a rating of at least “A-” by S&P, or
by a syndicate of insurers through which at least 75% of the coverage (if there
are 4 or fewer members of the syndicate) or at least 60% of the coverage (if
there are 5 or more members of the syndicate) is with insurers having such
ratings, and all such carriers have claims-paying ability ratings of not less
than “BBB+” by S&P and “A: X” by A.M. Best.

 



C-2 

 

 

Representation Mortgage Loan Description of Exception (16) Insurance The Falls
(Loan No. 4) All policies are required to be issued (i) if there is only one
insurance company issuing the policies, “A” or better with S&P, (ii) if there is
more than one, but less than five, insurance companies collectively issuing the
policies, 75% or more of the insured amount is required to have a claims paying
ability rating of “A” or better with S&P and the remaining 25% (or lesser
remaining amount) of which is required to have a claims paying ability rating of
“BBB” or better with S&P or (iii) if there are five or more insurance companies
collectively issuing the policies, 60% or more of the insured amount is required
to have a claims paying ability rating of “A” or better and the remaining 40%
(or lesser remaining amount) a rating of “BBB” or better with S&P.
Notwithstanding the foregoing, the Mortgagor may continue to use Starr Surplus
Lines Insurance Company in its respective position and participation amount
within the syndicate, provided that, Starr Surplus Lines Insurance Company
maintains a rating of “A: XV” or better with A.M. Best.  In the event the rating
of such insurer is withdrawn or downgraded below a rating of “A: XV” with A.M.
Best, the Mortgagor is required to promptly notify the lender and replace such
insurer with an insurance company meeting the rating requirements set forth
under the Mortgage Loan documents.  Notwithstanding anything to the contrary,
the Mortgagor may maintain the insurance coverage described in and required by
the Mortgage Loan documents with the insurer(s) under the policies substantially
similar to those evidenced in the certificates of insurance delivered to and
approved by the lender on the origination date, provided that such insurer(s)
maintain no less than the claims paying ability rating applicable thereto by S&P
as outlined above (or by A.M. Best to the extent permitted under the Mortgage
Loan documents and in effect on the origination date). (16) Insurance Hamilton
Place (Loan No. 5)

All policies are required to be issued by one or more insurers having a rating
of at least “A: VIII” by A.M. Best and “A-” by S&P, or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such carriers have claims-paying ability ratings of not less than “BBB+” by
S&P. 

The threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
7.5% of the outstanding principal balance of the Mortgage Loan, instead of 5% of
the then outstanding principal amount of the Mortgage Loan. 

(16) Insurance

Veritas Multifamily Pool 1 (Loan No. 7)

 

Veritas Multifamily Pool 2 (Loan No. 17)

 

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P, “A” by Fitch to the extent Fitch rates the Certificates
and rates the insurance company, and “A2” by Moody’s (or, if Moody’s does not
rate such insurer, at least “A: VIII” by A.M. Best), or by a syndicate of
insurers through which at least 75% of the coverage (if there are 4 or fewer
members of the syndicate) or at least 60% of the coverage (if there are 5 or
more members of the syndicate) is with insurers having such ratings, and all
such insurers are required to have ratings of not less than “BBB+” by S&P,
“BBB+” by Fitch to the extent Fitch rates the Certificates and rates the
insurance company, and “Baa1” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best)). (16) Insurance

Hilton Irvine (Loan No. 8)

 

Eagle View Apartments (Loan No. 10)

 

Shoppes at Rio Grande (Loan No. 14)

 

Residence Inn and SpringHill Suites North Shore (Loan No. 16)

All policies are required to be issued by one or more insurers having a rating
of at least “A” by S&P and “A2” by Moody’s (or, if Moody’s does not rate such
insurer, at least “A: VIII” by A.M. Best), or by a syndicate of insurers through
which at least 75% of the coverage (if there are 4 or fewer members of the
syndicate) or at least 60% of the coverage (if there are 5 or more members of
the syndicate) is with insurers having such ratings, and all such insurers are
required to have ratings of not less than “BBB+” by S&P and “Baa1” by Moody’s
(or, if Moody’s does not rate such insurer, at least “A: VIII” by A.M. Best).

 



C-3 

 

 

Representation Mortgage Loan Description of Exception (16) Insurance 345 West
14th Street (Loan No. 19) The Mortgagor may rely on the insurance provided by
the condominium association. (16) Insurance South Valley Plaza (Loan No. 22) The
threshold used in the Mortgage Loan documents, as it pertains to use of
insurance proceeds for repair and restoration in respect of a property loss, is
6% of the outstanding principal balance of the Mortgage Loan, instead of 5% of
the then outstanding principal amount of the Mortgage Loan. (17) Access;
Utilities; Separate Tax Lots U.S. Industrial Portfolio (Loan No. 3) One
Mortgagor previously owned a vacant, non-income producing outparcel adjacent to
the Mortgaged Property.  The outparcel is not a separate tax lot however, (i)
the Mortgagor is required to cause a separate tax lot to be established prior to
any applicable deadline for accomplishing the same prior to the 2017 tax year,
and (ii) the Mortgagor has reserved with the lender the amount of taxes payable
with respect to such parcel over the ensuing 12 months. The lender may require
that the Mortgagor replenish such escrow (in an amount reasonably estimated by
the lender) on each subsequent anniversary of the origination date, until such
evidence of separate tax parcel is delivered to the lender. (24) Local Law
Compliance Veritas Multifamily Pool 1 (Loan No. 7)

Two Mortgaged Properties have units that are nonconforming as to use:

 

·          2600 Van Ness Avenue

 

·          124 Mason Street 

(24) Local Law Compliance Veritas Multifamily Pool 2 (Loan No. 17)

One Mortgaged Property has units that are nonconforming as to use:

 

·           947 Bush Street 

(25) Licenses and Permits 10 Hudson Yards (Loan No. 1) As of the origination
date of the Mortgage Loan, the Mortgagor had received temporary certificates of
occupancy covering the core and shell of the building, and the premises
currently leased and occupied by Coach, Inc., L’Oreal USA, Inc. and VaynerMedia.
There are currently no certificates of occupancy (temporary or permanent) for
the remaining leased premises, which are under construction. (26) Recourse
Obligations 10 Hudson Yards (Loan No. 1) There is no guarantor related to the
Mortgage Loan. (26) Recourse Obligations U.S. Industrial Portfolio (Loan No. 3)
Recourse carveouts do not include misappropriation of condemnation proceeds.
(26) Recourse Obligations The Falls (Loan No. 4) For so long as Simon Property
Group, L.P. is the guarantor under the guaranty and indemnitor under the
environmental indemnity, the recourse liability of guarantor under such
documents is required to be limited to 20% of the Whole Loan as of the
origination date and all of the reasonable, out-of-pocket costs and expenses
(including, but not limited to, court costs and fees and reasonable attorney’s
fees) incurred by the lender in connection with the enforcement of, or
preservation of the lender’s rights under, the guaranty and the environmental
indemnity. (26) Recourse Obligations Hamilton Place (Loan No. 5) Recourse for
prohibited transfers of the Mortgaged Property or equity interests in the
Mortgagor is limited to actual damages (not full recourse). (27) Mortgage
Releases

Veritas Multifamily Pool 1 (Loan No. 7)

 

Veritas Multifamily Pool 2 (Loan No. 17)

 

Defeasance and partial release prices are as follows: (i) 105% of the allocated
loan amount until 5% of the original balance of the Mortgage Loan is defeased;
then (ii) 110% of the allocated loan amount until 20% of the original balance of
the Mortgage Loan is defeased and (iii) thereafter, 115% of the allocated loan
amount. Any release must comply with REMIC requirements. (29) Acts of Terrorism
Exclusion The Falls (Loan No. 4) The terrorism cap amount under the Mortgage
Loan Agreement is an amount equal to 200% of the amount of the insurance premium
that is payable at such time in respect of the property and business
interruption/rental loss insurance required under the Mortgage Loan Agreement
(without giving effect to the cost of wind and flood components of such casualty
and business interruption/rental loss insurance).

 



C-4 

 

 

Representation Mortgage Loan Description of Exception (30) Due on Sale or
Encumbrance 540 West Madison (Loan No. 2) The Loan Agreement permits future
preferred equity incurred by an entity above the related Mortgagor and the
mezzanine borrowers. (30) Due on Sale or Encumbrance The Falls (Loan No. 4)
There is no explicit requirement in the Loan Agreement for the Mortgagor to pay
Rating Agency fees incurred with respect to a permitted transfer of interests in
the Mortgagor, and the Mortgagor is only required to pay reasonable Rating
Agency fees incurred with respect to an assumption of the Mortgaged Property.
(30) Due on Sale or Encumbrance

Veritas Multifamily Pool 1 (Loan No. 7)

 

Veritas Multifamily Pool 2 (Loan No. 17)

 

The Loan Agreement permits future preferred equity incurred by an entity above
the related Mortgagor and the mezzanine borrowers. (31) Single-Purpose Entity
U.S. Industrial Portfolio (Loan No. 3) One Mortgagor previously owned a vacant,
non-income producing outparcel adjacent to the Mortgaged Property.  The
outparcel is not a separate tax lot however, (i) the Mortgagor is required to
cause a separate tax lot to be established prior to any applicable deadline for
accomplishing the same prior to the 2017 tax year, and (ii) the Mortgagor has
reserved with the lender the amount of taxes payable with respect to such parcel
over the ensuing 12 months. The lender may require that the Mortgagor replenish
such escrow (in an amount reasonably estimated by the lender) on each subsequent
anniversary of the origination date, until such evidence of separate tax parcel
is delivered to the lender. (31) Single-Purpose Entity

Veritas Multifamily Pool 1 (Loan No. 7)

 

South Congress (Loan No. 21)

 

Central Parc at Heathrow (Loan No. 34)

 

The related Mortgagor previously owned one or more properties that are not part
of the related Mortgaged Property. (31) Single-Purpose Entity Lincoln Corners
(Loan No. 20) The Mortgagor was previously an owner of the Mortgaged Property as
a tenant in common and was subject to the terms of a related tenant-in-common
agreement. (31) Single-Purpose Entity South Congress (Loan No. 21) The Mortgagor
previously owned certain real property prior to the origination date which is
not collateral for the Mortgage Loan and does not comprise the Mortgaged
Property. (31) Single-Purpose Entity Crossings of Hoover (Loan No. 27) The
Mortgagor previously owned two (2) lots located immediately adjacent to the
Mortgaged Property. (32) Defeasance The Falls (Loan No. 4) The Mortgagor is
permitted to provide a certification from a defeasance consultant that
defeasance collateral is sufficient to make all scheduled payments under the
Note, rather than from an independent certified public accountant. (32)
Defeasance

Veritas Multifamily Pool 1 (Loan No. 7)

 

Veritas Multifamily Pool 2 (Loan No. 17)

 

Defeasance and partial release prices are as follows: (i) 105% of the allocated
loan amount until 5% of the original balance of the Mortgage Loan is defeased;
then (ii) 110% of the allocated loan amount until 20% of the original balance of
the Mortgage Loan is defeased and (iii) thereafter, 115% of the allocated loan
amount. (34) Ground Leases Embassy Suites Portland Airport (Loan No. 15) (d) The
ground lease under the Mortgage Loan may become subject to municipal bonds or
ordinances or to agreements between the Port of Portland and the United States
federal government. (39) Organization of Mortgagor

Veritas Multifamily Pool 1 (Loan No. 7)

 

Veritas Multifamily Pool 2 (Loan No. 17)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (39) Organization of Mortgagor

Embassy Suites Raleigh-Durham Research Triangle (Loan No. 11)

 

Embassy Suites Portland Airport (Loan No. 15)

 

Capitol Plaza Hotel Topeka (Loan No. 28)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other.

 



C-5 

 

 

Representation Mortgage Loan Description of Exception (39) Organization of
Mortgagor

Middletown Commons (Loan No. 13)

 

Strong Station (Loan No. 23)

 

Crossings of Hoover (Loan No. 27)

 

Vestavia Commons (Loan No. 30)

 

The Mortgagors under each of the related Mortgage Loans are affiliates of each
other. (40) Environmental Conditions 10 Hudson Yards (Loan No. 1) The Phase I
environmental site assessment identified an above-ground storage tank at the
Mortgaged Property that the Mortgagor is required to register with the New York
State Department of Environmental Conservation, and recommended that the
Mortgagor obtain a Notice of Satisfaction from the New York City Office of
Environmental Remediation satisfying the “E-Designation” received by the
Mortgaged Property in connection with the rezoning process. (41) Appraisal U.S.
Industrial Portfolio (Loan No. 3) The related appraisals are each dated December
15, 2015, which is more than 6 months prior to the Mortgage Loan origination
date.

 

C-6 

 

 

EXHIBIT D

FORM OF OFFICER’S CERTIFICATE

 

Goldman Sachs Mortgage Company (“Seller”) hereby certifies as follows:

 

1.All of the representations and warranties (except as set forth on Exhibit C)
of the Seller under the Mortgage Loan Purchase Agreement, dated as of September
1, 2016 (the “Agreement”), between GS Mortgage Securities Corporation II and
Seller, are true and correct in all material respects on and as of the date
hereof (or as of such other date as of which such representation is made under
the terms of Exhibit B and Exhibit F to the Agreement) with the same force and
effect as if made on and as of the date hereof (or as of such other date as of
which such representation is made under the terms of Exhibit B and Exhibit F to
the Agreement).

 

2.The Seller has complied in all material respects with all the covenants and
satisfied all the conditions on its part to be performed or satisfied under the
Agreement on or prior to the date hereof, and no event has occurred which would
constitute a default on the part of the Seller under the Agreement.

 

3.None of the Prospectus, dated September 23, 2016 (the “Prospectus”) relating
to the offering of the Public Certificates, the Offering Circular, dated
September 23, 2016 (the “Offering Circular”), relating to the offering of the
Private Certificates, or the Loan-Specific Offering Circular, dated September
23, 2016 (the “Loan-Specific Offering Circular”), relating to the offering of
the Loan-Specific Certificates, in the case of the Prospectus, as of the date of
the Prospectus or as of the date hereof, the Offering Circular, as of the date
thereof or as of the date hereof, or the Loan-Specific Offering Circular, as of
the date thereof or as of the date hereof, included or includes any untrue
statement of a material fact relating to the Seller, the Mortgage Loans, any
related Whole Loan (including, without limitation, the identity of the servicers
for, and the terms of the Other Pooling and Servicing Agreement governing the
servicing of, any related Non-Serviced Whole Loan), the related Mortgaged
Properties and the related Mortgagors and their respective affiliates, or
omitted or omits to state therein a material fact relating to the Seller, the
Mortgage Loans, any related Whole Loan (including, without limitation, the
identity of the servicers for, and the terms of the Other Pooling and Servicing
Agreement governing the servicing of, any related Non-Serviced Whole Loan), the
related Mortgaged Properties and the related Mortgagors and their respective
affiliates required to be stated therein or necessary in order to make the
statements therein relating to the Seller, the Mortgage Loans, any related Whole
Loan (including, without

 



D-1 

 

 

 limitation, the identity of the servicers for, and the terms of the Other
Pooling and Servicing Agreement governing the servicing of, any related
Non-Serviced Whole Loan), the related Mortgaged Properties and the related
Mortgagors and their respective affiliates, in the light of the circumstances
under which they were made, not misleading.

 

For the purposes of the foregoing certifications, with respect to any
description contained in the Prospectus, the Offering Circular and the
Loan-Specific Offering Circular of the terms or provisions of or servicing
arrangements under any Other Pooling and Servicing Agreement governing the
servicing of a Non-Serviced Whole Loan, to the extent that such description
refers to any terms or provisions of or servicing arrangements under the Pooling
and Servicing Agreement, the Seller has assumed that the description of such
terms or provisions of or servicing arrangements under the Pooling and Servicing
Agreement contained in the Prospectus, the Offering Circular and the
Loan-Specific Offering Circular (i) does not include an untrue statement of a
material fact and (ii) does not omit to state therein a material fact necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.

 

Capitalized terms used herein without definition have the meanings given them in
the Agreement or, if not defined therein, in the Pooling and Servicing
Agreement.

 

[SIGNATURE APPEARS ON THE FOLLOWING PAGE]

 

D-2 

 

 

Certified this [____] day of [_______].

 



  GOLDMAN SACHS MORTGAGE COMPANY         By:       Authorized Representative

 

D-3 

 

 

Exhibit E

 

form of DILIGENCE FILE CERTIFICATION  

(GSMS 2016-GS3)


 

Reference is hereby made to that certain Pooling and Servicing Agreement, dated
as of September 1, 2016 (the “Pooling and Servicing Agreement”), relating to the
issuance of the GS Mortgage Securities Trust 2016-GS3, Commercial Mortgage
Pass-Through Certificates, Series 2016-GS3 (the “Series 2016-GS3 Certificates”)
and that certain Mortgage Loan Purchase Agreement, dated as of September 1, 2016
(the “Mortgage Loan Purchase Agreement”), between the undersigned (the “Seller”)
and GS Mortgage Securities Corporation II (the “Depositor”), pursuant to which
the Seller sold certain Mortgage Loans to the Depositor in connection with the
issuance of the Series 2016-GS3 Certificates. In accordance with Section 5(h) of
the Mortgage Loan Purchase Agreement, the Seller hereby certifies to the
Depositor (with a copy to the Master Servicer, the Special Servicers, the
Certificate Administrator, the Trustee, the Custodian, the Controlling Class
Representative, the Asset Representations Reviewer, and the Operating Advisor),
as follows:

 

1.The Seller has delivered an electronic copy of the Diligence File (as defined
in the Pooling and Servicing Agreement) with respect to each Mortgage Loan to
the Depositor by uploading such Diligence File to the Secure Data Room (as
defined in the Pooling and Servicing Agreement); and

 

2.Each Diligence File uploaded to the Secure Data Room contains all documents
required under the definition of “Diligence File” and each such Diligence File
is organized and categorized in accordance with the electronic file structure
reasonably requested by the Depositor.

 

Capitalized terms used herein without definition have the meanings given them in
the Mortgage Loan Purchase Agreement.

 

IN WITNESS WHEREOF, the undersigned has caused this diligence file certification
to be executed by its duly authorized officer or representative, the ___ day of
[______], 2016.

 



  [INSERT SELLER NAME]         By:       Name:     Title:

  

E-1 

 

 

EXHIBIT F

REPRESENTATIONS AND WARRANTIES REGARDING THE TRUST SUBORDINATE COMPANION LOAN
AND THE 540 WEST MADISON MORTGAGED PROPERTY

 

The Seller represents and warrants to the Purchaser, as of the Closing Date, as
to itself with respect to the Trust Subordinate Companion Loan and the 540 West
Madison Mortgaged Property, that:

 

1.          The Seller is the sole owner of the Trust Subordinate Companion Loan
and will transfer the Trust Subordinate Companion Loan and related assets to the
Depositor free and clear of any liens, pledges, charges, security interests or
encumbrances of any nature.

 

2.          Except as set forth in the Mortgage File, the Mortgage Loan
documents have not been modified since the origination of the 540 West Madison
Whole Loan and the 540 West Madison Mortgaged Property has not been released
from the lien of the related Mortgage.

 

3.          The Trust Subordinate Companion Loan constitutes a whole note and
not a participation interest or certificate.

 

4.          To the best of the Seller’s Knowledge (as defined below) after due
inquiry, (a) there is no monetary or material non-monetary event of default
existing under any of the related Mortgage Loan documents, (b) there is no event
which, with the passage of time or with notice and the expiration of any
applicable grace or cure period, would constitute a material event of default
under any of the related Mortgage Loan documents, and (c) the Seller has not
waived any event of default. “Seller’s Knowledge” means the actual knowledge of
any of the individuals employed by the Seller, acting as lender, who were
actively involved in the origination of the 540 West Madison Whole Loan.

 

5.          The Trust Subordinate Companion Loan is a “qualified mortgage”
within the meaning of Section 860G(a)(3) of the Code (but without regard to the
rule in Treasury Regulations Section 1.860G-2(f)(2) that treats certain
defective mortgage loans as qualified mortgages), which means that the gross
proceeds of the Trust Subordinate Companion Loan at origination did not exceed
the non-contingent principal amount of the Trust Subordinate Companion Loan and
the Trust Subordinate Companion Loan is secured by an interest in real property
(including land and buildings, but excluding personal property and going concern
value, if any) having a fair market value (a) at the date the Trust Subordinate
Companion Loan was originated at least equal to 80% of the original principal
balance of the Trust Subordinate Companion Loan or (b) at the Closing Date at
least equal to 80% of the original principal balance of the Trust Subordinate
Companion Loan on such date; provided that for purposes hereof, the fair market
value of the real property interest must first be reduced by (i) the amount of
any lien on the real property interest that is senior to the Trust Subordinate
Companion Loan and (ii) a proportionate amount of any lien that is in parity
with the Trust Subordinate Companion Loan. If the Trust Subordinate Companion
Loan was “significantly modified” prior to the Closing Date so as to result in a
taxable exchange under Section 1001 of the Code, it either (x) was modified as a
result of the default or reasonably foreseeable default of the Trust

 



E-1 

 

 

Subordinate Companion Loan or (y) satisfies the provisions of either sub-clause
(a) above (substituting the date of the last such modification for the date the
Trust Subordinate Companion Loan was originated) or sub-clause (b). Any
prepayment premium and yield maintenance charges applicable to the Trust
Subordinate Companion Loan constitute “customary prepayment penalties” within
the meaning of Treasury Regulations Section 1.860G-1(b)(2).

 

6.          In the event of a taking of any portion of the Property by any
governmental authority (including any court, board, agency, commission, office
or other authority of any nature whatsoever for any governmental unit (foreign,
federal, state, county, district, municipal, city or otherwise)), whether by
legal proceeding or by agreement, and immediately after giving effect to the
release of any portion of the lien of the related Mortgage in connection with
such taking (but taking into account any proposed restoration on the remaining
portion of the Property), the loan-to-value ratio is greater than 125% (taking
into account only land and buildings, and excluding personal property and going
concern value, if any) (provided that for purposes hereof, the fair market value
of the real property interest must first be reduced by (i) the amount of any
lien on the real property interest that is senior to the Trust Subordinate
Companion Loan and (ii) a proportionate amount of any lien that is in parity
with the Trust Subordinate Companion Loan), the Borrowers must pay down the
principal balance of the Trust Subordinate Companion Loan by an amount not less
than the least of one of the following amounts: (i) the condemnation award (less
reasonable costs and expenses in collecting such award), (ii) the fair market
value of the released portion of the Property (taking into account only land and
buildings, and excluding personal property and going concern value, if any) at
the time of the release or (iii) an amount such that the loan-to-value ratio (as
so determined) after the release is not greater than the loan-to-value ratio (as
so determined) of all of the Property immediately prior to the release, unless
the lender receives an opinion of counsel that if such amount is not paid, the
Trust will not fail to maintain its status as a REMIC as a result of the release
of the applicable portion of the Property.

 



E-2 

 

 

